Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 1 of 270
                                                                   DAY 10



                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


       UNITED STATES OF AMERICA        *
                                       *
                      V                *
                                       *
       BRIAN FOLKS                     * CRIMINAL FILE NO. 16-94




                                    JURY TRIAL
                             Wednesday, May 8, 2019
                               Burlington, Vermont



       BEFORE:

             THE HONORABLE WILLIAM K. SESSIONS III
                District Judge



       APPEARANCES:

             WILLIAM B. DARROW, ESQ., EMILY M. SAVNER, ESQ. and
                MATTHEW T. GRADY, ESQ., Assistant United States
                Attorneys, Federal Building, Burlington,
                Vermont; Attorneys for the United States

             MARK J. KAPLAN, ESQ., Kaplan & Kaplan, Park Plaza,
                Suite 405, 95 St. Paul Street, Burlington,
                Vermont; Attorney for the Defendant

             NATASHA SEN, ESQ., P.O. Box 193, Brandon, Vermont;
                Attorney; Attorney for the Defendant




                            ANNE NICHOLS PIERCE
                     Registered Professional Reporter
             United States District Court Reporter - Retired
                           Post Office Box 5633
                        Burlington, Vermont 05402
                               (802) 793-9080
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 2 of 270
                                                                                2



                                     I N D E X
                                E X A M I N A T I O N

       WITNESS NAME                                           PAGE       LINE

       BRIAN FOLKS, SR.

       Direct by Mr. Kaplan                                   17         8

       Cross by Mr. Darrow                                    139        24

       Voir Dire by Mr. Kaplan - Re: Exhibit 141              188        12

       Redirect by Mr. Kaplan                                 234        25

                                    E X H I B I T S

       GOVERNMENT'S   DESCRIPTION                                  IN EVIDENCE

       141            List of sex acts with prices                 189

       136            Notes of what was happening in videos        211


       DEFENDANT'S    DESCRIPTION                                  IN EVIDENCE

       Z5555          Sample of dollar pictures                    32


                              M I S C E L L A N E O U S

                                                                         PAGE

       Defendant rests                                                   255

       Government rests                                                  256

       Defendant's Rule 29 motion renewed                                257
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 3 of 270
                                                                          3



 1     WEDNESDAY, MAY 8, 2019

 2     (The following was held in chambers at 9:10 a.m.)

 3                  THE COURT:    Good morning.    So the lawyers have

 4     requested to meet me in chambers.         The defendant is not

 5     here.    All the lawyers are present.       So who wanted to

 6     talk?

 7                  MR. KAPLAN:    It was myself, Judge.

 8             I ran into a little issue this morning.        Brian is

 9     prepared to testify, but before he does, he wants to

10     read McFarlan testimony.       So we had given him all the

11     transcripts to read, and I think he read them last

12     night, but apparently he didn't get that one.           And he is

13     insistent that he be allowed to read -- I just gave it

14     to him -- that he be allowed to read that before he

15     testifies.

16                  THE COURT:    How many pages is it?

17                  MR. KAPLAN:    Well, McFarlan droned on for a

18     long time.

19                  THE COURT:    Pardon me?

20                  MR. KAPLAN:    I don't know how long it is.

21     It's not, like, unusually long, I don't think.              I can go

22     check.

23                  THE COURT:    Well, how long a delay would this

24     be?

25                  MR. KAPLAN:    Probably take him 20 minutes,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 4 of 270
                                                                    4



 1     half hour to read it.

 2                  THE COURT:    So why is it important that he

 3     read McFarlan's testimony?

 4                  MR. KAPLAN:    I think he feels that to be

 5     prepared for cross examination, he needs to understand

 6     the whole case.

 7                  THE COURT:    Okay.   Okay, so what's the

 8     government's -- thought for the government?

 9                  MR. DARROW:    Mr. Folks was sitting in court

10     when McFarlan testified, so he has heard all the

11     testimony.    We have consistently told the Court -- I

12     understand the Court's told the jury that they are going

13     to get the case today.       I mean, I defer to you on

14     whether it's worth delaying 20 minutes if it's only

15     going to be that, but --

16                  THE COURT:    Okay.   So we will give him 20

17     minutes.

18                  MR. KAPLAN:    Thank you, Judge.

19                  THE COURT:    20 minutes to half an hour.

20                  MR. KAPLAN:    Pardon me?

21                  THE COURT:    So do you want to take him back to

22     his cell?

23                  MR. KAPLAN:    I think he can sit right where he

24     is.

25                  THE COURT:    Is he on the witness stand?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 5 of 270
                                                                          5



 1                  MR. KAPLAN:    Yes.

 2                  THE COURT:    All right.      So can we go tell the

 3     jury that we will start at -- well, is that right?

 4                  COURTROOM DEPUTY:     Yes, yes.     This is now

 5     right.     Isn't that amazing?

 6                  THE COURT:    Okay.   So we will start in, you

 7     know, 20 minutes to half an hour.

 8                  COURTROOM DEPUTY:     Okay.

 9                  THE COURT:    And talking about schedules, since

10     you are all here -- is he reading now?

11                  MR. KAPLAN:    Yes.   And I am putting my client

12     on the stand, in case Mr. Darrow wonders about that.

13                  MR. DARROW:    I'm glad to finally know.

14                  THE COURT:    I think he is already on the

15     stand, right?     And I heard there's a big crowd out

16     there; am I right?

17                  MR. KAPLAN:    You think they are here to see

18     me?

19                  THE COURT:    So my expectation, of course, is

20     that this is going to take a lot more than just this

21     morning.     So this pushes the summations back till

22     tomorrow.     Is that correct?

23                  MR. KAPLAN:    Well, I mean, I think Bill could

24     start his cross this afternoon, probably, and it depends

25     on how long it is.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 6 of 270
                                                                          6



 1                 THE COURT:    He could -- so he won't start his

 2     cross until this afternoon.

 3                 MR. KAPLAN:    Well, I don't know.      Probably

 4     around one o'clock, I would think.

 5                 THE COURT:    So do you think his cross would be

 6     done in 15 minutes?

 7                 MR. KAPLAN:    Well, don't we go till 4:30?

 8                 THE COURT:    Well, yeah, but, I mean, at least

 9     in terms of --

10                 MR. KAPLAN:    Yeah, that's fine, Judge.        I have

11     no idea, really.

12                 THE COURT:    But you think that on his

13     direct --

14                 MR. KAPLAN:    It could take the whole day.        I

15     mean, it could.

16                 THE COURT:    Okay.    Well, my expectation is it

17     takes the whole day.      So I don't know who's doing the

18     summation for the government.

19                 MR. GRADY:    We're ready, your Honor.

20                 THE COURT:    But I think that what you are

21     being told is that if he takes the stand -- and you --

22     you expect all morning with him on direct?

23                 MR. KAPLAN:    I would think two hours; between

24     two and three hours.

25                 THE COURT:    There's no way you are going to
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 7 of 270
                                                                           7



 1     get summations today.      So it will be tomorrow.

 2           And at the close of the evidence, then we can talk

 3     about the charge.      You have been sent the charge.        Were

 4     there any changes or things that you think are grossly

 5     in error?

 6                 MS. SAVNER:     I'm still reading through it, but

 7     not that I have noticed.

 8                 THE COURT:     It's not much of a change really

 9     from what Judge Crawford did.        A couple of things.      Did

10     you see anything that you --

11                 MR. KAPLAN:     Our team is --

12                 THE COURT:     -- are objecting to?

13                 MR. KAPLAN:     Our team is still --

14                 THE COURT:     Your team was up writing a memo,

15     which arrived at, what, five o'clock in the morning?

16                 MS. SEN:     Yes.

17                 THE COURT:     Yours was 11 o'clock at night.

18                 MS. SAVNER:     (Nods head.)

19                 THE COURT:     Okay.   Really taskmaster.       So have

20     you looked at the charge?

21                 MS. SEN:     Not in a lot of detail, your Honor.

22     I will look at it this morning, right now, while my

23     client is reading the transcript.         How is that?

24                 THE COURT:     Okay.   Is there anything else we

25     need to talk about?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 8 of 270
                                                                         8



 1                  MR. KAPLAN:    I'm sure there will be, but I

 2     don't know what it is right now.

 3                  MR. DARROW:    You are still thinking -- we

 4     understand that the Court is still considering the

 5     government's request for some fine-tuning of the "on or

 6     about" date variance?

 7                  THE COURT:    Yeah.   I looked at the charges,

 8     and you talk about the continuing offense, right?

 9     That's what you want an instruction on.          I didn't see

10     that necessarily in the charges.        Am I confused about

11     that?    And I thought that the charges on or about,

12     between one date and another, covered the issue.            But

13     you wanted continuing offense, and I couldn't see where

14     it was charged in that way.        Am I mistaken about that?

15                  MR. DARROW:    Well, one of the concerns -- and

16     I should defer to Miss Savner -- was, for example, there

17     were some alleged trafficking victims with a broad time

18     period of, you know, in or about and between, for what

19     happened.    And some of them would be, you know, only

20     within a certain time in there; Katelynn, for example.

21             So that was one of the reasons why we were hoping

22     that you could say something to -- so the jury could

23     understand that that alleged trafficking didn't go on

24     for -- didn't have to be proven for the full year that

25     was alleged, but if it was between 2013 and 2014 -- I
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 9 of 270
                                                                       9



 1     think with her, maybe it was 2012, 2013, somewhere in

 2     there.

 3                 THE COURT:    Well, then I should talk to you

 4     about that.     I think that that's satisfied, but did you

 5     have something in the indictment alleging that it was a

 6     continuing offense?

 7                 MS. SAVNER:    Well, just continuing in the

 8     sense that it took place -- it was charged over, you

 9     know, multiple months or year period in some instances,

10     and the evidence may, you know, establish that -- a

11     brief period, in fact, of trafficking and not

12     trafficking over the entire period, and we're concerned

13     that the jury may put too much weight on the dates in

14     the indictment, on the beginning and end dates of the

15     trafficking, and not know that they can find -- even if

16     they find a specific time period within that, that

17     would -- the government would have met its burden.

18                 THE COURT:    If you haven't charged the

19     continuing -- at least this is what I thought of, if you

20     haven't charged continuing, then if we add that

21     particular instruction, am I then commenting upon your

22     theory of the case?      That's the difficulty always.      I

23     try to make sure that I don't in any instruction comment

24     or adopt a theory.      And the buyer/seller request on the

25     part of the defense was just another example of that.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 10 of 270
                                                                      10



 1      That's my difficulty.

 2                  MR. GRADY:     I think by its very nature it's a

 3      continuing offense, 15.1.       And we have it right now

 4      within a broad date range, and of course the jury only

 5      needs to find that it happened on one specific instance

 6      or even one specific day.       It has to be within the time

 7      charged period.     It can't vary outside.      But it's a

 8      continuing offense.      So you have force, fraud or

 9      coercion would be used to engage in a commercial sex

10      act.   So the very nature of the offense is a continuing

11      offense.

12                  THE COURT:     But the instruction covers that.

13      The instruction suggests that anytime during this period

14      is the relevant period for the gravamen of the offense.

15      But if I start talking about continuing offenses, then I

16      am adopting a theory which is your theory.          And I try as

17      best I can not to do that because the jury will then

18      think that I'm thinking this is all a continuing

19      offense.    That's the concern always that I have in

20      adopting anything like a theory.

21                  MR. GRADY:     And then shifting over to

22      buyer/seller, you have requested that instruction.

23                  MS. SEN:     Yes.

24                  THE COURT:     Now, I don't know what evidence

25      there's going to be of buyer/seller in the defendant's
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 11 of 270
                                                                         11



 1      testimony, but there is no evidence of buyer/seller

 2      theory.

 3                   MR. KAPLAN:    Really what we are speaking about

 4      is the buyer/seller relationship between Brian and

 5      McFarlan, because McFarlan was pretty clear that he saw

 6      himself as -- he said this -- he saw himself as Brian's

 7      dealer, and he would come up with, like, 50 grams, sell

 8      Brian 10 grams at a time.       In all of his statements he

 9      said that Brian paid for -- he didn't front it on the

10      stand.     He says something a little bit different than

11      that.     I think that's important because the government's

12      arguing that the drugs are, from the cereal box, part of

13      the conspiracy.

14              We are arguing at that point he was never really in

15      a conspiracy with McFarlan.       He had told McFarlan, "I'm

16      not dealing with that stuff.       Don't bring it up."

17                   THE COURT:    Well, first of all, in the opening

18      statement not only did you not mention that particular

19      theory, but you didn't talk about drugs at all.             During

20      cross examination of McFarlan, you didn't necessarily

21      focus in upon this buyer/seller relationship --

22                   MR. KAPLAN:    Actually, I think I did.

23                   THE COURT:    -- that I remember.     I would like

24      to see that.

25                   MR. KAPLAN:    Brian did, because he is reading
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 12 of 270
                                                                        12



 1      that right now.

 2                   THE COURT:     We can bring the defendant in and

 3      ask him for his version of McFarlan's testimony?

 4                   MR. KAPLAN:     No, but I wanted to.

 5              I think I asked, Did he front the drugs?       Did he

 6      think of himself as Brian's drug dealer?         And he said

 7      yes.    He said the drugs were never Brian's until he

 8      actually handed them to him, things like that.

 9                   THE COURT:     Okay.   So let me take a look at

10      the transcript.     My memory was it was not focused in

11      on -- not in the opening statement, and I don't remember

12      any cross examination.       But McFarlan, what you are

13      suggesting is, he would be the only person that you

14      would be setting up that defense with?

15                   MR. KAPLAN:     Yes.

16                   THE COURT:     And so I need to see if that was

17      true.     But the second issue for me is, you know, when I

18      talk about buyer/seller, I am talking about your theory

19      of the case, and --

20                   MS. SEN:     Well, that is an instruction that

21      you have provided before, your Honor, in a previous

22      case --

23                   THE COURT:     Yes, I have.   Right.

24                   MS. SEN:     -- which is one of the reasons we

25      are bringing it up.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 13 of 270
                                                                      13



 1                  MR. KAPLAN:    Our theory of the case is it's an

 2      aspect of his relationship with McFarlan that the

 3      government on direct brought out.

 4                  THE COURT:    But that case was clearly the

 5      central issue as to whether it was conspiracy or whether

 6      it was a buyer/seller relationship.        It became -- it was

 7      very clear during the whole course of the trial -- this

 8      is a little bit different, it seems to me.

 9                  MS. SAVNER:    And if I may just in terms of the

10      facts that were brought out at trial, you know, Chrissy

11      Tatro has testified as to the relationship, and

12      obviously McFarlan has and others, and the testimony

13      consistently has been that McFarlan would come up, he

14      would mete out bit by bit of drugs, wait till, you

15      know -- stay in Vermont, oversee the packaging of them

16      for individual sale.      He brought his own people to

17      assist with that bagging and oversaw the distribution,

18      hung out at the trap house where they were being --

19      where the drugs were being sold out of, and provided

20      security, helped monitor the young women who were

21      working in this business.

22            So I think it's --

23                  THE COURT:    Yeah, you have got a lot of

24      evidence to suggest that this was a conspiracy between

25      McFarlan and the defendant and various others.          The
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 14 of 270
                                                                       14



 1      question, though, is at least in setting up this

 2      buyer/seller construction, do you remember any

 3      examination of McFarlan which focused in upon that

 4      nature of the relationship?

 5                  MS. SAVNER:      I think Mr. Kaplan did ask him on

 6      cross examination whether he was the defendant's drug

 7      dealer, and I think McFarlan's answer is, "Yeah, I guess

 8      you could say that."        I mean, he doesn't deny he was one

 9      of the people supplying Mr. Folks with drugs, but --

10                  THE COURT:      Well, I will just take a look at

11      the transcript.     Okay.

12                  MR. DARROW:      Judge, one other thing we talked

13      about yesterday or the day before was the charging in

14      the conjunctive, proving in the disjunctive.          Are we --

15      we have got law on that.

16                  THE COURT:      No, that's correct.    You have law

17      on that.    I remember that.

18                  MR. DARROW:      Okay.

19                  THE COURT:      I remember that in terms of the

20      "on or about."     In fact, you can tell Greg Waples I

21      remember him really highlighting this conjunctive and

22      disjunctive and what the government has chosen to do,

23      and you have got law which says that even though it's

24      written in -- it's alternatives.

25                  MR. DARROW:      Right.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 15 of 270
                                                                         15



 1                  THE COURT:     And that the government has made

 2      that decision.     I remember that.      That also has to be

 3      applied then to the statute here, but -- I don't think

 4      that's an issue at this point.

 5                  MR. DARROW:     Thank you.

 6                  THE COURT:     But I am really thinking about

 7      Count 15.

 8                  MR. DARROW:     I'm sorry?

 9                  THE COURT:     I'm really thinking about Count

10      15, but of course the evidence is not over now.             We

11      have --

12                  MR. DARROW:     Right.

13                  THE COURT:     -- the defendant's testimony.

14                  MS. SEN:     Well, with respect to that,

15      your Honor, would the Court reserve ruling on it and

16      defer ruling on -- because we made the motion at the end

17      of the government's evidence.        That's obviously what the

18      Court can do is defer ruling on it.

19                  THE COURT:     Right.    I denied it tentatively; I

20      said I wanted the memoranda and at the close of the

21      evidence I would look at it again.

22                  MS. SEN:     Okay.

23                  THE COURT:     But of course he is going to be

24      testifying, so what he says on this particular issue

25      about Hannah's involvement has to be considered as well.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 16 of 270
                                                                         16



 1            Okay, is there anything else?

 2            Okay.    You can relax for 10 minutes.

 3                    MR. KAPLAN:    Relax?

 4      (Chambers conference concluded at 9:30 a.m.)

 5      (The following was held in open court with the jury

 6      present at 9:40 a.m.)

 7                    THE COURT:    Okay.     Good morning.

 8                    COURTROOM DEPUTY:       This is case number 16-94,

 9      United States of America versus Brian Folks.          The

10      government is present through Assistant United States

11      Attorneys William Darrow, Emily Savner and Matthew

12      Grady.   The defendant is present in the courtroom with

13      his attorneys, Mark Kaplan and Natasha Sen.

14            The matter before the Court is trial by jury day

15      10.

16                    THE COURT:    Good morning.     Welcome back.    Have

17      you spoken among yourselves about this case, have you

18      spoken with anyone else outside of the courtroom about

19      this case, or have you learned anything about this case

20      from outside the courtroom?

21                    (The jury all indicate in the negative.)

22                    THE COURT:    All right.     I appreciate your

23      negative responses, and I think we are ready to proceed.

24            Mr. Kaplan, you want to call your witness?

25                    MR. KAPLAN:    Your Honor, the defense would
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 17 of 270
                                                                        17



 1      call Brian Folks to the stand.

 2                   THE COURT:     Okay.

 3                             BRIAN FOLKS, SR.,

 4            being first duly sworn by the courtroom deputy,

 5            was examined and testified as follows:

 6                   THE COURT:     Good morning, Mr. Folks.

 7                   THE WITNESS:     Good morning.

 8                            DIRECT EXAMINATION

 9      BY MR. KAPLAN:

10      Q     Brian, would you state your full name, please.

11      A     Brian Folks, Senior.

12      Q     And where were you born?

13      A     I was born in Brooklyn, New York.

14                   MR. KAPLAN:     Can you just move that a little

15      bit closer to you so you don't have to lean into it.

16                   THE COURT:     Yeah.    Can you speak right into

17      the microphone, Mr. Folks.          There you go.   And speak

18      right into it.

19                   THE WITNESS:     That's good.

20      BY MR. KAPLAN:

21      Q     And where were you raised, Brian?

22      A     I was raised in Manhattan, New York.

23      Q     And did there come a time when you relocated to

24      Vermont?

25      A     Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 18 of 270
                                                                         18



 1      Q       Tell the jury, please, when that was.

 2      A       2006.

 3      Q       And you have been in Vermont off and on since that

 4      time?

 5      A       Yes.

 6      Q       Mostly where?

 7      A       Burlington.

 8      Q       Okay.   Do you know someone named Katelynn?

 9      A       Yes.

10      Q       You heard her testify in this case?

11      A       Yes.

12      Q       Could you tell the jury, please, how you met her.

13      A       Katelynn was working for some guys that I knew, and

14      one of them wanted to borrow my car, and I used to lend

15      it to him.      He used to pay me to borrow it.

16      Q       Why did he want to borrow your car?      For what

17      purpose?

18      A       They used to drive around -- he used to drive

19      Katelynn to dates.      There was a group of them, and they

20      used to drive 'em to dates.

21      Q       So she was working as a prostitute at that time?

22      A       Yes.

23              And he called me over to Burlington one time to

24      borrow the car, and I lent -- lent him the car.             He was

25      supposed to give me a hundred bucks.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 19 of 270
                                                                        19



 1      Q     Is this the same person that she talked about being

 2      in the motel?

 3      A     Yes.

 4      Q     Okay.   Go ahead.

 5      A     He was supposed to give me a hundred bucks, but he

 6      gave me 50 bucks, and he told me he would give me the

 7      other 50 when they came back.

 8      Q     And what happened?

 9      A     Well, he showed me -- he said I could take the 50,

10      and he showed me some pictures, and he said, "I could

11      hook you up with her instead for the other 50."

12      Q     And who was "her"?

13      A     It was pictures of Katelynn.

14      Q     Okay.

15      A     So I told him -- I questioned him about it.           I

16      said, "So you just going to give me the 50 and then you

17      hook me up with her and then we even?"         He said yeah.

18            I said, "How about you just give me the pictures

19      and give me 30 more and we call it even like that."

20      Q     Is that what happened?

21      A     Yeah.   He gave me the extra 30 and the pictures.

22      Q     So what was the next thing that happened?

23            By the way, do you know who -- was Katelynn working

24      with anyone else at the time?       Any other women?

25      A     Yeah.   It was -- it was four of 'em.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 20 of 270
                                                                        20



 1      Q     Who were they?     Just first names.

 2      A     It was Svetlana.     It was Katelynn.     It was Tori.

 3      And Jasmine.

 4      Q     Okay.    So what happened next in your relationship

 5      with Katelynn?

 6      A     Well, that day -- I didn't actually meet Katelynn

 7      on that day.     I just saw the pictures.      She was inside

 8      the house.     I was outside the house.      I didn't want to

 9      go inside the house.

10      Q     So then what happened?

11      A     I left after that.     After they brought me the car

12      back, I got the pictures.       He sent 'em to my phone.       He

13      gave me my 30 bucks, and I got in my car and left.

14      Q     Okay.    What happened next?

15      A     Next time I saw Katelynn, the girl that was

16      overseeing her, so to say, I guess watching her, called

17      me to the motel.     The girl was related to me somewhat

18      because she -- actually, she was related to my wife.

19      Q     Okay.

20      A     So she called me over and she said they were having

21      a problem.

22      Q     And did you find out what the problem was?

23      A     Yeah.    It was some guy didn't want to leave their

24      hotel room.

25      Q     So what did you do, if anything?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 21 of 270
                                                                           21



 1      A       I went over there, and I made'm leave.

 2      Q       All right.     And did you have to use any violence or

 3      anything?

 4      A       No.     He just saw me, I guess -- I mean, not to

 5      sound racist or anything, he saw a black guy, and, oh,

 6      yeah, I'm outta here.

 7      Q       So then what happened?

 8      A       Well, they started calling me over a lot after that

 9      because they -- the guys that they were working for

10      wasn't always around.        They were back and forth.      They

11      were doing their own thing.        So it was a bunch of

12      females that was working together.         So they had no male

13      influence, so they kept calling me over.

14      Q       For protection kind of thing or --

15      A       Yeah.     Sit around with them.   I sit around with

16      them.     I talk.     And at one point I found out Kate- --

17      Katelynn was using crack.

18      Q       All right.

19      A       So they would tell me to drive her into town to get

20      some.

21      Q       Were you selling any drugs at that point?

22      A       No.

23      Q       Okay.

24      A       I would drive her into town, and we would go find

25      whoever had it, and we would buy it, but being as I was
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 22 of 270
                                                                     22



 1      with her, a lot of the guys knew me, so they would give

 2      her extra and stuff like that because I was bringing

 3      her.

 4      Q      So then what happened?

 5      A      So after a while she came up.      She was like, "Well,

 6      you always taking me around" --

 7             Wait.   Before that she started stealing money from

 8      them, like she would get money --

 9      Q      Stealing money from the people she was working for?

10      A      Yeah.

11      Q      Okay.

12      A      She would get the money, and instead of giving 'em

13      all the money, she would take some of it and hide it to

14      the side and sneak it to me, and I would hold it for

15      her.

16      Q      Okay.

17      A      And what she would do is she would tell them that

18      she wanted to get some crack, and they would say -- they

19      would tell her either yes or no.        Most of the time they

20      would tell her no, so she'll say, "I can get it for

21      free," and they'll go, "Okay, from who?"         She'll say, "I

22      can get it -- Moe can get it for me," and she will tell

23      them that she was doing a trick with me to get the

24      crack, but in reality I had her money, and she will just

25      come and go, "Gimme 50" or "gimme a hundred," and we'll
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 23 of 270
                                                                         23



 1      just hang out while she did what she had to do.

 2      Q       So that's how you met Katelynn?

 3      A       That's how me and her -- yeah, that's how me and

 4      her eventually got close.

 5      Q       Did she end up working with you at some point?

 6      A       Yes.

 7      Q       How did that come about?

 8      A       Well, at one point, like, I took her out and we was

 9      hanging out, and she told me she -- like, "Well, you are

10      always taking me around, you always helping me out.             Why

11      don't you just do it for me and take me around.             You got

12      the car, and I'll just give you half of the money as

13      opposed to giving it to them."        And I was like --

14      Q       And what was your response?

15      A       I said, "All right, sounds good."

16      Q       What was it that she expected you to do, if you

17      know?

18      A       She wanted me to drive her around.      She wanted me

19      to sit with her in the hotels to make sure that these

20      dudes don't come back after her, and she wanted me to

21      just make sure that when she had dates, that nobody,

22      like, tried to hurt her or took advantage of her and

23      stuff like that.

24      Q       And did you do that?

25      A       Yeah.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 24 of 270
                                                                         24



 1      Q     You heard Katelynn testify that she thought you

 2      lived up to your promises.       Do you agree with that?

 3      A     Yeah.

 4      Q     So tell -- tell the jury, please, how you felt

 5      about Katelynn.     Like, did you ever tell her that you

 6      loved her?

 7      A     No, I never told her that I loved her or anything

 8      like that.

 9      Q     Did she ever tell you that she loved you?

10      A     No.

11      Q     Did you think she did?

12      A     I think she liked -- I knew she liked me.         I knew

13      she was fond of me.      But love, we wasn't on that level

14      at all.

15      Q     In fact, did you know she was seeing Brandon also?

16      A     Say that again.

17      Q     Did you know that she was also seeing Brandon, your

18      cousin?

19      A     Brady.

20      Q     Brady.   I'm sorry.

21      A     Yeah, she started seeing Brady at one point.

22      Q     And did that bother you?

23      A     No, it didn't bother me, because I felt like, okay,

24      I'm with my wife, you're with Brady.         Like, when we're

25      together, we're together; when we're not, you're with
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 25 of 270
                                                                          25



 1      who you're with; I'm with who I'm with.         So you can't

 2      complain about my wife; I can't complain about Brady.

 3      Q     So during that period of time that you were

 4      together, how would you describe -- did you -- did you

 5      get along with her?

 6      A     Yeah.

 7      Q     Did you have any reason ever to threaten her or

 8      assault her or do anything?

 9      A     No.     We never had no arguments.     We never had

10      anything.      She had arguments with my wife, but me and

11      her personally, we never had no arguments.

12      Q     And do you recall she had testified about the

13      incident that took place in the motel where this guy --

14      she described him as a skinny black guy that came over.

15      Tell the jury what -- what you remember happening during

16      that episode, please.

17      A     Well, that day -- I remember she came and she

18      testified that he came over to the hotel for a girl,

19      another girl, Ava --

20      Q     Yeah.

21      A     -- but that wasn't true.      He --

22      Q     What is the truth, from your perspective?

23      A     He -- he came over to that hotel for her.         That

24      was -- that was the guy that she was working for.           She

25      came over -- he came over to the hotel for her.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 26 of 270
                                                                        26



 1             Actually he was in the hotel, and he saw her, and

 2      so he went into her room, and he was threatening her.

 3      They went in the bathroom, and she called me and told me

 4      to come get her out of there.

 5             So while she was talking to me on the phone, I came

 6      and -- Brady, my cousin, was driving.         He drove me over

 7      there.     And we went to get her out of there.       When we

 8      got there, the guy was outside the hotel room.

 9      Q      So then what happened?

10      A      I approached him, and I asked him what the problem

11      was.     He told me that she owed him money, that she used

12      to work for him and she didn't pay him, because what I

13      found out later, they used to run up a bill with them.

14      Like, the guy used to run up a bill with the girls, so

15      they were like -- they were like, I don't want to say

16      contractual, but they were like -- they had no choice

17      but to stay there because they owed them money.

18      Q      Okay.

19      A      So that was -- that's what they held over them.          So

20      I asked her what was the problem, like, "Did you owe the

21      guy money?" and she was saying --

22      Q      What did you learn when you asked that?

23      A      She said no.   She said she didn't owe them money.

24      He is saying that he gave her a quota of how much money

25      she was supposed to make, and because she didn't make
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 27 of 270
                                                                         27



 1      it, he felt that she owed him.

 2      Q     So then what happened?

 3      A     So I told him it was nothing happening.         "She don't

 4      owe you nothing.     Leave her alone.     She not billing with

 5      you no more," and that's that.

 6            He ain't like that too much.       He was talking real

 7      crazy, as we say, and I offered to fight him.          But he

 8      didn't want to fight me.      I'm known on the streets for

 9      being a fighter.

10      Q     Did you have a gun?

11      A     No.

12      Q     Did you need one?

13      A     No.   I have been boxing all my life.        I have been

14      wrestling all my life, since I was a kid.          My father's

15      Golden Gloves.     My uncle's Golden Gloves.       I have been

16      training all my life to fight.        My father's also a

17      Marine.

18      Q     So you did not point a gun at him?

19      A     No.

20      Q     And what was his response?

21      A     His response, he didn't want to fight, so I called

22      another guy that I knew that was a part of him, that

23      they hung out together.

24      Q     And what happened then?

25      A     The guy told me -- I told him what was going on,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 28 of 270
                                                                         28



 1      and the guy told me, he said, "Yo, just find this --

 2      give 'im five minutes."      That's what we called it, five

 3      minutes.      He said, "Just give him five minutes, and it's

 4      over."     I said, "I got no problem with that," and I

 5      asked him, I said, "You want five minutes?"          He said no.

 6      And I told him, I said, "You hear it, right?          He don't

 7      want five," so he said all right.

 8            So because I did that, he was, like, ostracized

 9      from everybody now, because he is from Brooklyn; I'm

10      from Harlem.

11      Q     What was the result of that?

12      A     The result of that, he couldn't go around his

13      friends and be the tough guy no more, because I just

14      called him out, and we say in the streets, we say a

15      call-out is mandatory, meaning if someone asks you to

16      fight, you have no choice but to fight.         If you don't,

17      you're soft, you're punk, or whatever the case may be.

18            So he didn't want to be considered as that, so what

19      he started telling people, "Oh, the only reason I didn't

20      fight him is because he had a gun."

21      Q     And that's where that came from?

22      A     Yeah.

23      Q     So you heard Katelynn testify that she went to New

24      York and stayed there?

25      A     Yeah.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 29 of 270
                                                                         29



 1      Q       Who drove her to New York?

 2      A       I did.

 3      Q       And why -- you were going to New York.       You had to

 4      be there for a while?

 5      A       Yeah.

 6      Q       And did Katelynn come back to Vermont?

 7      A       No.

 8      Q       Did she let you know that she wasn't coming back?

 9      A       Yeah.

10      Q       And what was your response to that?

11      A       I told her to stay if she wanted to stay.           I told

12      her if she wanted to stay, she could even stay at my

13      mom's house.

14      Q       Did she do that?

15      A       Yeah, from what I understood she did.

16      Q       And did you have a problem with her staying down

17      there?

18      A       No.     She didn't want to come back to Vermont.       Her

19      words was, "I don't want to go back to Vermont without

20      you."

21      Q       I want to show you what the government introduced

22      as Exhibit 44C and ask you, is this a shot of a YouTube

23      video?

24      A       Yes.

25      Q       Can you explain what that's all about, please.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 30 of 270
                                                                      30



 1      A     I had a business idea.      I had a business idea, and

 2      the business idea was, like -- it's kind of complicated.

 3      It's like five steps in the business idea.          And in order

 4      for me to get it started, I had to have, like, what do

 5      you call it, not clientele but product to sell.

 6            So I wanted -- it was -- it was in the porn

 7      industry.    And this was a commercial that I was

 8      shooting.    She agreed to be a part of the commercial,

 9      and I shot the commercial.       I had a whole bunch of 'em,

10      and I was saving 'em up on the computers so when I

11      started the business, I would have the commercials

12      already ready.     I would have the pictures already ready.

13      I would have everything I need, because you can't start

14      a business and don't have what you are trying to sell.

15      Q     Now, I noticed in that -- in that still photograph

16      that she appears to be smiling?

17      A     Yes.

18      Q     Did she have a problem with any of that?

19      A     No.

20      Q     So did you -- did you meet someone by the name of

21      Keisha?

22      A     Yes.

23      Q     And tell the jury, please, how that came about.

24      A     Um, there was a house on Willard Street, North

25      Willard Street, that I used to hang out at.          Well,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 31 of 270
                                                                      31



 1      actually me and Katelynn used to hang out there.

 2      Q     Okay.

 3      A     And there was a guy there that used to hang around.

 4      He used to sell drugs.      His name was John.

 5      Q     All right.

 6      A     Me -- we was in there talking, and I ran my picture

 7      business by him.     The picture business was -- it's --

 8      well, people in prison -- a lot of people in prison

 9      don't have, like, family members or girlfriends to send

10      them pictures and stuff like that, so what they do is

11      they invest in these pictures we call dollar pictures.

12      Q     Let me show you what's been marked as

13      Defendant's -- it's not marked.

14            Defendant's Exhibit Z5555.       Is that what you are

15      talking about?

16      A     Yeah.

17      Q     Could you explain to the jury, please, what that

18      is.

19      A     They're dollar pictures.      Like I said, when guys

20      don't have family or girlfriends to send 'em pictures,

21      they invest in these pictures, and some people, like,

22      they'll say -- they will show other people and say,

23      "Well, this is my girlfriend," or whatever the case may

24      be.   But these are the pictures they get.         And they

25      order them -- they cost a dollar per picture, and it's
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 32 of 270
                                                                      32



 1      pictures of a bunch of females that they don't know, but

 2      you can get sets of them so you will have, like, 20

 3      pictures of the same females, so forth and so on, and

 4      this is the business that I was putting together.

 5      Q     And then you are paid a dollar for each picture?

 6      A     I'm paid a dollar for each picture, and plus

 7      shipping and handling.

 8      Q     Who put that exhibit together?

 9      A     I did.    This one right here?

10      Q     Yes.

11      A     I did.    On the computer.

12                    MR. KAPLAN:    Your Honor, I move to admit

13      Z5555.

14                    THE COURT:    Any objection?

15                    MR. DARROW:    No, your Honor.

16                    THE COURT:    So admitted.

17                    (Defendant's Exhibit Z5555 was received in

18      evidence.)

19      BY MR. KAPLAN:

20      Q     So what about this guy named John?

21      A     Okay.    I was explaining to him how the picture

22      business worked, and I was explaining to him the profits

23      that you can get from the pictures.          We did research in

24      this, and at the time I was only dealing with prisons in

25      New York, and there was 72 prisons in New York, and they
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 33 of 270
                                                                         33



 1      averaged about $2,000 a month on dollar pictures.           So I

 2      was selling them, you know, at a profit.         It's a big

 3      profit.

 4      Q       So what happened as a result of speaking with John?

 5      A       He told me he knew a girl that was -- that was good

 6      for taking pictures, like she would fit perfect with the

 7      business.

 8      Q       Was John an addict?

 9      A       Yeah.

10              So I said I --

11      Q       So then what?

12      A       I told him, "Okay, who?    Let's go meet her," and I

13      gotta add in that, okay, when you take those pictures,

14      you got a choice to take pictures from either models,

15      which you have to pay, like, a big amount because

16      they're professional models, or you can find regular

17      people to take 'em and you pay less.         I chose to find

18      regular people, because I can pay 50 bucks for 12

19      pictures and sell those 12 pictures a hundred times

20      each.     That's 120 bucks at least, you know.       But -- so

21      that was, like, you know -- it's better for me

22      businesswise.

23      Q       So did you go with John?

24      A       He took me to see this girl, to see Keisha,

25      actually.       When he pulled up on Keisha, she leaned in
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 34 of 270
                                                                            34



 1      the window.     We were in a car.     He was driving.       I was

 2      in the passenger.      She leaned in the window on my side.

 3      He introduced us.      He just said, "Keisha."

 4            So I started talking to her, and I was explaining

 5      to her that I wanted to take pictures and these are the

 6      type of pictures.      She asked me what kind of pictures,

 7      and I told her, "It's your choice, you know.          You can

 8      have nude, semi-nude, fully dressed, you know, it's your

 9      choice, but they have to be provocative," and I

10      explained to her where the pictures would go and what I

11      would be doing with the pictures.

12            While we were talking, she says something to him --

13      or he says something to her, and she says, "Okay,

14      Daddy."   I started laughing.       I said, "You got her

15      calling you daddy?"      He said, "No.    That's my daughter."

16      I said, "Wait" --

17      Q     What was your response?

18      A     I said, "Wait.     That's your real daughter?"         He

19      said, "Yeah."     And I looked at her.     I said, "That's

20      your father?     She said, "Yeah."     I said, "You sitting

21      here telling me how cute she is and what a nice body she

22      got, and she's your daughter?"        And he said, "Yeah."          I

23      turned around, I asked her, "How old are you?"          She

24      said, "17."     I said, "You're too young anyway."          I said,

25      "When you turn 18, maybe give me a call."          And I told
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 35 of 270
                                                                        35



 1      John, I said, "Take me home," and me and him was done at

 2      that point.     I cursed him out, and I said a whole bunch

 3      of other stuff to him, because I felt that was just --

 4      that wasn't right.         That was -- that was crazy.

 5      Q      All right.    So then what happened?

 6      A      So he drove me back, and that was the last

 7      interaction I ever had with him.

 8      Q      And did you ever hear from Keisha?

 9      A      Yeah.   On her 18th birthday she actually called me.

10      I'm assuming he got -- she got the number from him

11      because he did have my number.         So she got the number.

12      She called me.      I --

13      Q      And tell us about that conversation, please.

14      A      I didn't know who she was at first.        Then she

15      explained who she was.         I said, "What do you want?"     She

16      said -- was like, "Well, today's my birthday."            I didn't

17      catch it at first.         And I said, "So?"   And she said,

18      "I'm 18 today."      And I said, "Oh, all right."        And she's

19      like, "I still want to take some pictures."

20             And I explained to her, "I don't want to deal with

21      your father.     Me and him don't talk no more."         And she's

22      like, "All right.      It's just me and you."

23             So I said all right.       I actually asked, "You got

24      ID?"    She said, "Yeah."       So she told me to come pick her

25      up.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 36 of 270
                                                                            36



 1              I met her in Burlington.     She had -- she showed me

 2      her ID.     It was her birthday.     So I said, "Happy

 3      birthday.       What do you want?"   She said -- um -- "I want

 4      some weed."       I said, "Cool."

 5              We drove around.    We found some weed.     I said

 6      now -- what she said, "Let's roll it and smoke."             I

 7      said, "I don't smoke."       So she was on me personally

 8      because I'm a black guy from the city.         Every black guy

 9      from the city smoke weed, but I don't, so --

10      Q       So then what happened?

11      A       So she said, "All right, forget the weed.        I'll use

12      it later."       And she like, "Let's just go take the

13      pictures."       So she took me to a house in South

14      Burlington to take the pictures.

15      Q       What happened when you got there, if anything?

16      A       When I got there, John was in the living room, so I

17      told her again, "We not dealing with this dude.             I can't

18      deal with him.       I don't like what he did."     So she said,

19      "Don't worry about him.       We're going upstairs."        So we

20      went upstairs and we took the pictures.

21      Q       And those were the pictures for something like the

22      exhibit we just introduced?

23      A       Yeah.

24      Q       Okay.    Did you have any contact with her after

25      that?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 37 of 270
                                                                        37



 1      A       Yeah.   She started hanging out at -- on the Willard

 2      Street apartment.      John was no longer allowed there.        He

 3      couldn't come get a girl who owned the apartment.           I

 4      explained to her what happened, and she ain't let him

 5      come in no more because she had a daughter as well.

 6      Q       So then what happened?

 7      A       Keisha started coming there hanging out, and her

 8      cousin was there as well.        And, um, she started getting

 9      cool with Katelynn, and she was asking Katelynn -- like,

10      they discussed what Katelynn was doing, and that some --

11      Q       You mean prostituting?

12      A       Yeah.

13      Q       So those two had conversations?

14      A       Yeah.

15      Q       Do you know what the result of those conversations

16      were?

17      A       Yeah.   At one point she asked, because she asked --

18      because she -- should she get down with it.          She wanted

19      to be a part of it.      She wanted to make some money.

20      Q       And what was your response?

21      A       "So if that's what you want to do, that's what you

22      want to do.      I'll help you."

23      Q       So it was Keisha that asked you?

24      A       Yeah.

25      Q       And so did she -- so this was -- this was like in
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 38 of 270
                                                                       38



 1      2013?

 2      A       Um, I guess.   I would -- yeah.     Around that, yeah.

 3      Q       So what happened?     Did she work as a prostitute?

 4      What took place?

 5      A       She did but she didn't.     She -- okay, she tried,

 6      let's say.      Um, she need -- I asked her did she have,

 7      um, anything to take pictures in, because you have to

 8      put up pictures when you do that.         So I asked her did

 9      she have anything to take pictures in.         She told me no.

10              So I knew the guy in -- I knew a guy in the mall

11      that owned, um, a lingerie stop.

12      Q       So what happened?

13      A       So I called him, and I told him, "I have two people

14      that's coming through that needs to take -- get some

15      lingerie and stuff."        So he said okay.   He convinced me

16      to let him do the pictures, because he had a computer

17      program that changes the background and adds stuff to

18      the pictures.

19              So he said, "I can make the pictures more

20      professional if you let me do it."

21      Q       And where were you -- so did they go and have the

22      pictures taken?

23      A       Yeah.

24      Q       Where were you when the pictures were taken?

25      A       I was in the mall shop- -- I was in the lingerie
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 39 of 270
                                                                        39



 1      shop shopping.

 2      Q     And where were they, Katelynn and Keisha?

 3      A     Well, when Katelynn was in taking her pictures, I

 4      was helping Keisha pick out lingerie.         When Keisha was

 5      taking her pictures, I was helping Katelynn pick out

 6      lingerie.

 7      Q     So did you ever go in the back room?

 8      A     No.

 9      Q     And did you pay for the lingerie?

10      A     No.   When we got to -- when we got to -- the

11      lingerie comes in little -- little -- little packages,

12      little cardboard packages, and they have a picture of a

13      model on a package wearing the lingerie.         But they're

14      really small, so we had arm- -- like, literally armfuls

15      of 'em, like 15, 16 of them apiece, and when we went to

16      the counter with 'em, he said, "Don't worry about it."

17      I said, "Don't worry?"      He said, "Yeah, you're good."

18            So he packed it all up and put it in a bag.           I

19      don't argue with free.

20            So we left, but when we out in the parking lot, I

21      believe it was Katelynn told me nothing is free, and I

22      go, "What do you mean?"      And then she explained it to

23      me, and I just laughed, and I'm like, "Okay."

24      Q     So you said that Keisha had a -- was -- wanted to

25      give working as a prostitute a try, and what happened
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 40 of 270
                                                                       40



 1      that first time in 2013?

 2      A       Well, she took pictures.     She went up on -- she

 3      went up on Backpage, and she wasn't like -- how can I

 4      say?     She wasn't -- to me, it didn't seem like she

 5      was -- that's something she really wanted to do and be a

 6      part of, so I told her, like, "You don't seem like

 7      you're really into this," and she was like, "I'm really

 8      not," and so she was like, "Yeah, I just want to leave."

 9      So I said, "Where do you want to go?"         She said, "I want

10      to go to my" -- I think it was her grandmother's house.

11      Q       What did you do?

12      A       I drove her home.

13      Q       This was like after a day or so?

14      A       Yeah.

15      Q       Did you do anything to prevent her from leaving?

16      A       No.     I even let her keep the lingerie.    She wanted

17      to keep it.

18      Q       And did you -- did you try and encourage her to

19      stay?

20      A       No.

21      Q       And did you come to find out that she -- at some

22      point she went out and was working on her own as a

23      prostitute?

24      A       Yeah.

25      Q       So between -- let me ask you this:      Between when
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 41 of 270
                                                                       41



 1      she left in 2013 and June of 2015 when you saw her

 2      again, did you ever see her?

 3      A     Yeah.     I seen her around town a lot.      And not only

 4      around town, like I would go to the beach with my kids

 5      and she would be there.      In fact, we had an incident at

 6      beach.

 7      Q     What happened?

 8      A     Because she ran up to me.       I was taking one of my

 9      kids to the bathroom, and she ran up to me and hugged

10      me, and it was like, "Look at my bikini.         Look at my

11      bikini," but she couldn't see my wife.         I was looking

12      over her shoulder, and my wife was, like, drilling into

13      me, and she was coming, and I was like, "I gotta go.           I

14      gotta go."      And then me and my wife got into a big

15      argument over it.

16      Q     But you never had any issues with her during this

17      period of time?

18      A     No.     I would see her at different hotels.      Like all

19      these girls, when they were -- when they were on --

20      Backpaging, it was only a certain amount of hotels up

21      here that would allow them to go in there and use them.

22      So all of 'em stayed predominately at the same hotel, so

23      if you wanted to meet somebody that was Backpaging, you

24      would go to one of those four hotels, and they were in

25      there, because those were the only hotels in Vermont
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 42 of 270
                                                                     42



 1      that you could go to.

 2      Q     So you would see her around at the hotels?

 3      A     Yes.

 4      Q     So when was the next time you saw her from a

 5      business standpoint?

 6      A     Like around 2 -- 2015 at some point -- at some

 7      point.

 8      Q     Was it when she called you from rehab?

 9      A     No.     It was -- um, let me see.    Was it -- when was

10      it?   No, you're right.     It was when she called me.

11      That's the next time I see her.

12      Q     Tell us about that phone call.

13      A     She called me from -- she wasn't at rehab when she

14      called me.      She was at a bus station, I believe --

15      Q     Okay.

16      A     -- in Burlington, but she just came from rehab.

17      And she told me, she said, "I just came home from

18      rehab," and, um, she says, "I'm trying to make some

19      money."      So I was like, "What are you trying to do?" and

20      she said, "You know what I'm into."        So I said, "All

21      right.      What do you need me to do?"    And she said, "Come

22      pick me up."

23            At the time I was at, um, um -- I can't think of

24      the name of the hotel, but, um, it was one of them

25      little cheap motels.      I was at the motel, and I didn't
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 43 of 270
                                                                          43



 1      feel like driving.      So I told her, "Why don't you just

 2      get in a cab?      Get in a cab and take it to the motel,

 3      and I'll pay for it when you get here."

 4      Q     So did she do that?

 5      A     Yeah.

 6      Q     And is it true that she was only with you for,

 7      like, two days?

 8      A     It wasn't even two days.      She left that same day.

 9      Q     So tell -- tell the jury about how that came about.

10      A     She -- well, she had developed sort of a clientele

11      from when she was doing it on her own, so her thing to

12      me was, "Once I get -- once I get my, um, picture up

13      there and everybody see me, they're going to all come

14      running to me, so you don't gotta do anything.          You just

15      let me -- help me get my picture up."

16            So when I did that, she -- she wasn't lying.

17      People were coming to her, like flocking to her.            And

18      then --

19      Q     Did she ever pay you anything?

20      A     No.     And that's what the problem came, because I

21      asked her -- I said, "Look, I need gas money," and she

22      was like, "Well, I'll see you at the end of the night."

23      I was like, "But I need gas now.        If you gonna have me

24      taking you around and doing stuff, I need to keep gas in

25      the car," and she was like, "Well, right now I'm not
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 44 of 270
                                                                               44



 1      doing nothing.     I'm piling up my money.      I'm trying to

 2      save buses."     "You know what?     I already see it's going

 3      to be a problem.       Do what you gotta do on your own.              I'm

 4      outta here," and I left her, and she like, "I don't

 5      care."

 6      Q     And that was her response?

 7      A     Yes.

 8      Q     Did you do anything to force her to stay?

 9      A     No.    I left.

10      Q     And she said she was okay with that?

11      A     Yep.

12      Q     And did she ever work with you again?

13      A     Not like that.      No.   We had a different

14      arrangement.

15      Q     What was that?

16      A     Well, her boyfriend -- I didn't know it was her

17      boyfriend at the time, but he was selling clothes, and

18      he used to bring the clothes to the house, and we used

19      to buy clothes off him.

20            And one time we bought the clothes, he had a lot

21      of 'em, and she had to help him bring the clothes into

22      the house.     And when I seen it was her, like -- I's

23      like, "What's up?"       She's like, "What's up?"     And she

24      goes, "Oh, this my boy," and we started talking.                And

25      then -- like, he had ended up getting arrested.             I
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 45 of 270
                                                                         45



 1      didn't know that they were going together to steal the

 2      clothes.

 3      Q     Okay.

 4      A     He got arrested, and she started bringing clothes

 5      on her own.

 6      Q     But she never worked with you again as a

 7      prostitute?

 8      A     No.     She's worked as a prostitute, but not with me.

 9      Like, she would call me to ask me to do her little

10      favors.     Like, she would go, "I need a phone.       I don't

11      have a phone.      Could you give me a phone."      And I go,

12      "All right, here.      I'll give you a phone, and I want a

13      hundred bucks for the phone" or "I want 200 bucks for

14      the phone."

15            And later on she will give me the 200 bucks for the

16      phone, because she knows if she didn't, she couldn't ask

17      me for anything else again.

18      Q     So it was just kind of -- I think she testified, if

19      you recall, like in January or February of 2016, she

20      needed something, she would just call you?

21      A     Yeah.

22      Q     I want to show you what's been marked as

23      Defendant's Exhibit 90A.      It's been admitted as

24      Defendant's 90A.

25            So if you look down next to the next entry, there's
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 46 of 270
                                                                      46



 1      68 phone calls between Keisha and you from January 12th,

 2      2016, to January 25th, 2016.       Do you see that?

 3      A     Yeah.

 4      Q     So you were on speaking terms with her at that

 5      point?

 6      A     Say that again.

 7      Q     You were on speaking terms with her at this time?

 8      A     I was always on speaking terms with her.

 9      Q     How would you describe your relationship with her

10      during that period of time?

11      A     Between January 2016 --

12      Q     Just in that general time frame, before and after.

13      A     It was normal relationship.       Like, again, if she

14      needed me, she called.      But that's the relationship I

15      had with everybody.

16      Q     All right.    So you heard Keisha talk about what

17      happened when she stole drugs from you -- or from --

18      from Chrissy?

19      A     Yeah.   In here?

20      Q     Yes.

21      A     Yeah.

22      Q     And did she steal drugs from Chrissy?

23      A     Yes, she did.

24      Q     And what was your reaction?

25      A     My reaction was why would you do that when you know
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 47 of 270
                                                                          47



 1      you could just call me and talk to me about it?             Why

 2      would you knock the girl around?        And they did it for --

 3      I believe it was five bags.       Like, why would you do

 4      that?     And then I explained to her also, like, you

 5      causing problems for everybody else over here because

 6      now you going to have everybody coming and trying to

 7      beat this girl up and doing the same thing you did.

 8      Q       So did you end up meeting her in Winooski?

 9      A       Yeah.

10      Q       Tell the jury about that, please.

11      A       Well, she was with -- she was with Hannah and a

12      guy.     I'm not sure who the guy was.       But she was with

13      Hannah and a guy.

14      Q       Okay.    And then what happened?

15      A       They told me -- Hannah told me that she was riding

16      around with her.       She had talked to me on the phone.         I

17      was on my way home.       I went home, which is in Winoo- --

18      I was living in Winooski at the time.

19      Q       Okay.

20      A       And I called Hannah when I got home, and I told

21      her, "I home," because she said she was in Winooski as

22      well.     So I said, "Where you at?"       She said, "I'm by

23      Chick's."       Now, Chick's Market is on the other side

24      of -- well, if you -- if you went through the streets to

25      get to Chick's Market, it's about one, two, three --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 48 of 270
                                                                          48



 1      four blocks, approximately, from my house.

 2      Q     Okay.

 3      A     But if you just cut across the tracks, it's two

 4      blocks from my house, right -- like, down the street.

 5      Q     So what happened when you saw her?

 6      A     I cut across the tracks, and when I came across the

 7      tracks, she was getting out of the car.         So I texted,

 8      like -- it was a small car, like a two-seater, and

 9      she -- you had to lift the front seat up to get outta

10      the back.     Well, she was backing out of the car, and I

11      tapped her on the back, and when she looked up, she saw

12      me, she was, like, phew.      And I was like, "What?"       And

13      she was like, "Nothing."      So I hugged her.      I was like,

14      "Why would you do that?"

15            That's when we started talking, and then she's,

16      like, "Nah, I really needed it.        I was messed up.     I

17      will give you the money back."        I'm like, "It's not even

18      about that.     Like, you knocked the girl down.       You bust

19      her head all up up against the ground and all that."

20            And it was three of them.       It wasn't just Keisha.

21      It was three people that did it.        And, um, we started

22      talking, and we walked back towards my house.          When you

23      get to my house, there's a -- um, a parking --

24      parking -- parking garage.       It's not a garage.     It's an

25      open space, but that's where we park our cars at, and
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 49 of 270
                                                                           49



 1      it's right in front of my house.

 2             So I was leaning up on my car door talking to her,

 3      and she was like, "Well, I need to make anyway."            It's

 4      like, "If you -- I'll pay you back.        If you want me to

 5      pay you back, like, help me out."        So I do that.      "I

 6      help you."

 7             So she was like, "I need something to get right."

 8      I started laughing, like, "You just beat the girl up and

 9      robbed her, basically robbed me, and you want me to give

10      you something now?"      And she was like, "Yeah."       I'm

11      like, "No."    Then we -- it was funny to me because she's

12      bold like that and she will do stuff like that.

13      Q      So what happened then?

14      A      So she was like, "Whatever you want."        So I was

15      like, "What do I get out of it?"        So she's like, "Come

16      on, you know how we do," meaning, like, we -- from time

17      to time we messing around.       So I said, "All right, let's

18      go."

19             So we jumped in the car and we drove back to

20      Burlington.

21      Q      All right.

22      A      I took her to the house on -- on North Willard.

23      Q      What happened then?

24      A      I knew it was a bunch of girls in that house that

25      was doing Backpage, so I told --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 50 of 270
                                                                           50



 1      Q       But they weren't associated with you?

 2      A       No.

 3      Q       So what did you say to Keisha about it?

 4      A       I told her, "If you want, I can introduce you to

 5      them.     I can get you together and watch each other's

 6      back, because they're actually doing Backpage from that

 7      house.        They are not doing it from hotels, and you can

 8      make your money like that."

 9      Q       Why couldn't you bring her back to Spring Street?

10      A       Because what she did to Chrissy.      Everybody was

11      expecting something to happen to her.         Everybody

12      expecting me to handle it, to deal with it, because it

13      was, like, disrespectful.

14      Q       By the way, what does -- in street term, you heard

15      one of the witnesses say that the word "violate" means

16      disrespect?

17      A       Yeah.     Violate is like -- it's slang.    It's like

18      nothing that's, like, particular to one person.             It's

19      slang.        If you speak slang in the street and somebody do

20      something, somebody steal something from you, "Oh, you

21      violated."        Somebody smack you, "Oh, you violated.       You

22      just violated me.        You smacked me."

23      Q       You mean being disrespectful?

24      A       Yeah, it's -- that's all it means.      It means being

25      disrespected.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 51 of 270
                                                                    51



 1      Q     So you are in -- sitting in front of a house on

 2      North Willard, and you are having this conversation with

 3      Keisha.      What happens?

 4      A     She still wants something to get high, and so we

 5      agreed to have sex.      We did.   I gave her what she

 6      wanted.      I introduced her to the girls, and I left.

 7      Q     And then she never did work for you after?

 8      A     No.     I don't even think she stayed and worked with

 9      those girls.

10      Q     I think she testified she left that night.

11      A     Hmm.

12      Q     So then -- and then you still had a relationship

13      with her?

14      A     Yeah.     I just told her, I said, "If you get around

15      to other girls from the other house and they ask you

16      what happened, just lie to 'em.        Tell them that I

17      smacked you around or something," just so they can feel

18      like I did something, especially Chrissy, that she was

19      all boohooing and acting crazy.

20      Q     So let me ask you something about -- like, was it

21      common in your world on the street, like where you lived

22      and where these women operated -- was sex something that

23      was a more freer thing than it is maybe in most of

24      society?

25      A     It -- it is.     It's -- it's different for -- all
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 52 of 270
                                                                         52



 1      right.     Up -- up here in Vermont, it's like -- how can I

 2      put it?

 3                      THE WITNESS:     Can I just be blunt?

 4                      THE COURT:     You can be blunt, yeah.

 5      A       It's -- it's really -- it's a real racial

 6      situation, because most guys come from the city, black

 7      guys, they never been with a white female before.           So

 8      when you come up to Vermont, it's like all the white

 9      females want to be with black guys, so they rush us,

10      like -- like, we's instant celebrities when we get up

11      here.

12      Q       So you'd seen that?

13      A       All the time, every day.       And this is how -- this

14      is what -- I don't know.          This is what made me stay in

15      Vermont, actually, because when I first came up here and

16      I seen that, I'm like, damn, you would think I played

17      basketball or something.

18      Q       You don't play basketball?

19      A       Not professionally.

20      Q       So was Danielle one of these people that acted like

21      that?

22      A       Yeah.

23      Q       So tell the jury, please, how you met Danielle.

24      A       Danielle.    How did I end up meeting Danielle?

25      Let's see, the first time we met?          Danielle.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 53 of 270
                                                                        53



 1            Okay.   Danielle -- okay.     The first time I met

 2      Danielle, she was -- she's from up this way somewhere,

 3      or she's from up Swanton, rather.

 4      Q     Okay.

 5      A     And the first time I met her, she used to -- it was

 6      common for when, like, people using drugs, to get

 7      together, and if they find someplace, like -- okay, from

 8      Swanton, they will get together.        They still got better

 9      drugs in Burlington.      They will get together and put

10      all -- pool all their money together and come down and

11      buy all their drugs at one shot and go back.

12      Q     So then what happened?

13      A     So that's how I met her.      She was doing one of

14      those.   She was on one of those trips.        The place that

15      she was at, that she was going to buy the drugs, I was

16      visiting there because --

17      Q     Where was that place located?

18      A     That was in Winooski on --

19      Q     Okay.

20      A     I believe that's Spring Street as well.

21      Q     All right.

22      A     So the people that -- the people that lived -- that

23      owned that apartment, rather, they had some guys in

24      there that was working already.

25      Q     Is that where the four guys were that she had
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 54 of 270
                                                                         54



 1      talked about?

 2      A      Yeah.   They had some guys in there working already,

 3      and I was speaking to her going, "Yo, let me help you

 4      out.    Let me" --

 5      Q      How did you --

 6      A      "Let me make a few" --

 7      Q      How did you know she was there?

 8      A      I seen her when I got there.

 9      Q      And how did you know it was her?

10      A      Because -- oh, we was talking on Facebook.           We had

11      a little Facebook thing going on.

12      Q      Did she send you nude photographs of herself?

13      A      Yeah.

14      Q      Was that before you ever met her in person?

15      A      Yeah.   She used to -- like, we used to talk on

16      Facebook, and, like, she used to ask questions, like

17      what do you do?      What are you around here for?      What're

18      you doing?     I didn't tell her.

19             At this point my business was starting to take off.

20      I was getting a lot of -- you know, a lot of jails that

21      was accepting me, because you have to be accepted in the

22      jails in order for them to -- to sell your pictures.             So

23      a lot of them were starting to accept -- accept me, so I

24      was getting good checks from them.        So I was explaining

25      to her what I did.      And she was --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 55 of 270
                                                                          55



 1      Q      So -- so you recognized her at that house in

 2      Winooski?

 3      A      Yeah.

 4      Q      Were you standing --

 5      A      I recognized her --

 6      Q      -- standing outside talking?

 7      A      Say it again.

 8      Q      Were you standing outside talking?

 9      A      Yeah.     When they pulled up, when she got out of the

10      car, I walked right up to her and I hugged her, and she

11      turned around -- I hugged her from back, and she turned

12      around and looked at me, and she's like, "Oh, what's

13      up?"

14             And we started talking, and then I was like, "What

15      you trying to do?"       She said, "I'm trying to get

16      something here, but I'm short."        I said, "Come on.

17      Let's go up there."

18             So we went up there, and we went in there.           I told

19      the dude, I said, "Yo, hook her up," like that's my

20      peoples.       I think he -- "Whaa -- aah -- I got you.       I

21      got you."

22             And so they went in back.      They did whatever they

23      did, and she came back, and I was like, "All right, now,

24      when you go" -- 'cuz we's already talking about getting

25      together on Facebook.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 56 of 270
                                                                        56



 1      Q       Okay.

 2      A       So me and her ended up doing something, and that

 3      was it.

 4      Q       And was it voluntary on her part?

 5      A       Yeah.

 6      Q       Did you force her to have oral sex with you?

 7      A       No.     And at this point I'm -- I'm off -- like, I'm

 8      a video guy.        I'm a video freak.   Like, I have glasses

 9      with cameras in 'em.        I have toys with cameras in them.

10      I have all types of cameras.

11              When that was happening, I asked, "Can I take

12      pictures?" and she said, "Yeah."

13              And I remember when she testified, she said that I

14      pushed her head down or something.         If you look at the

15      video, which the government has on my computer, I have

16      both hands on the camera, playing with the camera.

17      There's no way I could do that.

18      Q       All right.     Was there any reason for you to do

19      that?

20      A       No.

21      Q       So then did you see her again?

22      A       Yeah.

23      Q       So how did that come about?

24      A       Um, let's see.     Next time I seen her -- uuh --

25              Oh.     Um, she was messing with a guy, another guy
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 57 of 270
                                                                        57



 1      that I knew, and he -- he was connected to -- well, his

 2      wife and my wife were good friends.

 3      Q     Okay.

 4      A     So he used to come to my house, and he has his --

 5      it's funny.     He has a son that I -- he is really dark

 6      like me, and his wife is Caucasian.        His son is

 7      naturally mixed.     His son was small, but nobody could

 8      babysit this kid if you wasn't black, and I used to

 9      laugh because only a -- like, the kid was -- I used to

10      call the kid racist, like this a racist kid, because

11      nobody could pick him up unless they black.          So we used

12      to -- like I used to pick him up and babysit him for 'em

13      because I was dark like his dad.

14      Q     So what happened with his dad to --

15      A     So he -- me and him was talking while he was at my

16      house --

17      Q     Not you and the kid?

18      A     -- at one point.

19            No.     Me and his father.

20      Q     Okay.

21      A     And I was explaining to him that I wanted to go

22      down to the city and I needed a ride.         At this point I

23      didn't have a car, so I needed a ride.         He said, "I know

24      some people that can -- you know, that wouldn't mind

25      driving you there."
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 58 of 270
                                                                          58



 1      Q      So what happened?

 2      A      He introduced -- he got Danielle, and when he

 3      called Danielle and put her on, I said, "I know

 4      Danielle."     So we started talking.     I told him thank

 5      you, I didn't need him no more.        I'm talking to Danielle

 6      now.

 7             And she set it up -- so she wanted to set it up so

 8      we could go down.     It supposed to be me, her and her

 9      friend.

10      Q      Okay.

11      A      But then she started talking about, um, we could

12      take a baby -- we have a -- our friend has a baby.           We

13      can take the baby with us, because when people up here

14      drive people down to the city, a lot of times, as an

15      incentive, they will say, "Well, could you get me

16      something," meaning could I get them some drugs or

17      whatever, and I always say, "Yeah, because if I take 'em

18      down and they get the drugs at a -- at a lower -- like a

19      low price, real, like, extremely lower than what you get

20      in Vermont, they can come up here, and they'll be able

21      to make money, and they will be able to use more drugs,

22      whichever they decide to do with it.         So that was like

23      an incentive to want to drive somebody down to the city.

24      Q      When you met Danielle, this is like the spring of

25      2015, did you -- were you selling drugs at that point?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 59 of 270
                                                                          59



 1      A      No.    I was, like -- at that point I was, like, off

 2      and on.      Like, I wouldn't say I was -- I had drugs.       I

 3      have, like, really small amounts of drugs, but that was

 4      mainly for, like, the females that I was dealing with,

 5      that I knew that used drugs, so I didn't have to drive

 6      'em around to look for it.       So I would have it, but it

 7      wasn't nothing -- like, it wasn't --

 8      Q      And so what did you say about taking the baby with

 9      you?

10      A      No.    I told her hell, no.    And she said we would

11      take the baby with us and we can hide the drugs near the

12      baby, less likely for us to get searched.          And I'm like,

13      "I'm not driving down there with no babies, and you want

14      to hide some drugs; nah, I'm not doing it."          So I just

15      deaded the trip.

16      Q      So you never went?

17      A      No.

18      Q      So when was the next time that you saw her?

19      A      Next time I saw her, this same individual she had

20      owed him some money.      I don't know why she owed them

21      money, but she owed them some money.         And he called me

22      and told me -- well, he contacted me on Facebook, and he

23      told me did I see Danielle, and I said no.

24             He said, "Well, next time you see her, hold her."

25      And I was like, "Hold her.       What do you mean?"     And he
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 60 of 270
                                                                         60



 1      was like, "She owe me money."       And I was like, "Well, I

 2      ain't."

 3            So I ended up seeing Danielle in Burlington --

 4      Q     Did she --

 5      A     -- so I called -- well, I hit him up on Facebook,

 6      and I said, "Yo, Danielle's down here now."          So he was

 7      like, "All right, I'm gonna holler at you."          So he did

 8      never come down, so I talked to her and I kept -- like,

 9      kept track of her, where she was at, kept talking to her

10      so when he come down, I can go, "Oh, she's over there,"

11      but he never cam.

12      Q     Okay.

13      A     So she -- like, we ended up talking about it, and

14      he told me that her boyfriend at the time was going to

15      take care of the bill, so it was okay.         But she told me

16      something totally different.

17      Q     So then what happened?

18      A     She told me that she still owed him the money, and

19      she says she -- I guess she took some from him or

20      something, and she said -- in a nutshell, she was saying

21      she knows she was wrong for doing it, and she wanted to

22      pay him back, so she needed to make some money, so,

23      again, she came to me for it.

24      Q     And what happened then?

25      A     She wanted to do -- she wanted to do Backpage.         So
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 61 of 270
                                                                     61



 1      I told her, "Yeah, I'll -- I'll hook you up."

 2      Q     And so she knew about Backpage?

 3      A     Yeah.

 4      Q     And then how did you know where she lived to pick

 5      her up?

 6      A     She told me.    She told me, "I'm over here" --

 7      that's how I knew she was in Swanton.         She told me, "I'm

 8      over here in Swanton," because when we originally

 9      talked, we was in Burlington, but she left, and she -- I

10      guess she got prepared for it, and then she called me,

11      "Come pick me up," and I went and picked her up.

12      Q     Do you recall that she testified that when she got

13      in the car, she was surprised it was you?

14      A     I'm not sure I recall that.

15      Q     Did she know it was going to be you?

16      A     Yeah, she knew I was coming.

17      Q     So on the way to the motel, did she know what she

18      was getting into?

19      A     Yeah.

20      Q     How do you know that?

21      A     We spoke about it.     We spoke about it before we --

22      before I even got there to pick her up, we spoke about

23      it.

24      Q     Did you have any reason to threaten her?

25      A     No.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 62 of 270
                                                                         62



 1      Q     Did you tell her you stabbed someone?

 2      A     No.     But I do think I know where she got that from.

 3      Q     Where?

 4      A     There was a newspaper article -- up here, every --

 5      well, everybody's from up here, so everything that

 6      happens goes in the newspaper when it's dealing with a

 7      guy from out of state.      My cousin was up here.      He got

 8      stabbed in his neck.

 9      Q     Okay.

10      A     And I got arrested that day because I took him to

11      the hospital and I left him there, whatever the case

12      was, and they said I didn't give them my right name or

13      something, and so I got arrested.        So in the newspaper

14      article, it says "man gets stabbed in the head" and has

15      my picture.      As opposed to my cousin's picture or --

16      or -- or the guy who stabbed him's picture, it had my

17      picture, so if you looked at that, you would think I'm

18      the stab- -- I'm the guy that stabbed somebody.

19      Q     So you think that's where she got that from?

20      A     Yeah.

21      Q     So tell the jury what happened when you got to the

22      motel.

23      A     Well, when we got to the motel, she was -- um, who

24      she was talking -- she was talking with Mandy.

25      Q     Had she ever met Mandy before?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 63 of 270
                                                                         63



 1      A     She -- yeah, she met Mandy before.

 2      Q     Okay.

 3      A     She was talking with Mandy.       Her and Mandy was

 4      talking about the pictures and what pictures needed to

 5      be tooken, and then they had this thing -- I used to

 6      always tell them, "When you taking pictures, I'm a guy,

 7      so if you take pictures and you can't get me excited

 8      from the pictures, your pictures are not good, because

 9      I'm a guy.    So you want guys to see your picture, you

10      want to get, you know, judgment from a guy."

11            And the same thing when you are -- you are writing

12      the ads, if you write the ad and I read it and it's not

13      something that would appeal to me, it's not good.

14      Q     Did you tell all the girls that?

15      A     Yeah.   I tell them all, "Bounce it off of me.           I'm

16      like your sounding board because I am a guy."

17      Q     So what happened?     What did Danielle do when you

18      were down there?

19      A     She took pictures.     She took a bunch of pictures.

20      And -- um, she took two types of pictures.          She took

21      pictures for Backpage, and she took pictures also for

22      me.   That was one of the deals that I had with

23      everybody.    If I take your pictures, if I help you take

24      pictures, and, like, get you clothes and all that stuff,

25      you have to take pictures for me for free, and that's
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 64 of 270
                                                                       64



 1      the pictures I used for my business.

 2      Q       Did they have a choice?

 3      A       Excuse me?

 4      Q       Could they have said no?

 5      A       Yeah, they could have just took their own pictures,

 6      which a lot of them did, and they could've, um, had

 7      somebody else take their pictures.        In fact, what they

 8      used to do is when they -- they'd take their own

 9      pictures and have other people take 'em, they would send

10      'em to me anyway, and -- "Go ahead.        Look.    I got these.

11      What do you think?"      And I'd pick the ones I like.

12      Okay, I like those, and I'll pay 'em for 'em.

13              Or if we met, if we, like, in the same place,

14      they'll show me on the phone this one, this one, this

15      one, and I'll tell 'em, gimme that one, that one, that

16      one, that one, and they will send them to me and I'll

17      pay 'em for 'em.

18      Q       So what happened with Danielle at the motel?

19      A       Danielle was doing something that I didn't agree

20      with.

21      Q       What was that?

22      A       She was -- well, all right.     When you doing --

23      Q       Did she go out on dates?

24      A       Yeah, she did.

25      Q       And did she have any problem doing that, as far as
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 65 of 270
                                                                         65



 1      you know?

 2      A     Yeah.   This is what I was referring to.        She did

 3      stuff that I didn't agree with.

 4      Q     What was that?

 5      A     When you -- when you're doing that stuff, it's like

 6      in the -- there's slang for everything.         Like in the

 7      porn world, you have to know the slang to navigate

 8      through the porn world.      And it's the same thing in the

 9      Backpage world; you got to know the slang to navigate

10      through that.

11            I started noticing that on her, um, ad, she was

12      putting that she partied.       Now, in that particular --

13      Q     So she wrote her own ad?

14      A     Yeah.   She write whatever she gonna put in here,

15      and I would look at it, and, like I said, if I think it

16      was appealing, I'd say yeah.       Yeah, that's it.     That's

17      the one.

18            But I kept noticing that little part, and "Do you

19      party?" is a question that people would ask you.            It

20      means, Do you use drugs?      Would you take drugs as

21      opposed to money for sex?

22      Q     Okay.

23      A     And I always told them don't do that.         If you want

24      to buy --

25      Q     Why was that?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 66 of 270
                                                                       66



 1      A     Because you don't know what you getting from these

 2      people.   If you going to buy drugs, buy your drugs from

 3      somebody you know what you're getting.         You gonna buy

 4      something from these people, you don't know what you are

 5      about to get, what's going to happen to you.          You don't

 6      know anything about this.

 7            So -- I mean, it's bad enough you are doing what

 8      you are doing; why put more danger to -- why add more

 9      danger to it?    So I was -- I said about that, and I told

10      her about use of condoms.       They had another thing on

11      there called BB.     It meant bareback, meaning they don't

12      use condoms.

13      Q     What was your feeling about that?

14      A     I told her no, because you are going to charge this

15      guy an extra 50 bucks not to use a condom, but that 50

16      bucks is not worth what you are going to get from this

17      guy if he got something crazy like HIV.         So, no, you

18      don't do BB, and you don't party, and I kept telling her

19      that, but she kept doing.

20      Q     Like, what was she doing?

21      A     She would, like, advertise the party thing, and she

22      would go out with guys -- guys would come get her, and

23      she would go out with them.       Now, if I'm sitting outside

24      and you pull off with guys, I don't know where you

25      going, so if something happens to you, what am I
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 67 of 270
                                                                           67



 1      supposed to do?      If you call me and go, Oh, this guy

 2      just raped me or -- or he just cut my throat, what am I

 3      supposed to do?      I don't know where you at.

 4            So I told her, stop leaving with these people, and

 5      she kept saying, "These are my friends."         I'm just

 6      going, "You just met this guy."        And she kept doing it.

 7      I told her, "Yo, if that's what you are going to do, do

 8      it on your own.      I'm not responsible for you."

 9      Q     Was there something that took place at the -- was

10      it the Hilton on Battery Street?

11      A     The Hilton?

12      Q     Well, one of the hotels on Battery Street, with a

13      convention?

14      A     Where is Battery Street?

15      Q     Well, you know, there was a convention that she

16      went to?

17      A     Oh, oh.     By the, um, courthouse.

18      Q     Yeah.

19      A     Yeah.     There was a -- um, there was actually a

20      bunch of lawyers.

21      Q     I wasn't there, right?

22      A     No.     It was a bunch of lawyers, though, and her and

23      another girl had went there, and it was -- it was -- I

24      parked -- well, they got this little -- this little

25      roundabout, like, I don't know what you call it.            When
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 68 of 270
                                                                       68



 1      you go into the hotel, it's like you drive up on the

 2      sidewalk and you -- it's like a little U, and you --

 3      like you can get out and -- without an illegal park, and

 4      then you go park.

 5      Q     So you parked there?

 6      A     I parked right at the exit there, and then they

 7      went into there, and they started -- they did a date.          I

 8      didn't know who it was at first.        They did a date, and

 9      they came out.     Well, the other girl came out, and she

10      was counting, like she had, like, 800 bucks, and she was

11      counting off, and she was laughing, and she was like,

12      "Yeah, it was about four people.        I seen it."    And I was

13      like, "Who the hell was in there?"        And she said, "It

14      was a bunch of lawyers" dah-dah-dah, and then Danielle,

15      in the back seat, she was like, "Oh, yeah, I only made a

16      hundred bucks though," and I looked over, I looked at

17      her, and I looked at the other girl, and the other

18      girl's like -- like -- she made a face, like.          So I

19      really knew what was happening.        So, "Oh, my God.

20      Whatever."    And I drove 'em back, and that was it for

21      Danielle.

22      Q     Did she leave at some point?

23      A     Yeah.   She --

24      Q     Same day she overdosed?

25      A     Yeah.   She overdosed when she left.       She --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 69 of 270
                                                                            69



 1      Q     Did she tell you she was leaving?

 2      A     Yeah.     We --

 3      Q     What was your reaction?

 4      A     Say it again.

 5      Q     What was your reaction?

 6      A     I didn't care.     I want her to leave at that point,

 7      because we got into an argument over -- I told her, "I

 8      know you didn't go up in there and just -- with one and

 9      just have a hundred bucks and this girl got 8, 900."                I

10      said, "You just don't wanna give me no money.          Cool.

11      Get lost," like you're not going to keep asking me to

12      help you and have me sitting here for nothing.          Like,

13      come on.      I'm wasting gas.   I am doing all this.       Do

14      what you said you are going to do.

15            So she didn't want to, so I said, "Go.         Get lost."

16      I have no problem saying that to people.

17      Q     Did she leave with her father?

18      A     She left with some guys.      It wasn't her father.

19      She said her father.      She left with some guys.

20      Q     And then what was the next thing that you heard?

21      Did you hear from her again?

22      A     Yeah.     She called me later on that day, and she

23      said, "I'm in trouble."      I said, "What happened?"         She

24      said, "I overdosed."      I said, "Where are you?"      She

25      said, "I'm in the hospital."       I said, "Which hospital?"
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 70 of 270
                                                                         70



 1      She told me.       I came.     I got -- me and Mandy got in the

 2      car and went to the hospital.

 3      Q      Why did you go up there?

 4      A      I wanted to see if she was all right.        So we went

 5      in there.       We talked to the nurses.     We asked her what

 6      happened.       She told us what happened.     And she never

 7      said that it was from her father.          That's something that

 8      she said when this court proceeding started.          I knew it

 9      was from the guys.

10             At that point -- the nurses also knew that it was a

11      situation with a bunch of guys, because -- I don't know

12      what the -- the ambulance, or whoever picked her up,

13      told them, but it was obviously a bunch of guys there.

14      So when I was there, they were all looking at me as if I

15      was one of those guys.

16      Q      Is that why you were uncomfortable?

17      A      Yeah.     I told them, "I don't feel right the way

18      they looking at me and they talking."          I said, "I'm

19      leaving.       I'm going to sit in the parking lot."        So

20      Mandy stayed with her while I sat in the parking lot.

21      Q      Then what happened?

22      A      She did whatever she had to do doctor-wise, they

23      signed out, and she came -- they both came down to the

24      car.    I said, "Now what?"        She said, "Just drive me back

25      to where I was at."          And I said, "You going to go back
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 71 of 270
                                                                      71



 1      to the same house you overdosed in?"         She said, "Yeah."

 2      I said, "I'm gonna drive you there, but after this, lose

 3      my number."     And I drove over there, and I left her.

 4      Q     You were in court when the prosecutor introduced

 5      some text messages -- some Facebook messages starting in

 6      July between you and her?

 7      A     Yeah.

 8      Q     And do you recall one of them was -- she said, "I

 9      want to come back to work with you tomorrow."          This was

10      in September.     "I want to start tomorrow"?

11      A     Yeah.

12      Q     Did you know what that was about?

13      A     Yeah.

14      Q     What was that about?

15      A     It was about prostitution.       She wanted to go and do

16      Backpage again.

17      Q     Did she ever sell drugs for you?

18      A     No.

19      Q     And this thing about the bachelor party, was it her

20      idea that she go?

21      A     Yeah.   She, um -- well, with the bachelor party, I

22      asked her did she know anybody that danced, any females

23      that danced, and that they would get paid for coming and

24      they would get tips, which is what you routinely do at a

25      bachelor party.     And she said she didn't know nobody
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 72 of 270
                                                                       72



 1      offhand but she'd find somebody, and then she was like,

 2      "Can I come?"     And I was like, "If you going to dance,"

 3      and she said, "Well, I'll try."

 4      Q     But she didn't go?

 5      A     No.

 6      Q     You remember the discussion in court about a

 7      picture that Hannah was in?

 8      A     Say that again.

 9      Q     Do you remember the discussion in court about the

10      picture that Hannah was in?

11      A     Which picture?

12      Q     The one with the four girls.

13      A     Yeah.

14      Q     Do you know what happened with that?

15      A     What do you mean?

16      Q     Like, why was that picture taken?

17      A     That picture was taken -- well, they was -- they

18      was -- they had a -- um, what was it?         It had a -- they

19      had a theme they was doing.       I'm not sure if it was a

20      cheerleader thing or something.        They had a theme they

21      was doing, which is on -- on Backpage, a lot of times

22      you have themes, and that's -- like, attracts the person

23      that comes.     And what you do -- okay, when you post an

24      ad there -- like, me being a guy, I'm going on there

25      looking, the first thing I am going to do is I'm gonna
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 73 of 270
                                                                       73



 1      look for what's attractive to me.         Like, so if I'm --

 2      like, if I like pretty girls, really pretty people, I am

 3      going to look for a real pretty person.         If I like a

 4      specific body type, I am going to look for that specific

 5      body type.      So what these girls do a lot of times is

 6      they do what they call a bait and switch.

 7      Q       What does that mean?

 8      A       They would take, like -- okay, if you have a less

 9      attractive girl or a less attractive body, and she knows

10      that, if she puts her picture -- her direct picture up,

11      the -- she won't get the calls because she's less

12      attractive, or with a less attractive body, so she will

13      find somebody else, and she will put their picture up.

14      Q       So what happened with -- with Hannah?

15      A       That's what they did with Hannah, because Hannah

16      was really attractive, so they did a bait-and-switch job

17      with Hannah.      By using her picture and putting it up,

18      guys would call and say they wanted to come for a date,

19      and the average guy, once he wasted his time to come

20      from wherever he's at and go to the hotel to meet the

21      girl, if it's not her, the average guy's like, You know

22      what?     I'm already here.    And they'll do the date

23      anyway.

24      Q       So did Hannah ever prostitute for you?

25      A       No.   Hannah never prostituted.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 74 of 270
                                                                      74



 1      Q     Was she involved in the drugs?

 2      A     Yeah.

 3      Q     So the purpose of that ad was not for Hannah to get

 4      customers or clients?

 5      A     No.

 6      Q     So as I understand it, Brian, you knew someone

 7      named Ayla?

 8      A     Yes.

 9      Q     How did -- how did you meet Ayla?

10      A     I met Ayla through, um, another person, um, another

11      female that I knew.      Her name was Violet.

12      Q     Tell the jury about the initial meeting that took

13      place.

14      A     Well, Violet called me, and she told me that she

15      had a friend that needed to make some money.          Like, I'm

16      basically the one that they call, because I know

17      everybody.      I've been up here for a while, and I have

18      met everybody.      So she said, "She needs to make some

19      money," and she called me.       We met up.    Ayla got in the

20      car with me.      We started talking.    I asked her, "What're

21      you trying?      Like, how are you trying to make some

22      money?"      And she was just going through different

23      things.

24            She said, um -- she got a -- she said she got a

25      customer base, which is what a lot of guys look for when
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 75 of 270
                                                                        75



 1      they come up here.     They sell drugs.      They look for a

 2      girl who has a customer base that they can get off their

 3      drugs.

 4              So I told her -- I asked her, well, what kind of

 5      drugs did she use.     She told me she used heroin.         And I

 6      told her, "Well, you got a customer base for heroin.

 7      I'm not going to -- I don't know anybody that's doing

 8      that, that's selling heroin, and you are using it

 9      because it's going to be counterproductive."

10              So she was like, "Well, I do a little Backpage.         I

11      dabble in Backpage."        I says, "You know Backpage?"      She

12      said, "Yeah."     I said, "I can help you with that."

13      So --

14      Q       So what happened?

15      A       She took me to a house in Winooski on LaFountain

16      Street, I want to say, and we took pictures there.            And

17      then when we took the pictures, I asked her if I could

18      take the pictures and use them for my -- to my own

19      picture business, and she was okay with it.          And then I

20      told her I'll take her -- introduce her to some more

21      people and we can get everything started.          And that's

22      what I did.

23      Q       And then what happened?

24      A       Um, I brung her over to Lori's house, and I

25      introduced her to a friend of mine that was over there,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 76 of 270
                                                                         76



 1      and she started working.      She did Backpage off and on,

 2      and she dabbled in drugs off and on, but she -- for the

 3      most part, Ayla would come and stay for 10, 12 hours and

 4      then leave.

 5      Q     So she was in and out of the place?

 6      A     Yeah.     I didn't know at the time, but she had --

 7      her boyfriend was parked on the corner for, like, hours.

 8      Q     Bradley Bordeaux?

 9      A     Yeah.

10      Q     And did she pay you any of her profits?

11      A     Not really.     She did, but she didn't.      Like, okay,

12      in that world, there's also another average, like

13      it's -- everything is set.       When you dealing with that

14      Backpage stuff, everything is set in stone.          Like, all

15      the -- all the females that do it, like, there's a set

16      price for everything.      They all -- nobody sets a price

17      for you.      Like, they all have their own set prices

18      that -- that's like the normal.        And it's also set

19      arrangements, like if somebody's helping you, you give

20      'em half.      So that was, like, set in stone.

21            So what I used to do with them -- and this is

22      what -- this is why a lot of them used to call me,

23      because as opposed to me saying, "Okay, you get half and

24      I get half," I say, "Make sure I got gas in my car, and

25      give me whatever you want to give me."
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 77 of 270
                                                                      77



 1             So they'll say okay.     I come on with better words.

 2      "With you working with this guy, you are making a

 3      hundred bucks, all you are going to get is your 50 and

 4      whatever else you got going on, however else that works;

 5      whereas if you work with me, you can put $10 in gas in

 6      my car for that hundred bucks, and you can give me $10,

 7      and so now you got 80 bucks."

 8      Q      And was that your relationship with Ayla?

 9      A      Yeah.

10      Q      Did you ever hit Ayla?

11      A      No.

12      Q      Did she ever go to the hospital because you hit

13      her?

14      A      No.

15      Q      Did you have any reason to hit Ayla?

16      A      No.     I would never had no reason to hit Ayla.     And

17      not only that, Ayla was a really small girl.          And at the

18      time, like -- even now I'm a pretty big guy, but I lost

19      a lot of weight, so I was even bigger, like I was twice

20      this size.       Me hitting one of them would be traumatic.

21      Like, there's no way there wouldn't be bruises and cuts

22      and -- no way possible.

23      Q      You heard Chrissy testify on -- you heard her --

24      you listened to that conversation she had with the

25      police?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 78 of 270
                                                                               78



 1      A       Yeah.

 2      Q       And that was before she was preparing for trial

 3      here?

 4      A       Yes.

 5      Q       And you heard her say that you would never abuse --

 6      you never abused or hit any of the women.          Do you agree

 7      with that?

 8      A       Yeah.

 9      Q       Why did -- why did Chrissy leave?

10      A       Chrissy left because she started stealing.          What

11      she was doing was she was, um, taking bags of heroin and

12      putting sugar in 'em and selling them to people, and

13      people was coming back to the other guy, and he would

14      call me, and they would call me, and I'd go over there,

15      and I had to be in the middle of it, and it was pissing

16      me off.

17      Q       So did you ask her to leave?

18      A       Yeah.

19      Q       Did she soon thereafter beg you to come back?

20      A       A number of times.     She texted me a bunch of times.

21      She tried calling me.        She called other people and

22      talked to them and tried to get them to talk to me.                I

23      just -- I just ignore her.

24                      THE COURT:   All right, we have been going for

25      just about an hour and a quarter, so let's take our
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 79 of 270
                                                                    79



 1      midmorning break and be back in 15 minutes.

 2                    MR. KAPLAN:    Thank you, Judge.

 3      (Court was in recess at 10:45 a.m.)

 4      (The following was held in open court with the jury

 5      present at 11:05 a.m.)

 6                    THE COURT:    Okay.   Mr. Kaplan?

 7                    MR. KAPLAN:    Thank you, Judge.

 8                        CONTINUED DIRECT EXAMINATION

 9      BY MR. KAPLAN:

10      Q     Brian, we were talking about Ayla before the break.

11      Did you ever withhold drugs from her?

12      A     No.

13      Q     And would there be any reason for you to do that?

14      A     No.     I think withholding drugs from her would be

15      counterproductive to anything we were into.

16      Q     In your mind, is there a difference between

17      maintenance and getting high?

18      A     Yeah.

19      Q     Can you explain that difference, please.

20      A     Well, okay.     I was --

21      Q     You have to speak up a little bit, Brian.

22      A     All right.

23            With opiates -- with opiates, what I can't

24      understand is that some -- the opiate, they get, like,

25      a -- a physical addiction to them.        They get a physical
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 80 of 270
                                                                         80



 1      addiction to it, to the point where as in the morning,

 2      in order to function, they -- they have to use this in

 3      order to be normal and to carry on the everyday --

 4      anything.      They need to just -- they call it a fix.

 5      They need to do that.      And it's a difference between

 6      that and getting high.      When they get high, then they

 7      get loose and, you know, drowsy and -- I don't want to

 8      be around that.      So I didn't support none of them

 9      getting high.

10              If you needed maintenance, I would help you, and

11      the reason why I know the difference is because my son's

12      mom passed away from opiate use, and before she passed

13      away, like, I took custody of my son and we had to -- me

14      and my wife had to, like, help her see my son.             Like, in

15      order for her to see my son, we had to, like, search her

16      bags and do things like that.       So I had to understand

17      what -- what she needed as far as maintenance.

18              She needed a certain amount before she can be

19      around my son so she can be normal.        And --

20      Q       So that was your feeling.     And did you ever -- if

21      someone needed drugs for maintenance, did you ever deny

22      that?

23      A       No.   I would help them with maintenance.      I

24      wouldn't help them get high, but maintenance, yeah, I

25      would help them.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 81 of 270
                                                                        81



 1      Q       So you heard some testimony about the women having

 2      to be nude when they bagged drugs for you.           Is that

 3      true?

 4      A       No.   There was a situation with Ayla, because Ayla

 5      is -- they call Ayla magician.           Ayla's like, what do you

 6      call it, sleight of hand?         Ayla's like -- you put

 7      something, and she'll go back to this and it will

 8      disappear.      Ayla was one them.       So they made Ayla --

 9      they told Ayla, if she wanted to do that, she had to be

10      in her panties and bra.         And --

11      Q       Was it McFarlan who told her that?

12      A       I can't say no names of who told, but --

13      Q       Oh, I'm sorry.      Was it someone else who told her

14      that?

15      A       Someone else told her that.

16      Q       But the other girls, women, didn't have to be naked

17      to --

18      A       No.   Never.     And when -- even when Ayla did it, it

19      was more joke than anything, because technically none of

20      them wanted Ayla around their stuff, because Ayla was

21      just too fast.         And it was, like, I had to speak up for

22      her a lot of times to say, "Okay, she -- well, she's in

23      her panties and bra.         Like, let her do what she gotta

24      do, like, help out."         But a lot of people didn't want

25      Ayla around them.         So it was just like for her.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 82 of 270
                                                                        82



 1      Q       Okay.

 2      A       And I think, to my knowledge, that that occurred

 3      one time.

 4      Q       Did that have anything to do with why she left

 5      the -- Spring Street?

 6      A       No.     Ayla -- okay, Spring Street was -- at one

 7      point became Ayla's primary residence, because she --

 8      that's where she had her bag of clothes at.

 9      Q       Was she living on the street before she went there?

10      A       Ayla was living everywhere.     Ayla's the type of

11      female that she -- she's -- like, she's gone with the

12      wind.     If you are over here and you got something for

13      her that she wants, she'll stay over here as long as she

14      can until that run out; then she'll go to the next one,

15      and she'll go to the next one.        And then Spring Street,

16      she was always -- that was her fallback.          When she

17      couldn't go nowhere else and do nothing else, she would

18      fall back to Spring Street.

19      Q       And that was okay with you?

20      A       Yeah.     I mean, I looked out for her.    So Ayla --

21      okay, Ayla's not a bad person.        Ayla's -- I don't

22      know -- well, I heard some of her circumstances when she

23      was up here.        Before that, I didn't really knew too much

24      about her circumstances.        I knew about her son, and she

25      had lost custody of her son.        But overall, Ayla's not a
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 83 of 270
                                                                         83



 1      bad person.     She got a problem with telling the truth,

 2      but she is not a bad person.

 3            So just sitting down with Ayla and talking to Ayla,

 4      you want -- Ayla's real convincing.        You will want to

 5      help her.     But she's not a bad person.

 6      Q     So when Ayla didn't have a place to stay -- did you

 7      hear her talk about the car you let her sleep in?

 8      A     Yeah.

 9      Q     What was that all about?

10      A     Well, they didn't want her around -- nobody wanted

11      her around no more on Spring Street, so I told her she

12      had to leave Spring Street.       She couldn't stay over

13      there because nobody wanted her because every time

14      people go to sleep or whatever, she was in pockets and

15      bags, and she was just stealing her way through the

16      whole house.

17            So she was beefing about she didn't have nowhere to

18      go, and she wanted to be with her baby father, Brad, so

19      I told 'em, best thing I can do is, like -- until you

20      get your money right, I can let you use my car.             So what

21      I would do is I would park the car inside the hotel's

22      parking lot, and I would give them the key -- well, I

23      wouldn't give 'em the key, because I didn't want them to

24      take it, but I would leave the doors open.          And she

25      would go in there.     She would sleep.      It would -- and
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 84 of 270
                                                                          84



 1      the car was big because it was -- it was my Explorer,

 2      and the whole back seat go down, because I slept in it a

 3      lot, so there was pillows and blankets and stuff, and

 4      then when you put the back seat down between the back

 5      trunk space and the back seat, it's like the size of a

 6      queen-size bed.     It's, like, really big.      So they slept

 7      in there, and they -- they -- they were there for a

 8      while.

 9            I stopped letting her sleep in it because she

10      started leaving it.      Like, instead of, like, getting up

11      in the morning -- I would say, "When you get up and you

12      ready to leave, call me so I can come get the car so it

13      won't be there, I won't get tickets and stuff."             She

14      would just leave the car there with the doors open and

15      bags of stuff inside there, and -- now, people go up

16      inside my car.     My car get towed.     And so I told her,

17      "If you going to keep doing this, I am not going to

18      leave it there for you."

19      Q     Do you know someone name Mary?

20      A     Yeah.

21      Q     How did you meet Mary?

22      A     Um, which Mary we talking about?        There's two

23      Marys.

24      Q     Mary P.

25      A     Oh, okay.    Um, Mary P.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 85 of 270
                                                                        85



 1            I met Mary -- um, I met Mary through a friend.         She

 2      was -- she was at a house.       I was visiting a friend, and

 3      she was at the house.      Mary has, like, some sort of skin

 4      thing.   I don't know.     I guess it's like psoriasis or

 5      something on her neck area, but from -- when I seen it,

 6      the way it looked at that point, it looked like a big

 7      burn, like her neck was burned.        So I was asking her

 8      what happened to her, like she was in a fire or

 9      something, and it's like, no, that's just her skin

10      flaring up.    So it was like, all right.       She was sick,

11      and when she got sick, I guess her skin messes up.

12      Q     Did you end up -- did she end up dealing with drugs

13      at some point?

14      A     Yeah.

15      Q     And how long was she around for?

16      A     Um, Mary was around for, like, maybe three months,

17      I want to say.

18      Q     Do you recall she testified about an incident where

19      you had drugs stolen and you called her over to the

20      house.   Can you tell us about that, please.

21      A     Okay.   There was a car parked out in front of the

22      house, and there was drugs in the car.         Nobody knew

23      about this stuff that was in the car except for the

24      people that was in the house.       At that point it was

25      Mary, Mandy -- Mary, Mandy, me -- Mary, Mandy, me, um,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 86 of 270
                                                                        86



 1      Ariel -- Mary, Mandy, me and -- Mary, Mandy, me and

 2      Ariel.        We were the four that knew.

 3      Q       Did you ever know before court that actually Mary

 4      was involved in stealing drugs?

 5      A       No.     I found that out in court.

 6      Q       Okay.     So why did you call her over?

 7      A       To talk to her because -- I mean, logic know if

 8      only four of us knew about it, three out of the four is

 9      still here.        One of them's not.    I mean, that's basic

10      logic.        So Mary like, "What's going on" --

11      Q       So what happened?

12      A       I called her over, and I asked her -- I didn't say

13      anything.        I said, um, like, "If you needed something,

14      you know, you could just call me.           Like, why go through

15      this?     What's up?"

16              She --

17      Q       So when did this conversation take place?

18      A       It started -- we were in the living room.        We were

19      sitting on the couch in the living room.

20      Q       Who else was there?

21      A       Me, Mary -- me, Mary, Ariel, Mandy.        It was five of

22      us, rather.        There was another guy there too.

23      Q       All right.

24      A       Quentin.     He was there too.

25      Q       Okay.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 87 of 270
                                                                          87



 1      A       So we started talking.        She started saying -- well,

 2      swearing to her kids.        "Oh, I knew nothing about it.        I

 3      didn't" -- dah-dah-dah.        I ended up going, "Well, the

 4      room -- there's one room in the apartment, and the

 5      room's technically my room."           Everybody else slept on

 6      the couches.

 7      Q       You mean the bedroom?

 8      A       Yeah.     At first I didn't live there, but I got into

 9      a thing with my wife, and we separated, and so I moved

10      in over there, and the room became my room.           So all my

11      stuff is in the room.        Everybody else -- there's two big

12      couches out in the living room.           Everybody else slept on

13      the couches, because Ariel and Quentin were dating, so

14      they slept on one couch.        Mandy slept on the other

15      couch.

16              So I went in the room.        She came in the room to

17      plead her case.        You know, "I'm serious.     I'm serious,"

18      we talked about it enough.        And I was like, "Yo, just

19      get -- get lost.        If I find out that you had something

20      to do with this -- me and you have nothing else to talk

21      about," like, we cool, but that's when we stop being

22      cool.

23      Q       Did you assault her?

24      A       No.     I didn't touch her.

25      Q       And did she leave right away or did she stay around
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 88 of 270
                                                                         88



 1      for a while?

 2      A       No, she hung out.     She stayed.     She hung out.    She

 3      talked to everybody.        And when she got ready to leave,

 4      she left.

 5      Q       So you heard Ariel -- Ariel's testimony that she

 6      didn't hear any assault take place?

 7      A       Yes.

 8      Q       Does that make sense to you?

 9      A       Yeah.     The house is tiny.   Like, for instance, I'll

10      give you a perfect example.        The government showed a

11      video of me talking, sitting in that room, and in that

12      video you can see wall to wall.         That's how small that

13      was.     You can see in that video how small that room was.

14      That --

15      Q       Okay.

16      A       That apartment is tiny.

17      Q       Tell the jury, please, how -- how you met Ariel.

18      A       I met Ariel -- um, I met her downtown.        She was,

19      um -- she had an argument with my -- my son's mother.

20              Okay, a lot of time you hear me say my son's

21      mother.        I have three sons' mothers, and then I have my

22      wife.     My son mother had passed away.        Her name was

23      Marie.     She has a couple of sisters; four sisters, I

24      believe.        One of them was downtown.     Her name is Megan.

25      We were all downtown celebrating.           I don't know what it
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 89 of 270
                                                                          89



 1      was we were celebrating, but we were all downtown

 2      together, and her and Megan got into an argument.             I

 3      guess Megan was trying to date her boyfriend at some

 4      point or -- I don't know.       It was something along those

 5      lines or something.

 6      Q     So what happened?

 7      A     I broke it up.     I started making Ariel laugh,

 8      because -- I kept offering her drinks, and I started

 9      making her laugh.      And Ariel's a really attractive girl.

10      I'm like, "Oh, marry me.      You wanna marry me?      Just

11      marry me.     I don't want your pretty face scratched up"

12      and stuff like that.      So she laughed.     She took my

13      number.     She gave me her number.     Everybody hung out

14      that night, and then we all left.

15      Q     Did you hear from her again?

16      A     Yeah.    I heard from her a little while later.

17      Q     How long after was that?

18      A     It was maybe a couple weeks.       Maybe two weeks

19      later.

20      Q     What happened?

21      A     She had called me -- at the time my mom was having

22      surgery on her neck, so I wasn't even in Vermont.             I was

23      in New York.     And, um, she called me.      She told me that

24      she had an incident with her boyfriend, and -- I guess

25      punched her in the face, and she needed to get away.              So
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 90 of 270
                                                                        90



 1      I told her, "Okay."      I said, "I'm going to give you an

 2      address.      Go to the address, and when you get there,

 3      call me before you knock on the door, and that way I can

 4      speak to the people when they open the door."          So she

 5      did that.

 6      Q     Okay.

 7      A     She went to North Union.

 8      Q     How long did she stay there?

 9      A     She stayed there until we moved out.

10      Q     And did you charge her rent for staying there?

11      A     No.     Actually, what I told her was -- I told her,

12      "If you want to do anything, help Mandy.         Like, if you

13      buy your -- if you buy yourself cigarettes, buy enough

14      for me.     If you buy yourself food, buy enough for me."

15      Q     Did you know that she was working as a prostitute

16      at the time?

17      A     Yeah.

18      Q     Did you encourage her to work with you?

19      A     No.     I didn't think she should've -- I told her --

20      like, she was a really, really attractive female.           I

21      told her, "You -- like, there's a thousand other things

22      you could be doing.      Like, come on."

23            And then she -- the way she is, like, she didn't

24      have a drug habit, so she wasn't -- she wasn't doing it

25      for a drug habit, and she kept saying that she had -- at
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 91 of 270
                                                                          91



 1      the time she only had her daughter with autism.             Her

 2      daughter had autism.        And she -- her daughter was with

 3      her mother, and she wanted to take care of her daughter.

 4      So there's different things you can do, like there was

 5      occasions where I would go out, like, for birthdays and

 6      buy all the stuff for the party for her daughter and

 7      ship it out to her mom, and we're watching the party on

 8      FaceTime and stuff like that.         There's different things

 9      she can do.      Like, she's a good -- she's a good person,

10      too.

11      Q       You heard Brittany Barber testify?

12      A       Yeah.

13      Q       Did you know her?

14      A       Yeah.

15      Q       Tell the jury about that, please.

16      A       Um, I met Brittany -- Brittany -- I seen Brittany

17      on Facebook.      That's when I met her.     And when I seen

18      her on Facebook, she had -- we had a couple friends in

19      common.     One of the friends we had in common was Keisha.

20      So I contacted Keisha, and I asked her, "You know this

21      girl?     How good do you know her?"      And she, like, "I

22      know her pretty well.        Why?"   "Like, I want to meet

23      her."     And she's like, "You want to meet her meet her,

24      or you want me to bring her to the house?          You wanna

25      call her?"      I said, "Well, bring her over to the house.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 92 of 270
                                                                      92



 1      Let me introduce myself to her."        So she did that.

 2            She came to the house.      We talked.    What it was is

 3      she had a bunch of pictures.       I liked the pictures.    She

 4      was -- again, she was real attractive.

 5            I liked the pictures, and we just start talking,

 6      and then I found out that she was into a whole bunch of

 7      other stuff as well.

 8      Q     And you mean she was into prostitution?

 9      A     That, and drugs too.

10      Q     Did she ask if she could work with you?

11      A     Yeah.

12      Q     And what was your response?

13      A     Told her yeah.

14      Q     So what -- what arrangement did you make with her?

15      A     Well, with her, she wanted a -- she needed a place

16      to stay.      So at that -- at that time I didn't have an

17      extra place to stay.      I didn't know nobody that had

18      extra rooms except for my Uncle Marty, because he lived

19      by himself, and he had a four-bedroom house.

20            So I spoke to Marty.      He said he wouldn't mind if

21      she came and stayed over there.        And I told him what she

22      was into, and he says as long as she kept that on her

23      part of the house, it would be okay.

24      Q     Did she pay for her room?

25      A     Yeah.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 93 of 270
                                                                        93



 1      Q     What was -- so you charged her for staying in the

 2      room or --

 3      A     No.     She paid Marty.   She didn't pay me.

 4      Q     Oh, I see.

 5      A     She paid Marty to stay in the room.

 6      Q     Okay.     And did you share in any of her profits from

 7      her work?

 8      A     No.     If I needed something, like, if I needed a

 9      couple dollars when I was -- because they had a pool

10      table in the living room, and I used to go over there

11      all the time and play pool.       I like to play pool.       So if

12      I needed something, I needed a couple dollars or

13      something, I could ask her for it, and she would give it

14      to me with no problem.

15      Q     She testified that she gave Mandy, like, half the

16      money she made.      Do you know about that?

17      A     No, I don't think she gave Mandy half the money.

18      If she -- if she gave Mandy money, she gave Many money

19      to help Mandy out, because I would tell everybody that

20      came around me to help Mandy out.        That would be -- that

21      would be my reason for helping every -- anybody.            If you

22      want to look out for Mandy, you're cool because there

23      are certain things I can't do with Mandy.          I can't --

24      Mandy was a different story.

25      Q     Did you ever encourage Mandy to prostitute?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 94 of 270
                                                                         94



 1      A       No.     I stopped Mandy from prostituting.

 2      Q       Tell the jury about that.

 3      A       When I went to -- the time my mom had the operation

 4      on her neck, I went to New York.        I -- a lot of times --

 5      I knew everybody in Burlington, so when I come back --

 6      on my way back up, I was fishing on Burlington -- I

 7      mean, you know, on Backpage.        I'm looking to see who's

 8      up there.        I seen Mandy's picture up there.     So --

 9      Q       And you didn't know about that beforehand?

10      A       No.     I waited until I got into Burlington, and I

11      called -- I called the number, and -- she was up with

12      another girl, and the other girl answered the phone, and

13      I acted like I was, you know, trying to get a date, and

14      I asked for the other.        Actually I wanted a date with

15      the other girl.        And so she said okay, and they set it

16      up.     They told me what hotel they were at.        They were

17      at -- I believe it's called the Hampton Inn.

18      Q       Okay.

19      A       And it's like -- I guess that's Colchester, but

20      it's like you go through Winooski, and once you pass

21      the -- the ramp for the exit -- I believe that's Exit

22      6 -- 16, there's a hotel right behind it.           I believe

23      that's the Hampton -- Hampton Inn or something like

24      that.

25              But they were there.     And so I went to the parking
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 95 of 270
                                                                         95



 1      lot, and I called, and I told her to come down.             I said,

 2      "Send the girl downstairs to pick me up."          I said, "I

 3      don't want to walk through the lobby by myself."

 4            So Mandy came down, and when she seen me, she

 5      was -- she was surprised.       I told her to get in the car,

 6      and I asked her, "What are you doing?"         And she's like,

 7      "I'm not doing nothing."      She said, "I'm just doing the

 8      switch and bait."      I said, "You can't be doing the

 9      switch and bait because when I called, you came down, so

10      you were doing a date."

11      Q     And what did she say?

12      A     She said, "No.     I just tried to get a few extra

13      dollars.     I just -- I needed the money," whatever.          So I

14      told her get in the car, and we left, and she left --

15      she told me she had left some stuff up in the hotel

16      room, and I told her to leave it, and we left.

17      Q     Did she ever do it again?

18      A     Not to my knowledge, no.

19      Q     While she was staying on North Union, did she pay

20      rent or anything?

21      A     Who?

22      Q     Mandy.

23      A     No.    Mandy would -- like, anybody who would come to

24      North Union, like, that would bring me their product or

25      their drugs, whatever, to North Union, to get rid of
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 96 of 270
                                                                           96



 1      'em, they would either give them to Mandy or they would

 2      give them to Mary, and they would get their portion of

 3      whatever that was, and they would basically just take

 4      care of each other.

 5      Q      So did Mandy sell drugs for people other than you

 6      two?

 7      A      Yeah.

 8      Q      Other people that would come up from the city?

 9      A      Yes.

10      Q      So it wasn't just you that she was selling for?

11      A      No.

12      Q      So all those sales that they recorded, were those

13      necessarily drugs from you?

14      A      No.     It was -- I was -- I was playing the middleman

15      to a lot of things.       If guys came up from the city -- if

16      it was somebody I knew, okay, cool.        You can just stay

17      over here, because a lot of people didn't want to stay

18      in hotels or whatever the case may be.         So I tell 'em

19      you can stay over here.       So they'll stay over there, or

20      North Union.

21             That was the same situation with Lori's house.          I

22      would hook it up so that guys would come here and stay,

23      and they'll pay whoever's -- like whoever owns the

24      apartment, they'll pay.

25      Q      Some of those --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 97 of 270
                                                                           97



 1      A     And they'll pay other people --

 2      Q     Some of those sales you answered the phone, took

 3      the information, then Mandy went and did the sale.             Were

 4      those yours?

 5      A     Well, that was -- no.      What that was, that was a

 6      specific situation.      The guy that did that, he met me in

 7      a club, and he was dating another female that I knew.

 8      Q     Okay.

 9      A     And he, from what I understand now, was trying to

10      set me up.      So he told me, "This is my friend.      I need

11      you to look out for her, make sure she get what she

12      need."     So I don't know what number -- like, going

13      through the stuff that the government gave us, they said

14      they called me and I didn't call back.         The number that

15      they said they called wasn't even my number.

16            So he -- I guess they called him and told him to

17      call me.      So he calls me and tell me, "Call this number.

18      This is my girl.      I want you to deal with her."

19            So being a friend of him, I called her.         And what

20      she said -- what she wanted, I said okay, cool.             I'll

21      deal with her.      I'll hook it up.    I'll deal with my

22      peoples.

23            Again, I am using slang.      When I say "my peoples,"

24      that don't necessarily mean that these people work for

25      me.   Like, if -- if I go -- I go, "Mark is my peoples,"
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 98 of 270
                                                                      98



 1      like I know you.     We dealt --

 2      Q     Well, let's not get carried away here.

 3      A     But, you know, we -- if you dealt with anybody, you

 4      call 'em -- you consider 'em your peoples, if it's

 5      somebody you dealt with.

 6      Q     So you really helped people out?

 7      A     Yeah.   And I played the middleman in that, so I

 8      would call Mandy and would ask, Yo, do you have

 9      bu-bu-bu-bu, or this girl wants bu-bu-bu-bu, and she's

10      over here, go see her now.       Do the three-way call, and

11      they'll go, meet up.      And it was -- I did that for that

12      girl specifically because it was that -- that guy that

13      asked me to do it.

14      Q     So you knew someone named Lori Crawford?

15      A     Yeah.

16      Q     Tell -- tell the jury how you happened to meet Lori

17      Crawford.

18      A     I met Lori through, um, Ashley.        I met Lori through

19      Ashley because -- okay.      Um -- when, um -- when my --

20      um, when my son's mom overdosed, I was running through

21      the streets trying to find out what happened, who did

22      what because I wasn't here when it happened.          I was

23      trying to find out what happened.

24            Ashley was -- she knew what was going on.         So that

25      that's -- I met Ashley on Facebook, and me and her
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 99 of 270
                                                                         99



 1      started talking.      She explained to me what was happening

 2      or what happened, and then we kind of got friend -- we

 3      became friends.      So at that time I wanted to go back

 4      down to the city again, and I told her I needed somebody

 5      to drive me down because I didn't have a license.

 6      Q     What happened?

 7      A     She said she knew somebody that had a license and

 8      had a car; they could drive me.        I told her, "Well, I

 9      have a car, but I don't have a license," so she could

10      drive my car, but she -- you know, I don't have a

11      license.      She can if she have a license.

12            She went and got Lori.      She introduced me to Lori,

13      and we drove down together, me, Lori and, um, Victoria.

14      Q     Did you pay Lori?

15      A     Yeah.

16      Q     How did you pay her?

17      A     I gave her 200 bucks.

18      Q     Okay.     And how did it happen that all of you ended

19      up staying at her house off and on?

20      A     Well, when we got down to the city, Lori stayed in

21      a hotel, and me and Victoria left.        We went and we visit

22      with family, you know.      We took care of business.       We

23      came back.      Lori had -- went shopping on, like, the -- I

24      guess the -- the strip down in the city, all the stores

25      is at.     It's not like up here.     It's like a whole bunch
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 100 of 270
                                                                      100



 1      of stores, like thrift shops and dollar stores and stuff

 2      like that.    I guess Lori had not experienced nothing

 3      like that, so she really got excited being down there.

 4      She had a couple bucks to spend, so she bought a bunch

 5      of little knickknacks and things like that to bring back

 6      with her.

 7            When we got up, she enjoyed herself.         She enjoyed

 8      going down there, so she was like, "Whenever you need to

 9      go down, I'll drive you," and so I just started hanging

10      out at the house with her.

11      Q     Was she using drugs?

12      A     Yeah.

13      Q     How serious was her habit?

14      A     At that time, I don't know how serious Lori's habit

15      was, because we wasn't really -- in the beginning, we

16      wasn't really conversant like that about that.

17      Q     Did it get worse while you were there?

18      A     I can't say if it got worse or it got better.          In

19      time, I came to realize what her habit was like, but at

20      that particular point, I can't tell you what her habit

21      was like.

22      Q     When you realized that, what did you do, if

23      anything?

24      A     Told her to get help, because Lori -- okay, they

25      explained to me about her boyfriend gone to jail and he
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 101 of 270
                                                                       101



 1      was the dude, he was doing whatever he was doing over

 2      there, and that's what made me ended up staying over

 3      there and dealing with her like that in that sense, but

 4      Lori had -- like, Lori -- like, she really loved her

 5      boys, and --

 6      Q      Her boys?

 7      A      -- she was having --

 8             Her boys.     Her sons.

 9             She was having problems with them.        And, you know,

10      she -- I don't know why, but at some point she started

11      looking at me, like looking towards me as, like, the

12      male figure in her kids' life.

13      Q      So what would she ask you to do?

14      A      They wouldn't go to school, so she'll ask me to

15      talk to 'em.       She'll ask me to come over and talk to 'em

16      and have conversation with 'em about different things.

17             And I found out one of them was smoking weed, and I

18      wanted to just get him off the streets, so I gave him a

19      job.    I told him -- like, they're the same ages as my

20      kids, and at the time, me and my wife had -- my -- my

21      wife's aunt didn't -- she didn't have a place to stay,

22      so we had her as a live-in babysitter.         You know, she

23      slept in our living room and she babysit for us all day.

24             So we didn't need a babysitter, but I paid those

25      boys to babysit anyway, just to get 'em off the street.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 102 of 270
                                                                           102



 1      Just so they could -- all they did was go to my house

 2      and play video games with my kids all day.

 3              And then, um, Lori -- I got Lori a job with my

 4      wife.     My wife worked in a restaurant in Winooski.          I

 5      got her -- I got my wife to vouch for her and get her a

 6      job.     So that was her job.    And she --

 7      Q       Did stay with the job?

 8      A       No.   She got fired because she went to work getting

 9      high.     She had heroin in her locker, and they found it

10      in her locker.      My wife ended up getting fired as well

11      from that because my wife was the one that vouched for

12      her.

13      Q       How would you describe your relationship with Lori?

14      A       Well, we had a funny relationship, because we would

15      talk here and there about different things.          Like, I

16      knew the whole she-was-in-the-military thing, and I

17      found it funny that she can fix an airplane but she

18      can't fix a car.      And, you know, we would go do stuff

19      like that at her dog -- I couldn't stand her dog because

20      the dog bit everybody, and so we would have, like,

21      conversations about little things like that, and about

22      the boys, and as far as what was happening in her house,

23      Lori's biggest concern was that she wanted to be a part

24      of everything, and because I -- I kept telling her no

25      and I kept stopping her, and I wouldn't let -- like I
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 103 of 270
                                                                        103



 1      would tell everybody else, don't give her nothing.

 2      Don't -- no, leave her alone.        I kept trying to tell

 3      her, go to rehab.      Just chill.    Go to rehab.     Relax.

 4      Q     Did she end up driving some of the girls to their

 5      dates on occasion?

 6      A     Yeah.   She tried to do that at one time, and I

 7      stopped that too.

 8      Q     Did she want to do Backpage?

 9      A     She asked me about it, and she even sent me

10      pictures, going, "Look, my body don't look like my face

11      look like.    I have a young person's body."         I'd -- like,

12      "Lori, just relax.      Just let it go."

13      Q     I want to talk to you about -- by the way, are you

14      the one who drove her to rehab?

15      A     Yeah.

16      Q     Okay.   Where was it?     Was it in the southern part

17      of the state?

18      A     Yeah.

19      Q     I wanted to ask you about Chrissy.         You recall the

20      first time she testified, she said that you forced her

21      to have oral sex and that -- then you had Ayla show her

22      how to do it, and Ayla said it's not true?

23      A     Yeah.

24      Q     Did you ever do that?

25      A     No.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 104 of 270
                                                                         104



 1      Q      And then she comes into court yesterday and says

 2      that you sexually assaulted her.

 3      A      Yeah.

 4      Q      Do you know what she is talking about?

 5      A      I have actually no clue what she was talking about.

 6      Chrissy was always behind me.           She was always after me.

 7      And I always -- I try to be nice to Chrissy, and I tell

 8      her, "You're not my type.        No."

 9             And at one point -- like, she would text me all

10      times of days, and I had this thing with all these

11      girls.     All these girls were sending me pictures, and

12      she used to say stuff like, "Oh, my butt look better

13      than hers.     Why don't you ask me for no pictures?"        At

14      one point I was like, "Okay, Chrissy, send me pictures,"

15      and she start sending me pictures, and I never cared

16      about the pictures.        I did nothing with the pictures.

17             Then she started acting like she was my girl.         Like

18      all this time she was like, "Are you okay?           I know you

19      in pain," or "Is this wrong?        You okay?     You stressed

20      out?     What you need?"     And I started telling her, "Stop

21      acting like you're my girlie.           We not going to have that

22      type of relationship."        And she wanted to take it to

23      that type of relationship, and I didn't want to.

24             At one point she called me on my birthday, and we

25      was drinking.     They bought me a bunch of Hennessy for my
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 105 of 270
                                                                       105



 1      birthday, so we was drinking, and at that point I

 2      almost entertained it with her, but then I caught myself

 3      because when I almost did it, she went and start telling

 4      all these people that "me and Moe went to a hotel."            So

 5      I was like, nah, nah, that's never going to happen.

 6      It's over.

 7              And then we was texting back and forth, and she

 8      was -- I was telling her at one point -- I said, "Even

 9      if I wanted to go there with you, I wouldn't because you

10      have a big mouth.        No.    We're not going to do that."

11      Q       So you never -- I think I asked you this before,

12      but you never physically assaulted her?

13      A       No.

14      Q       And she had said in that car that you didn't

15      assault anyone.

16      A       In the car?

17      Q       When she was talking with the police.

18      A       Oh, oh.     Oh, yeah.    Yeah.

19      Q       Did you used to look at pictures on Backpage and

20      then take a screenshot?

21      A       Yeah.     I used a screenshot.

22      Q       Tell us about that, please.

23      A       Well, like I said, I was doing -- I had the

24      business thing.        Like, I was trying to be a business

25      dude.     These girls were already on Backpage with their
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 106 of 270
                                                                        106



 1      pictures, and they wasn't getting paid for them, so I

 2      would take their pictures off of there, if I knew who it

 3      was, or I would try -- if I didn't know who it was, I

 4      was trying to find out who it was, and then I would go

 5      and introduce to 'em and try to get pictures.           And I

 6      would take 'em and I would load them into my computer,

 7      and there was a part of my computer that said they were

 8      Backpage research.      I would look at them.      I would see

 9      the pictures.     If I liked 'em, if I liked what I seen, I

10      would download the pictures.        I would screenshot 'em,

11      and I would chop them out, and I would put them in my

12      portfolio.

13            I had, um -- I had bulk files in my computer that I

14      used to store up pictures with, because in order to do

15      that type of business, you have to have at least six

16      catalogues ahead, and you put a catalogue out a month.

17      Each catalogue's like four to five pages, so you gotta

18      have at least six catalogues ahead in order to be

19      successful in that, because you gotta keep rotating the

20      pictures.    So I had to keep my stock updated.

21      Q     So were there a lot of pictures on your computer, I

22      think you said, the women sent you?

23      A     Yes.

24      Q     Let me show you two pictures that were introduced

25      as Government's Exhibit 87C.        These apparently were
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 107 of 270
                                                                     107



 1      found on your computer.       Do you know who those women

 2      are?

 3      A      I know who one of 'em are.

 4      Q      And did you take that picture?

 5      A      No.     I wasn't even -- I wasn't even in Vermont when

 6      that -- can you hear me?       I wasn't even in Vermont when

 7      that picture was taken.

 8      Q      When was the first time you saw these pictures?

 9      A      I was in New York, and my cousin brought them to

10      me, and he gave 'em to me.

11      Q      And he said they were taken in Vermont?

12      A      Yeah.     Because I knew one person in there.

13      Q      Do you know who took them?

14      A      No.

15      Q      And that's how they ended up on your computer?

16      A      Yeah.

17      Q      So you heard Jasmine testify?

18      A      Yes.

19      Q      And she talked -- what was your relationship

20      with --

21             You want some water?

22      A      I have some right here.

23      Q      You can take some.

24             Tell the jury, please, what was your relationship

25      with Jasmine?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 108 of 270
                                                                         108



 1      A     Um, Jasmine -- we had a -- a kind of crazy

 2      relationship.     Um, okay.    She was dating a female.

 3      Okay, she used -- she was dating a female that was

 4      married to my wife's best friend, who's also a female.

 5      And that's how I met her, through them.          We always -- we

 6      always at the club, and we was all partying and

 7      drinking, whatever the case may be, and I met her, and I

 8      used to make fun of Jasmine because she actually looked

 9      like the other --

10            Okay, the girl she was dating was married to my

11      wife's best friend.      She actually looks like my wife's

12      best friend.     They look like they can be sisters, twins.

13      So I used to -- one name is Sam, and her name is Ada.

14      So I used could call Jasmine Sam and call Sam Jasmine

15      just to piss 'em off because they didn't like each

16      other.

17      Q     So you heard her talk about a car chase.          Do you

18      know anything about that?

19      A     Yeah.

20      Q     Can you explain that, please.

21      A     We went in the Econo Lodge, and it's no longer the

22      Econo Lodge.     I believe it's called Harbor Place now,

23      but we were in the Econo Lodge, and Jasmine had started

24      messing with a guy that was rumored to be HIV positive.

25      Q     Did that concern you?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 109 of 270
                                                                      109



 1      A       Yeah.

 2      Q       Why?

 3      A       Because me and Jasmine had a sexual relationship,

 4      and, like, we were, like, on and off, so I wasn't -- I

 5      didn't want to deal with her if she dealing with that

 6      guy, for one; and for two, she's always -- she is always

 7      around me and, like, in intimate space, so I'm not

 8      taking them type of chances.        I'm just not going to do

 9      it.     And I explained that to her, and I even brought

10      other people up to her to tell her.         "Ask 'em about this

11      guy."     And she wouldn't take -- she wouldn't listen to

12      me.     So she -- I told her, "If you going to deal with

13      him, you gotta get way away from me, like far away from

14      me.     Like, I don't want anything to do with you."

15      Q       What was her response?

16      A       She was pissed off, because she didn't want to

17      leave, but she was pissed off, and I ain't give her

18      no -- no ultimatum, like, um, no other choice like, "If

19      this guy -- you going to deal with that guy, you not

20      deal with me."     That's just how it went.

21      Q       So then what happened?

22      A       We had a room at the Econo Lodge -- it was a suite,

23      a double room -- and she -- the room was in her name,

24      but I paid for the room.       So when she -- when I came to

25      the Econo Lodge, she was -- the guy was there.           I walked
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 110 of 270
                                                                            110



 1      past the guy.      I didn't say nothing to him.      I went to

 2      the room.    I told her, "Yo, I told you I don't want this

 3      dude around me," and she -- "You want to get your stuff?

 4      Go ahead."    She said, "I was doing it anyway."         I said,

 5      "All right, go ahead.      You just now go."

 6            So she packed all her stuff up, and she jumped in

 7      the car with the guy.      I stood there.     We watched it.

 8      Then -- I was there.      My cousin was there.      And, um,

 9      Katelynn was there.

10      Q     So then what happened?

11      A     Something didn't feel right to me from the way they

12      drove out.    They didn't drove out towards the -- like,

13      going towards the road.       They drove towards the office.

14      So I'm sitting, I'm thinking, like, Well, what is she

15      possibly going to the office for?         Then it dawned on me:

16      She is going to get the -- what do you call it?              The --

17      when you get a hotel room with somebody's credit card,

18      they make you put, like, a retainer --

19      Q     A deposit?

20      A     A deposit.     Make you put a deposit, and when you

21      leave, you get the deposit, so I figured out she's going

22      to get the deposit.      So we got in the car.      We went up

23      to the office too, and I was right.         She was at the

24      office getting the deposit, and when I got there, she

25      came out.    The guy was standing outside the car.            She
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 111 of 270
                                                                          111



 1      came out and she seen us.       She jumped in the car, and

 2      she said, "Get in the car.       Get in the car."       And I went

 3      to grab the guy so he couldn't -- because he going to

 4      jump in the driver's seat.       I went to grab him so he

 5      couldn't jump in the driver's seat.         He jumped in

 6      anyway, slammed the door.       I ran back to the car.          They

 7      pulled out into traffic.

 8            Now, if you know where this hotel is at, like, when

 9      you come out of that hotel, it's -- it's a big two-way

10      street on Shelburne, but -- I guess that's southbound

11      traffic.

12      Q     Okay.

13      A     But it's a big intersection right there when you

14      come out, so it's, like, heavy because across the street

15      is another hotel and the traffic from that hotel is

16      coming out too, so you got four different outlets of

17      traffic.

18            He just -- whooom -- out in the middle of that, and

19      when he did, they're like -- we stopped and we looked,

20      and we waited, and I said go ahead, turn.            We drove

21      down -- my cousin was driving.        We drove down, um,

22      Shelburne.    He was doing like 80.       That's a

23      40-mile-hour -- 40-mile-hour street.         He's doing like

24      80.

25            We stopped at McDonald's and pulled in McDonald's,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 112 of 270
                                                                          112



 1      and it's like -- my cousin -- like, "Just don't -- don't

 2      worry about it.     We'll pay, and we'll give you

 3      different -- we'll put a different deposit.          We'll get

 4      another room."     So I said, "All right.      Cool."

 5            We sat in McDonald's and started eatin', and then

 6      the guy called us.

 7      Q     The guy she took off with called you?

 8      A     Yeah.

 9      Q     Why did he call you?

10      A     He said, "Yo, I don't know what's going on.            I

11      don't want no problems."       He said he -- my son at the

12      time went to school with his daughter, and he was like,

13      "They're friends."      He said, "I know your wife."         He

14      said, "I didn't know what was going on.          I don't know

15      what she's doing.      I don't want to get in the middle of

16      it," and I said, "You ain't in the middle of nothing.

17      That's between you and her.       Whatever you all got, stay

18      with her.     Just leave it.    Just don't come over here."

19      Q     And that was the end of it?

20      A     Yeah.

21            And can I say another thing?        She said she was

22      driving and talking to the police on the phone and she

23      hung up.

24      Q     Okay.

25      A     If -- from my knowledge of what happens on that
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 113 of 270
                                                                       113



 1      phone, when you dial 911, if you dial 911 and talk to

 2      the police and say somebody's chasing you and hang up,

 3      the police will call you right back, and they'll trace

 4      your call.

 5      Q     So at that point, Brian, were you -- well, why

 6      don't you describe, like, the first time you met Ghost.

 7      A     The first time I met him?

 8      Q     I mean the first time up in Vermont.

 9      A     Oh, in Vermont.

10            When I met him, um, I was at -- I was at Lori's

11      house, and, um, somebody else had called and told me

12      that they wanted to talk to me, so I told 'em okay.            I

13      told 'em where I was at, and he ended up knowing Lori.

14      So he's like, "Oh, I know Lori.        I know where you at.

15      I'm on my way."     So I sat there and waited for him.

16      When he came in, he started talking to me about -- he

17      said, "Yo, I got certain amount of material up here I

18      been trying to get rid of.       I can't get rid of it.       Why

19      don't you help me."

20            This particular individual, I knew him, but I

21      didn't too much like him.

22      Q     Do you recall about when this conversation took

23      place?

24      A     I want to say probably around June.         I met all

25      these people at the same time.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 114 of 270
                                                                      114



 1      Q      Okay.

 2      A      Around the same -- like, in a two-month span I met

 3      all these people.

 4      Q      So around June of 2015?

 5      A      Yeah.

 6      Q      Okay.

 7      A      So I told -- I didn't really -- like I said, I

 8      didn't really like him, so I wasn't going to help him

 9      and, you know, setting nothing up with him.          So I told

10      him, "Well, if you want, you can sell me something," and

11      he said, "Ah, that's all right."        I said, "But you gotta

12      give me a decent price."        So he was like, "All right,

13      cool."     So he said, um, "My cousin's out in the car."

14      He said, "Everything is my cousin's.         I'm going to bring

15      him in and let him -- you know, you and him sit down and

16      discuss it."

17      Q      And did his cousin have drugs with him when he came

18      in?

19      A      Yeah.   So he came in --

20      Q      This was Ghost?

21      A      Yeah.   They came in.     When he came in, I looked at

22      him.     We started laughing.     I said, "I know this guy."

23      And, like, in actuality, we grew up together.           So I told

24      him, I said, "That's not your cousin," and he said

25      they -- "Yeah, we really cousins," and he showed me
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 115 of 270
                                                                      115



 1      his last name on his ID, because I knew his last name

 2      already.        So I'm like, "Okay, you are cousins."

 3              And then I told his cousin, I told -- I told this

 4      dude, I said, "Listen, I don't really like your cousin,

 5      so I'm not going to deal with him," I said, "but if you

 6      need me to help you out -- you out."

 7      Q       So what did you mean by that?

 8      A       I told him, "Well, this house belongs to Lori, and

 9      if you pay Lori, she'll let you stay here, and she got a

10      clientele list.        Also, there's other people in the house

11      that have clientele lists.        They all will bring their

12      clients to you, so all you have to do is sit here."           So

13      he's like, "All right."        I say, "And in return, when you

14      do bring your stuff back, like, sell me something."           And

15      he's like, "All right, I'll sell you something."

16      Q       You heard him testify that -- that he considered

17      himself to be your sole drug dealer.         Do you agree with

18      that?

19      A       Yeah.

20      Q       Okay.     Did you ever split profits with him?

21      A       No.

22      Q       Did you always have to pay up front for the drugs?

23      A       Yeah.

24      Q       And how many -- and did he ever tell you who to

25      sell it to or where to sell it?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 116 of 270
                                                                           116



 1      A     No.

 2      Q     Okay.   You just bought drugs from him, and then

 3      whatever you did with it, he -- none of his business?

 4      A     Yeah.   Whatever I did was my business; what he did

 5      was his business.

 6      Q     So was -- was he running a drug operation out of

 7      Lori's?

 8      A     He --

 9      Q     How would you describe it?       Like, you wouldn't

10      describe yourself as partners, would you?

11      A     No, we wasn't partners.       Like, again, whatever he

12      did was his business; what I did was my business.             My

13      only connection with him was that he was giving me stuff

14      for real cheap price.      Like, he would give it to me for

15      cheaper than what he bought it for.         Like, if he bought

16      it for -- let's say if he spent $45, he'll give it to me

17      for 35 because --

18      Q     Why is that?

19      A     -- he is going to make the extra by being in Lori's

20      house and dealing with all those people.          So he was

21      going to make the extra and then some.

22      Q     So he was compensating you for helping him set that

23      up?

24      A     Yeah.

25      Q     When they had all those drug-bagging parties, were
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 117 of 270
                                                                     117



 1      those your drugs or --

 2            When they had all those -- well, not -- I guess one

 3      party.    They had all those meetings where they would bag

 4      drugs, were those your drugs or his drugs?

 5      A     No, they wasn't my drugs.

 6            Can I express something?

 7      Q     About the drugs?

 8      A     No, about the way you -- it's about the drugs, but

 9      it's the way you -- you phrasing it.         I don't want it --

10      I don't want it to be any mis --

11      Q     All right.

12      A     -- conceptions.

13      Q     We will go back, then.      Is it fair to say that when

14      you were -- actually bought the drugs, then they became

15      your drugs at that point?

16      A     Yeah.   If I bought 'em, they were mine.

17      Q     So I heard testimony about the fact that in January

18      of 2016 ghost brought up the cereal box?

19      A     Say that one more time.

20      Q     Ghost brought up a cereal box in January of 2016?

21      A     Okay.

22      Q     Do you remember that testimony?

23      A     Yeah.

24      Q     And there were drugs in the cereal box?

25      A     Yeah.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 118 of 270
                                                                     118



 1      Q       Did you have anything to do with that?

 2      A       I never even see that.

 3      Q       So describe to the jury how you felt about that, or

 4      did you have a conversation with Ghost about it before

 5      he brought them up?

 6      A       Yeah.    When he first told me he was coming through,

 7      I told -- because at that point I got tired of this

 8      nonsense.       Like, people -- he was supposed to been

 9      paying people; they wasn't getting paid.          And when they

10      don't get paid, they call me because I am the one that

11      introduced them.

12              So they called me, and I end up having to go over

13      there, and I have to squash all the problems, and

14      sometimes I gotta come in my pocket to pay these people,

15      but he says pay them.       I didn't want to deal with it no

16      more.     So I told him that, and I told him, "If you come

17      back up and you deal with these people, let it be known

18      I'm not dealing with you.        Like, you do what you gonna

19      do.     Keep me out of it."    And I told him that before he

20      came up.

21      Q       And didn't you say something to that effect when

22      you were talking with Chrissy about that whole thing?

23      A       Yeah.    I explained that to Chrissy.

24      Q       What did you say to her in that phone call?

25      A       The one where she called me?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 119 of 270
                                                                       119



 1      Q       Yeah.

 2      A       Well, when she called me up, she started telling me

 3      all about what he's not doing and about the lawyer money

 4      and all that stuff, and I told her, "What that got to do

 5      with me?"        And she said, "Because you say you gonna --

 6      you gonna help."        I said, "No, I told you I'll talk to

 7      him," and I talked to him, and that was the reason why I

 8      was upset at that particular time, because she had

 9      called before that, and she was talking to McFarlan, and

10      I was sitting -- I was in my car.         I was with somebody

11      else in my car, and he pulled up next to me, and he's

12      talking to her, and I snatched the phone.           I said,

13      "Gimme the phone," because he, like -- he ready to get

14      crazy with her.        Like, he ready to threaten and do

15      stupidity, so I took the phone and I asked, like, "What

16      happened?" and she's telling me --

17      Q       So that's why both of you were on that same phone

18      call?

19      A       Yeah.     So she is telling me about some paperwork,

20      and I'm just yessing her to death, and I'm showing

21      him -- I'm telling him, like, "Yo, if she told on you,

22      police would be here to get you already.          Like, your

23      house would be surrounded.        You would be locked up

24      already.        Like, she is not telling on you."

25              And then I'm reassuring her; I'm, like, "Yo,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 120 of 270
                                                                           120



 1      listen.     He's gonna do what he gonna do.       Don't worry

 2      about it," so she's, like, "Okay, I trust you."              And

 3      then I'm like, "All right, listen."         I said, "Listen, we

 4      are going to get you a lawyer."        I said, "2, $3,000 and

 5      you should have a lawyer.       You should be okay."         And she

 6      said, "Okay."      She agreed to all that.

 7              And then when we hung up, I told her, I said, "I'll

 8      get the money and give it to you myself."          When we hung

 9      up, I tell him, "Gimme the money.         Let me give her the

10      money."     He don't wanna give her the money.       "I'm not

11      giving her nothing."      Excuse my language, but "Fuck her.

12      Nah."     I'm like, "All right, if that's how you want to

13      do it, keep me out of it.       You deal with it yourself.

14      Now, if she turn around and you get locked up on her,

15      don't call me," and that's why I was mad at that point,

16      like could you --

17      Q       Had you told Chrissy before that cereal box came up

18      to stop dealing with him?

19      A       I wasn't dealing with Chrissy period.       He started

20      dealing with Chrissy.      I wasn't dealing with Chrissy at

21      all, because Chrissy was getting into too much stuff.

22      So I stopped dealing with her period, and then --

23      Q       Was that pretty much after she -- she left Spring

24      Street because she was stealing drugs?

25      A       Yeah.   And so he decided to start dealing with her
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 121 of 270
                                                                     121



 1      and doing what -- they had their own business plans

 2      going on.

 3      Q     Do you have any idea -- how many times did you buy

 4      from him when he would come up to Burlington?

 5      A     Um, not a lot.     Like, every time he came up, I

 6      would buy, like, once -- once or twice from him.

 7      Q     And did you buy crack?

 8      A     No.

 9      Q     You never bought any crack?

10      A     No.

11      Q     Okay.   And so how would you describe your personal

12      drug business at that point?

13      A     Like, I had -- like, I kept a couple of bundles

14      on the -- not a lot, like on the side for, like, if a

15      female that I dealt with needed something -- and I was

16      always put in that position.        When they need something,

17      they call me.     Yo, I need this.     I need some ladies.   I

18      need this.

19            So as opposed to me running around with them all

20      the time and finding it, I would get it from him for the

21      cheap and put it together and let them buy it off me.

22      Q     So -- also, some of the drugs you had was sold on

23      the street?

24      A     Say that again.

25      Q     Some of the drugs that you had was sold on the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 122 of 270
                                                                        122



 1      street, wasn't it?

 2      A       Yeah.

 3      Q       So one of the charges is that you possessed this

 4      firearm that was in the glove compartment of a car?

 5      A       Yeah.

 6      Q       Whose car was that?

 7      A       It was my car, but it was registered to Lori.

 8      Q       And you asked her to buy it for you?

 9      A       No.     I asked her to buy it from me.    My uncle --

10      okay, I explained he had a big house and his backyard

11      had, like -- you could put, like, 20 cars in it, so he

12      used to -- a part of -- like, he has his home -- a

13      painting business, and he do maintenance on houses and

14      stuff, but on the side he also buys junk cars and he

15      fixes them, and he parks them back there.          He sells

16      them.     So I would always buy, like, little cars off him,

17      and that was one of the cars I bought off him.           And --

18      Q       And so were you the only one that drove that

19      vehicle?

20      A       No.     I left that car at Lori's house, and

21      anybody -- she drove it.        All the guys that was there

22      drove it.        A lot of the females that was there drove it.

23      Q       Did Ghost ever drive it?

24      A       I don't think he ever drove it, but he rode in it.

25      He did ride in it.        He rode in it before.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 123 of 270
                                                                        123



 1      Q      Do you have any --

 2      A      I don't know if he was driving at that time, but he

 3      rode in it before.

 4      Q      Do you have any idea how many times he rode in it?

 5      A      No, I don't know how many times nobody rode in it.

 6      Q      And so what happened with that stop?        Was that your

 7      gun?

 8      A      No.     I have not even touched that gun.     I didn't

 9      even know that gun was in there, but the way they did

10      that stop, it made me think something was wrong because

11      at that point I was having a problem with Burlington PD.

12      Every time they saw me in a car, they stopped me.            So I

13      started recording every time they pulled me over.

14      Q      Just for that fact, would you have kept the gun in

15      the car knowing that --

16      A      Absolutely not.     Anytime I'm in the car, whether I

17      am driving, in the passenger seat, the front, the back,

18      they see my face, I'm getting pulled over.          So for me to

19      have anything on me in a car, I'm stupid, and I'm not

20      that stupid.

21      Q      Well, there was drugs one time when you were pulled

22      over, right?

23      A      Yeah.     In a Mercedes.

24      Q      And that was Mary Robenstein's car?

25      A      Yeah.     That was also staged.    They -- like, the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 124 of 270
                                                                            124



 1      government showed the video that I recorded from me.

 2      They didn't show the video that the police recorded.

 3      That was also staged.

 4      Q     So what happened with the stop?

 5      A     Well, which one?     Which one are you talking about?

 6      Q     The one with the gun.

 7      A     Well, um, you're familiar with Burlington?

 8      Q     I should be, yeah.

 9      A     Okay.    On North Street, there's a cemetery.              It's

10      maybe two -- two blocks away from the precinct.              I

11      pulled up to the light right there.         The cop car was

12      sitting there.     He was going to turn.      He had on his

13      blinkers.     He was going to turn, and then he turned his

14      blinkers off and stayed there.        I automatically knew

15      something's wrong.      He is about to do something.

16            I turned -- when the light changed, I turned, and

17      he got behind me.      He followed me all the way to the

18      belt park line.

19      Q     And then what happened?

20      A     I got on the belt.      I am observing all the laws of

21      the road.     I am using my blinkers, my turns -- I'm using

22      everything.     I am doing everything I'm supposed to do

23      'cuz I see him behind me, and I know he is running the

24      plates, but I -- I don't care.        I am not doing nothing

25      wrong.    The car's legal.     I'm legal.    It didn't matter
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 125 of 270
                                                                           125



 1      to me.

 2            We driving, and, um, the road at some point splits

 3      into two -- two-lane traffic.        Once it splits into

 4      two-lane traffic, he pulled up alongside of me.              When he

 5      pulled up alongside, he looked at me.         I waved at him.

 6      He still -- he is still driving.        He turned and he

 7      started messing with his computer.         So I'm driving --

 8      Q     So then what happens?

 9      A     I am watching him.      I know the road.     I know the

10      road is about to turn into a single road again, so I

11      slowed down.     When I slowed down, he had no choice but

12      to turn out in front of me.       The lanes merge.       So now

13      I'm behind him.     We get to the light, all the way on the

14      other side of North Avenue, and, um, I slow down again,

15      because the light looked like it's about to change, it's

16      yellow.    He goes through the light.       I stopped.       The

17      light is yellow.      I could have made it through the

18      light, but I just stopped anyway, just to let him go.

19      He drove off.     I stayed at the light and I waited.

20            When the light changed, I turned.        I could have

21      went straight to Colchester, but I say, aah, I'm not

22      messing with him.      I ain't doing nothing.      So I turned

23      and I went down the same road he went.         When I got down

24      the road, I seen him off to the side.

25      Q     So then what happened?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 126 of 270
                                                                      126



 1      A      I kept driving past him.      He came out and cut

 2      behind me again.       I got to the light -- he's still

 3      behind me -- and waited.

 4      Q      Now, were you worried because you had a gun in the

 5      glove compartment at that point?

 6      A      No.   I didn't know there was a gun in the glove

 7      compartment.

 8      Q      Right.

 9      A      As soon as I turn onto North Street -- or North

10      Avenue, he flags me.       I pull over by the gas station.            A

11      car pulls up in front of me.        He pulls up behind me.        A

12      second car pulls up -- a third car, rather, pulls up

13      across the street, and I'm sitting and I'm looking at

14      all the cars.       I'm like, okay, this is nonsense.

15      Q      What was the reason for the stop?

16      A      He said that he was stopping me because my plate

17      light was out.       And I told him the plate light ain't

18      out.    I said, "We can get out of the car right now and

19      go look at the plate light.       It's not out."

20      Q      And what did he say?

21      A      He said, "Don't worry about it.       Don't get out of

22      the car."       And then he -- I rolled down the window when

23      he first walked up.       I say this:   The first thing he

24      said to me -- he didn't ask me my name or nothing.           He

25      said, "How you doing, Brian?"        I said -- he said, "You
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 127 of 270
                                                                        127



 1      got your gun on you today?"       I said, "What you talking

 2      about?"     I said, "I don't got no gun."      I said, "I can't

 3      carry a gun."

 4              So he went into the -- um, the brake light thing,

 5      talk about the brake light.       I said, "My brake light

 6      ain't" -- at that time I started getting nervous, and I

 7      told her -- I said, "Yo, they just pulled me over.             This

 8      dude is asking if I got my gun on me."         So she like,

 9      "What?"     So she's like, "Put it on speakers."        So I put

10      it on the speaker, and I got the phone while he's trying

11      to talk to me.     So he is like, um --

12      Q       So what did he say?

13      A       He says -- um, he asked for license, registration,

14      all that stuff.     I give him all the paperwork.        Then he

15      says -- no, the other cop comes on the other side, and

16      he is flashing the light through the window, so he goes,

17      "Is there any drugs or anything in the car?"           I go,

18      "No."     So he said, "Where you going?"      I said, "I'm on

19      my way to see my uncle; then I'm going to the airport.

20      I am heading to a funeral."       I had a suit on.

21              He said, "All right."    He said, "Just wait here for

22      a minute.     We are going to have somebody come to us."           I

23      said, "Who?"     He said, "The K-9 unit."      I said, "Why do

24      you have me sitting here waiting for a K-9 unit?" like

25      this stop is supposed to been about my brake light -- I
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 128 of 270
                                                                         128



 1      mean my plate light, and you have to wait for K-9 unit.

 2      Q     So what happened then?

 3      A     K-9 unit comes, and he -- he walks the dog around

 4      the car, whatever, and he said the dog smells drugs in

 5      the car.    I say, "There ain't no drugs in the car.            Dog

 6      don't smell no drugs in the car."         I'm sitting here

 7      watching the dog.      The dog's not making a move.          I said,

 8      "I got little tricks I do with that."         I said, "I'm not

 9      going for this."

10      Q     So he didn't believe that was true?

11      A     No.   So he says, "Can I search the car?"         I thought

12      about it.     My wife said no, "Tell 'em no."       So I said,

13      "No, you can't search the car."        And so my wife was

14      explaining to me, "He can't search the car without your

15      permission.     That's not your car."      So I said, "Okay."

16      I said, "Well, the car's registered to Lori Crawford."

17      I said, "This is her phone number.         So you call Lori,

18      and if Lori gives you permission to search the car, then

19      search the car.     I don't care."     So he says, "Okay."

20      Q     So then what happened?

21      A     Instead of calling Lori, they actually sent a car

22      to Lori's house, and they asked her, "Is this car

23      registered to you" or whatever; she say, "Yeah."              They

24      said -- they said, "Well, we pulled it over" on such and

25      such street.     Somebody else was driving.       Do you -- "he
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 129 of 270
                                                                       129



 1      said if you gave us permission, we could search the car.

 2      Would you mind if we searched the car?"          She said, "No.

 3      I don't want my rights violated."

 4              I know that because they called it back over the

 5      radio, with the car -- with the cop standing next to me.

 6      And when I heard him --

 7      Q       And so then what happened?

 8      A       When I heard it, I said, "Well, she said no.         I'm

 9      saying no."        So he said, "Well, we gonna have to take

10      the car."        I said, "Okay."   So I told my wife --

11      Q       What was the -- what was the reason?       Because

12      they -- the dog smelled drugs?

13      A       That's what he said, the dog smelled drugs.

14              So I told my wife to have my -- her grandfather was

15      at the house.        I told her, "Send him over to pick me

16      up."     I had --

17      Q       Were there any drugs in the car, that you know of?

18      A       No.     I had toys in the back seat of the car.

19              Her grandfather pulled up at the same time as the

20      tow truck.        They let me sit in it till the tow truck

21      came.     And, um, when her grandfather came, I told them,

22      "Those bags right there are mine.         Can I have them?"

23      They said, "If you let us search them, you can have

24      them."        I said, "Okay, search the bags."    So they

25      searched the bags.        They searched me.   They gave me the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 130 of 270
                                                                      130



 1      bags.     I got in the car and waited for her grandfather.

 2              They told me, "Gimme the key to the car."        I told

 3      'em, "No, I'm going to give 'em to the owner."           So they

 4      pulled the car up on the -- the tow truck, and he towed

 5      it off.       I left.   I wouldn't --

 6      Q       Did you know there was a gun in the car at that

 7      point?

 8      A       No.

 9      Q       Were you aware that there's been no evidence

10      introduced that your fingerprints were on it?

11      A       Yeah.    I told them, "If you fingerprint the gun, my

12      prints won't be on it.        If you fingerprint the bullets,

13      my fingerprints won't be on it.         You fingerprint the

14      clip" -- any part of the gun, you're not going to have

15      my fingerprints, DNA, anything, because I didn't know

16      the gun was in there.        I never saw it before, and I

17      never touched it.

18      Q       What did you --

19                      THE COURT:   All right, it is a little past 12,

20      so why don't we take a break at this point.          Let's

21      reconvene at 1:15.

22      (Court was in recess at 12:03 p.m.)

23      (The following was held in open court with the jury

24      present at 1:17 p.m.)

25                      THE COURT:   Okay.   Mr. Folks, I want to remind
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 131 of 270
                                                                      131



 1      you you are still under oath.

 2                    THE WITNESS:     Okay.

 3                    THE COURT:     Okay?     Mr. Kaplan.

 4                    MR. KAPLAN:     Thank you, Judge.

 5                        CONTINUED DIRECT EXAMINATION

 6      BY MR. KAPLAN:

 7      Q     So your testimony was that you did not put that gun

 8      in the glove compartment?

 9      A     No, not at all.

10      Q     And it was not yours?

11      A     No.

12      Q     Did you ever possess a firearm in Vermont?

13      A     No.     The only type of firearms I possessed in

14      Vermont were my kids' BB guns.           I had four boys, and we

15      go BB gun shooting.        We go on the tracks by the house,

16      set up bottles and cans and we shoot BB guns.

17      Q     You heard Katelynn testify that you had a

18      small-caliber handgun that you asked her to keep in her

19      pocketbook?

20      A     Yeah.     That made no sense to me.       Like, if I had a

21      small-caliber gun, why wouldn't I just keep it in my

22      pocket?

23      Q     And did you put a gun in, like, the trunk and the

24      clip in the glove compartment?

25      A     No.     That's not -- when that was said, it made no
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 132 of 270
                                                                      132



 1      sense to me, 'cuz why would I put the gun in the trunk

 2      and the clip in the front?       If I'm using it -- if I had

 3      a gun I needed for protection something, how is it going

 4      to protect me in the trunk?

 5      Q     Did you actually feel like you needed a firearm in

 6      Vermont?

 7      A     No.

 8      Q     Why?

 9      A     I been boxing all my life.       Like, I come from a

10      military family.      My father's Golden Gloves.       My uncle's

11      Golden Gloves.      I was wrestling since I was, what, 12

12      years old on the college level.        I didn't need -- I can

13      fight.

14      Q     You heard some testimony about Katelynn being

15      called Pinky.      Do you know how she got that name?

16      A     All I know she was Pinky when I met her.

17      Q     So you didn't give her that name "Pinky"?

18      A     No.

19      Q     And there was a picture introduced with some money

20      in it.      Can you explain that?

21      A     Oh.     Um, um, Victoria L., she -- we used to date,

22      and she had -- it was an unfortunate situation with her

23      before we met.      And something happened, so she sued the

24      company which she worked at, and she got a big lawsuit

25      around the time we were dating.        I didn't know about it.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 133 of 270
                                                                     133



 1      I didn't know about it until after the lawsuit had came

 2      through, because apparently she had been waiting for it

 3      for a while, and when it came through, that's what the

 4      money was in the picture.

 5            She had gave me a chunk of money twice, and --

 6      well, actually the first chunk of money she gave me, it

 7      was $10,000.     But she didn't actually give it to me.         I

 8      took it.

 9      Q     What did you do with that?

10      A     I ended up giving it to her uncle because her uncle

11      was taking care of her daughter, and I explained to her

12      that "you not going to have all this money and not give

13      none of it to your daughter," because she was blowing it

14      on everything.     So when I first took it, she got mad.

15      She actually called the police, and then after the

16      police contacted me, I went to the precinct, and she

17      came behind me and changed her story and told 'em, "No,

18      he didn't steal it from me," and she explained what I

19      was doing with it, and I actually gave her uncle the

20      $10,000.

21      Q     And then what about that money in the picture?         Was

22      that the same?

23      A     That was -- no, that was another.        She gave me an

24      additional 5,000.      That's what that came through.

25      And --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 134 of 270
                                                                      134



 1      Q       And did you and her spend that together?

 2      A       Yeah.   We were hanging out.    We were just spending

 3      that.

 4      Q       So on the telephone conversation that you were

 5      having with Chrissy, you were telling her not to cry?

 6      A       Yeah.

 7      Q       Can you explain that issue?

 8      A       Sure.

 9              All right.   A, there was a point when we were on,

10      um, Spring Street that they used to literally sit in

11      that house and practice how to cry at will.          And I used

12      to sit there and watch them.        And at first I found it

13      funny, like, oh, she can cry at the drop of a dime, but

14      then I start, like, uh-oh, 'cuz there's a couple of

15      times you came to me and got stuff from me and used

16      those same tears.      So after that, I thought she meant --

17      I told all of 'em, "Do not come talk to me with that

18      crying stuff.      I watched the practices.      And that's why

19      on that tape, if you listen to the rest of that tape,

20      she stops at the drop of the dime.         She asked the

21      officer, "Oh, can I get an Academy Award now?"

22      Q       So there's been some discussion about a walnut

23      video?

24      A       Yes.

25      Q       Do you remember that discussion?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 135 of 270
                                                                       135



 1      A     Yeah.

 2      Q     Did you force anyone to be in that?

 3      A     No.     That video -- um, it -- okay.      I was doing a

 4      porn thing.      I was trying to -- I was -- had the picture

 5      thing going on.      It just started getting good with the

 6      picture stuff, and I was expanding it.         Like I said in

 7      the beginning, it was a five-step program or situation

 8      that I had blueprinted for a business idea.          And the

 9      porn -- it's just all in the porn industry.          And the

10      porn industry, you, like -- you -- you take real-life

11      situations, like whatever's happening in -- in

12      mainstream media, you kind of take that and you do

13      spinoffs from it.

14            At the time when I did the Walnut Challenge, you

15      had the Planking Challenge and the, um, Ice Water -- Ice

16      Water Challenge.      And people -- like, it went viral.         So

17      because that went viral mainstream, you know, everybody

18      in the adult industry was trying to come up with their

19      own challenges.      And that was one of the challenges that

20      we came up with.

21      Q     What about the picture that was -- still picture

22      that was taken from so-called urination video?

23      A     It was the same thing.      At that time, when those

24      videos was being made, R. Kelly was in the news, and R.

25      Kelly was in the news for urinating on people.           So
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 136 of 270
                                                                     136



 1      everybody, every comedian, every show was doing

 2      something like -- not attacking R. Kelly but making fun

 3      of him, you know.      That was the number one that we just

 4      did a spinoff.

 5      Q     Did you ever make trips to New York to buy drugs?

 6      A     I have made -- I make a lot of trips to New York,

 7      but to specifically buy drugs, no.         Have I ever boughten

 8      drugs in New York?      Yeah, I have bought drugs in New

 9      York before.

10      Q     And did you buy some crack in New York before?

11      A     Yeah.

12      Q     And did you bring it back to Vermont?

13      A     Yeah.

14      Q     And did you do that on more than one occasion?

15      A     Yeah.

16      Q     So you listened to the two telephone conversations

17      between yourself and Svetlana?

18      A     Yes.

19      Q     And what about the first one, near the end of it?

20      A     The first one was -- which one was the first one?

21      Q     Well, tell me what you remember about them.

22      A     Well, I know one of 'em, she was calling me -- she

23      called me about -- um, she was having a date with some

24      guy, and the guy wanted to give her a house, and she was

25      discussing it with me, and I guess the guy was there
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 137 of 270
                                                                        137



 1      listening to the phone conversation.         I'm not sure if I

 2      was on speakerphone or what.        But it sounded fishy to

 3      me.     She was running it by me, and I was telling her

 4      what to do to get it.      Like, I was telling her, "Make

 5      sure you see the lease.       Make sure you sign the lease."

 6              And then at some point she was telling me that she

 7      can borrow his car, and she just -- do dates out of his

 8      house so she won't have to pay for a hotel.          And at that

 9      point I was like, "Okay, whatever, Svetlana."           No.

10      Shorty, I said.     I said, "Whatever, Shorty.       I'll see

11      you in a couple days," because I knew the routine.            When

12      you get a situation like that, I won't see them for

13      days.     Like, "I'll see you in a couple days."        And she,

14      like, "No, no.     I'm not gonna do it.      I'm not -- I'm not

15      staying there."     Then she changed her mind and said, ah,

16      she just going to use the car.

17              And if you listen to the rest of the video -- I

18      mean that phone call, at the end she started cussing,

19      like, "Bring your ass over here and see me," because I

20      was -- I was, like, hesitating on coming over there to

21      see her.     And she kept saying, "Come over and see me.

22      Bring my phone."      I was like, "I have to take a shower.

23      I have to take a shower, so I'll bring it" -- "Well,

24      I'll come over there."

25              I didn't want her to come to my house with my
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 138 of 270
                                                                        138



 1      wife -- so, "All right.       I'll come.    I'll come."

 2            And we was discussing -- the second phone call, we

 3      were discussing -- first she -- she called me for a

 4      babysitter.     I set up the funds for a babysitter so at

 5      one point the babysitter was calling me telling me that

 6      she wasn't coming to get the kid and she was gone for

 7      crazy hours.     And I was like, okay, okay.       Now I know

 8      where she's been at.      I know what she'd been doing.         I

 9      know what type of money she's gonna have now.           But I had

10      already paid the babysitter 50 bucks for her.           And I was

11      telling her, and on the phone call I tell her, "When she

12      come back, remind her that I already gave you 50 bucks,"

13      and she would -- then she start telling me about Pinky.

14      Oh, whoa.     I told her that Pinky and them was doing

15      hundred-dollar calls.

16            In the Backpage world, when you start bringing your

17      prices down to like a hundred dollars -- they call them

18      hundred dollar specials -- it's because you are not

19      making any money.      So when I seen it, I told her, "Pinky

20      and 'em is not making no money.        They're doing hundred

21      dollar specials."      And then she started explaining to me

22      they're not making any money because I told guys that

23      wanted to go see them that they're robbing people and

24      what they're doing to 'em.       And I go, "Oh, really."        And

25      she's like, "Yeah," so nobody wants to see them.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 139 of 270
                                                                      139



 1      Q     What about the "my car" label that's on your

 2      computer for some --

 3      A     Oh, the "my car" things.       Okay, I had a bunch of

 4      chips.     Like, my -- all my cameras take chips, and, um,

 5      like the -- your phone -- my phones take chips, but you

 6      take the little chip out and you put into a bigger chip

 7      and they fit inside your cameras.         So I have a bunch of

 8      digital cameras.      I have a camera collection, actually.

 9            And, um, when I take a chip -- like, I have chips

10      in my car.     I have chips, like, in my house, or wherever

11      I'm at.     When I take a chip out when it's full and I

12      want to put it in my computer and upload it, I put it in

13      there and upload it, and for me to remember what that

14      chip is, I'll write the first thing that come to mind.

15            So the chip came out of my car, I'll put "my cars."

16      If -- sometimes you will see, I will put JJJJJJJ or

17      KKKKKKK.     I will just put something random and just

18      identify that particular chip, so everything that came

19      off that chip would be under that title.

20                   MR. KAPLAN:    Judge, I have nothing further.

21                   THE COURT:    Okay.   Any cross examination?

22                   MR. DARROW:    Yes.

23                             CROSS EXAMINATION

24      BY MR. DARROW:

25      Q     Mr. Folks, good afternoon.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 140 of 270
                                                                     140



 1      A     Good afternoon.

 2      Q     Why don't we begin by seeing if we can agree on

 3      anything, okay?

 4      A     Sure.

 5      Q     You remember the testimony of four undercover

 6      heroin buys from early 2016?

 7      A     The -- say that -- say that again.

 8      Q     Recall that at the beginning of the trial --

 9      A     Yes.

10      Q     -- there was testimony from several witnesses about

11      four undercover heroin buys in early 2016.

12      A     Yes.

13      Q     Okay.   Do you recall that Special Agent Adam

14      Chetwynd from the DEA described those four buys?

15      A     I believe so, yes.

16      Q     And do you recall that a woman named Michelle N.,

17      who was the undercover who used the name Nikki -- she

18      testified about the four buys?

19      A     Yes.

20      Q     Okay.   And do you recall that Mandy Latulippe also

21      testified about her role in the four buys?

22      A     Yes.

23      Q     She identified her voice on some of the recordings?

24      A     Yes.

25      Q     Okay.   Do you admit that you participated in
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 141 of 270
                                                                      141



 1      arranging those buys?

 2      A     Yes.

 3      Q     All right.    So those -- each of those buys was set

 4      up in a recorded phone call to you, right?

 5      A     Yes.

 6      Q     And that phone that you were using when those calls

 7      were put into you was the phone number ending in 4614?

 8      A     Yes.

 9      Q     That's your number?

10      A     That's the house number.       We call that the house

11      phone.

12      Q     Well, that's the phone you had on -- on you when

13      you were arrested, right?

14      A     At that point, yes.

15      Q     And it's the phone that that -- those four calls to

16      set up those -- multiple calls to set up those buys were

17      made to, and you answered each of those phone calls?

18      A     Initially it wasn't, but, yes, later it was.

19      Q     And that's the number of the Nokia Lumia that we

20      heard about that you carried at that time?

21      A     I'm not sure if that's the name of the phone, but

22      if you say.

23      Q     Well, Agent Chetwynd testified that when you were

24      arrested, you had a Nokia Lumia on you, and then Frank

25      Thornton testified that the number of that phone was the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 142 of 270
                                                                     142



 1      4614 number.

 2      A      I had a Microsoft phone on me and a Galaxy phone on

 3      me.

 4      Q      So are you denying that the phone -- the Nokia

 5      Lumia ending in 4614 was your phone?

 6      A      That number 4614 -- that was one of my phones.

 7      Q      But --

 8      A      It was the house phone.

 9      Q      Thank you.

10      A      Yes.

11      Q      And Agent Chetwynd and Michelle N. testified that

12      they arranged the first of those buys on January 6th,

13      2016, with phone calls -- with you on that phone.

14      A      Yes.

15      Q      Do you remember that?     You remember that?

16      A      Yes.

17      Q      Okay.    So that was you arranging that buy?

18      A      Yes.

19      Q      All right.    And I don't have to play the clips for

20      you.     You would say that, yes, that is your voice

21      setting up that first undercover buy?

22      A      Yes.

23      Q      All right.    And on the third call into you setting

24      up that first January 6th buy, you brought Mandy on the

25      phone?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 143 of 270
                                                                     143



 1      A     Yeah.    At one point I brought Mandy on the phone.

 2      Q     That's a yes?

 3      A     Yes.

 4      Q     Okay, thanks.

 5            And -- okay.     And then Mandy went and did the hand

 6      to hand for the heroin to the undercover who was --

 7      A     I wasn't there when she did that.

 8      Q     Right.    But you arranged it?

 9      A     I introduced them.

10      Q     All right.    So you denying or admitting that you

11      arranged that first buy?

12      A     I introduced them.      I put them together, yes.

13      Q     Okay.    Are you saying that you did not arrange that

14      first buy?

15      A     I introduced them.

16      Q     All right.    Maybe we need to listen to some of the

17      clips played then, okay?

18      A     Yeah, sure.

19                    MR. DARROW:   Okay.   Let's play Exhibit 1.

20                    (A digital recording was played in open

21      court.)

22                    MR. DARROW:   Okay.   That's fine.

23      BY MR. DARROW:

24      Q     Mr. Folks, you made a practice of not discussing

25      drug deals on the phone, right?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 144 of 270
                                                                     144



 1      A     No, I didn't.

 2      Q     Okay.    I thought you just said that you didn't want

 3      to -- when she said, "I've got -- can you do a sleeve

 4      for eight," and you said, "I don't want to discuss

 5      things on the phone."

 6      A     Because I can't give her somebody else's price.

 7      Q     Okay.    So do you know -- can you concede that in

 8      that conversation you were talking about getting

 9      together for a drug deal?       You are saying, "You gotta

10      come to me"?

11      A     Yes.

12      Q     And the Pearl Street Beverage you are referring to

13      is next to the 103 North Union house that Mandy was

14      living in?

15      A     Yes.

16      Q     Okay.    And that was your voice?

17      A     Yes.

18      Q     Okay.

19                    MR. DARROW:   Let's play Exhibit 2.

20                    (A digital recording was played in open

21      court.)

22      BY MR. DARROW:

23      Q     Mr. Folks, so this is another call, the second

24      call, setting up the January 6, 2016, undercover drug

25      buy, right?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 145 of 270
                                                                      145



 1      A     Yes.

 2      Q     And you are again telling her to come to the

 3      neighborhood and call you?

 4      A     Yes.

 5      Q     Okay.     And you know she is looking to buy heroin?

 6      A     Yes.

 7      Q     Okay.     So let's listen to the third call.

 8                    MR. DARROW:   Exhibit 3A.

 9                    (A digital recording was played in open

10      court.)

11                    MR. DARROW:   Thanks.

12      BY MR. DARROW:

13      Q     So, Mr. Folks, that's the third call -- undercover

14      call to you to set up a heroin deal, right?

15      A     Right.

16      Q     And you are saying, you know, "Come on up and park

17      at North Loomis Street, by North Union Street," and you

18      get Mandy on the phone, and you arrange for her to go

19      out and do the hand to hand, right?

20      A     No.     I said, "Go over" not "come on up."       I wasn't

21      there either time.

22      Q     Okay.     So just so that we are clear and we can

23      leave this subject, are you denying that you arranged

24      that drug deal?

25      A     No, I didn't say I denied.       I said I introduced
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 146 of 270
                                                                       146



 1      them, yeah.

 2      Q      Excuse me?

 3      A      I said I introduced them, yeah.

 4      Q      No.     I'm asking if you arranged the drug deal?

 5      A      Yeah.     Through me, yeah.

 6      Q      Okay.     So we can maybe speed things along, the

 7      second one was the January 12th, 2016, drug deal.            Did

 8      you arrange that?

 9      A      The one she said, "Rome told me to call"?

10      Q      No.     Well, I don't remember if she said that or

11      not.

12      A      Yeah.

13      Q      The second buy --

14      A      She said, "Rome told me to call."

15      Q      We could shortcut this to all four of the

16      undercover buys if you would concede that, yes, you

17      arranged those heroin deals.

18      A      Yes, she called me, and I called through many of

19      them, yes.

20      Q      Okay.     So do you admit that you arranged all four

21      of those drug deals?

22      A      Yes.

23      Q      It's just a yes-or-no question.

24      A      Yes.

25      Q      Thank you.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 147 of 270
                                                                      147



 1              Now, at one point on the -- on one of those drug

 2      deals, did you have a conversation with the woman

 3      Michelle, using the name Nikki, about setting up a trap

 4      house up north where you thought she was from?

 5      A       Yes.

 6      Q       Okay.    And that was something you wanted to set up

 7      as part of your drug organization?

 8      A       No.

 9      Q       Okay.    Well, you are setting that up for somebody

10      else?

11      A       It was other people that was trying to get up here

12      and spread out.       I didn't really want them around me, so

13      Rome had maybe an offer about it, and I was just

14      pitching an offer back to her, but she apparently didn't

15      know what I was talking about because Rome's lying.

16      Q       So you were doing that for somebody else?

17      A       Rome set it all up.

18      Q       Okay.    Excuse me a moment.

19                      (Brief pause.)

20                      MR. DARROW:   Why don't we play 8C.

21                      (A digital recording was played in open

22      court.)

23      BY MR. DARROW:

24      Q       Okay.    Mr. Folks, we can stop that there.      So you

25      say there that you'll use your own prices, right?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 148 of 270
                                                                     148



 1      A     Yes.

 2      Q     And you said that "I'll send one, maybe two of my

 3      peoples up there," right?

 4      A     Yes.

 5      Q     Okay.    So you are saying this was just all Rome's

 6      business, not yours?

 7      A     This was Rome's idea.      He set it up, and I'm

 8      explaining the whole conversation what he told me.

 9      Q     But you are saying, "You're going to use my prices

10      and your people"?

11      A     Right.

12      Q     Okay.    Now, on the final undercover buy, the

13      February 10th one, do you recall there was a problem

14      when the stash in the car outside the 103 North Union

15      Street apartment was missing?

16      A     Yes.

17      Q     This is -- someone had stolen the stash, right?

18      A     Yes.

19      Q     Because that's where you were keeping your drugs?

20      A     Yes.

21      Q     Okay.    And the sleeve that -- of heroin that Nikki,

22      or Michelle, was going to buy that day, Mandy went out

23      to get from the car?

24      A     Yes.

25      Q     Came back in, told you that -- what had happened,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 149 of 270
                                                                     149



 1      someone had broken in and stolen the stash?

 2      A     Yes.

 3      Q     You went out with her and looked?

 4      A     Yes.

 5      Q     Okay.    Let's move over to the January 20th, 2016,

 6      car stop.     This is the one in the white van belonging to

 7      the other Mary?

 8      A     Yes.

 9      Q     Okay.    You recall multiple witnesses testified

10      about that?     Officer Brouillette from the -- then the

11      Winooski PD?

12      A     Yes.

13      Q     And Mandy Latulippe testified about it?

14      A     Yes.

15      Q     And Mary P. testified about it?

16      A     Yes.

17      Q     That was you in the car that night?

18      A     Yes.

19      Q     Okay.    Sitting in the back seat?

20      A     Yes.

21      Q     And you recalled you video'd part of it on your

22      cell phone, it looked like?

23      A     Yes.

24      Q     Now, do you recall that Officer Brouillette, Mandy

25      and Mary all testified that there was a bag of drugs
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 150 of 270
                                                                      150



 1      seized from the car that night?

 2      A     Yes.

 3      Q     Okay.     Was that your bag of drugs?

 4      A     No.

 5      Q     Well, was it Mandy Latulippe's bag of drugs?

 6      A     I don't know whose bag of drugs it was, but it

 7      wasn't mine.

 8      Q     Did you know it was in the car?

 9      A     Yeah.

10      Q     So what was the bag of drugs doing in the car?

11      A     It was with them.      It was in a purse.     I don't

12      carry a purse.

13      Q     Well, you might have someone else carry your drugs

14      for you?

15      A     No, I didn't.

16      Q     Okay.      So was it a complete surprise to you that

17      there were drugs in the car?

18      A     No.     I knew they brought them.

19      Q     Okay.     You just had no idea whose they were?

20      A     No.

21      Q     Weren't Mandy and Mary P. both working for you?

22      A     They was working with me, yes.

23      Q     It must have been one of their drugs, right?

24      A     It could have been Mary R.'s drugs.

25      Q     Well, isn't she the one that called the police and
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 151 of 270
                                                                      151



 1      reported that they could stop the car because there were

 2      going to be a lot of drugs in it?

 3      A       Yeah.     Mary makes a lot of false reports.

 4      Q       Well, that wasn't false, was it?

 5      A       I don't know.     I don't know exactly what she said

 6      when she made the report.

 7      Q       Officer Brouillette said that she had called and

 8      said there was going to be a significant amount of

 9      narcotics in that car, so they pulled it over, and there

10      were a significant amount of narcotics in that car, so

11      it seems unlikely that they would have been hers.

12      A       Well, she said they were hers at one point.

13      Q       So you don't know whose drugs those were?

14      A       No.

15      Q       Let's go to the Chrissy call.      You admitted on

16      direct, if I understand correctly, that Donald McFarlan

17      did bring drugs from New York up to Vermont for you to

18      sell?

19      A       I didn't say nothing about nobody's name.

20      Q       Well, why not?     Can we call him Donald McFarlan?

21      You want to call him Ghost?        We all know who we're

22      talking about.

23      A       I know who Ghost is, yeah.

24      Q       All right.     Let's call him Ghost.

25      A       Um-hum.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 152 of 270
                                                                         152



 1      Q       Was Ghost one of the people that you got drugs from

 2      brought up to you from New York City?

 3      A       I bought drugs from him.

 4      Q       Okay.     Did he bring them drugs -- the drugs up from

 5      New York City to you?

 6      A       How he got them here is -- I have nothing to do

 7      with.

 8      Q       So you don't know where he got the drugs?

 9      A       No.     I don't know where he got them from, no.

10      Q       But he brought drugs to you?

11      A       He sold drugs to me.

12      Q       All right.     Bulk drugs?

13      A       Excuse me?

14      Q       Not like tickets and baggies of heroin and

15      crack cocaine, but bulk drugs that could be packaged up

16      for street sale?

17      A       Small amounts and bulks, yeah.

18      Q       Okay.     And do you remember that -- in early 2016,

19      some of the drugs that he had brought up were in a

20      cereal box that disappeared?

21      A       I remember an incident from paperwork.

22      Q       Okay.     You know what I am talking about?     Yes or

23      no?

24      A       Yes, I do.

25      Q       And Chrissy -- do you recall that Chrissy called
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 153 of 270
                                                                         153



 1      McFarlan to say that they had been seized by the police?

 2      A       Yes.

 3      Q       And you got on the phone call to talk about the

 4      missing drugs?

 5      A       Yes.

 6      Q       All right.      And that's when you told her to -- that

 7      you'd give her money for a lawyer and to take the hit

 8      for the drugs?

 9      A       I didn't get on the phone to talk about missing

10      drugs.        I got on the phone to mediate the situation that

11      was going on between the two of them.

12      Q       I apologize.      Did you get on the phone and tell her

13      that you'd pay for a lawyer and to keep your name out of

14      it --

15      A       I --

16      Q       -- and to take the hit for the drugs?

17      A       I told her that we'll get the lawyer.       I was just

18      talking in general.

19      Q       Okay.     And I apologize.   Could you just answer my

20      question?

21      A       I just thought I did.

22      Q       It's a yes-or-no question, actually.

23      A       Oh.     No --

24      Q       I'll break it down.

25              She calls McFarlan.      You get on the phone.       Right?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 154 of 270
                                                                      154



 1      A     Yes.

 2      Q     Did you tell her that you'd help pay for a lawyer?

 3      A     Yes.

 4      Q     If she'd take the hit for the drugs?

 5      A     Yes.

 6      Q     And -- but to keep your name out of it?

 7      A     Yes.

 8      Q     Thank you.

 9            Now, you are familiar with Lori Crawford's place?

10      A     Yes.

11      Q     I don't have to show you a picture of that?

12      A     No.

13      Q     All right.    And you used Lori's apartment as a base

14      of operations in late 2015?

15      A     No.

16      Q     Okay.   Lori testified it was you -- you were there

17      with your crew so often it was called Moe's Place.           Do

18      you disagree with that?

19      A     I don't disagree they were saying that.

20      Q     Okay.   But you are saying you were not there with

21      your crew a lot of time?

22      A     I was -- I don't have a crew.

23      Q     You don't?

24      A     No.

25      Q     Well, you said Mary P. and Mandy worked for you.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 155 of 270
                                                                     155



 1      A      No, I didn't.     I said I worked with them.

 2      Q      Ah.     So were you like equals with them?

 3      A      Yeah.

 4      Q      A series of witnesses described drugs being sold

 5      out of that location, and they testified that you were

 6      in charge of the place, but you say you weren't?

 7      A      Yes.

 8      Q      Were they selling drugs on your own -- on their

 9      own?

10      A      A lot -- there was a lot of people in there selling

11      drugs.       It was different drugs in there.

12      Q      Okay.     Was Hannah a runner that sold drugs out of

13      that house?

14      A      Yes, she was.

15      Q      Okay.     Was Mandy a runner that sold drugs out of

16      that house?

17      A      Yes, she was.

18      Q      Were they working for you?

19      A      No.

20      Q      So what was becoming of the drugs that Ghost was

21      bringing up to you, that you were buying from him in

22      bulk --

23      A      What he was doing with his drugs, I don't know.

24      That's --

25      Q      I thought you --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 156 of 270
                                                                      156



 1      A     That's --

 2      Q     -- said he was bringing drugs to you.

 3      A     No.     I said he was selling drugs to me.       You said

 4      he was bringing drugs to me.

 5      Q     Well, if he is selling bulk drugs to you -- we can

 6      use that term if you want.        When he sells bulk drugs to

 7      you, what were you doing with the drugs?

 8      A     My small amount, I used them for, like, when a

 9      female that I was dealing with needed something, I would

10      have it on hand for her.       And a few times I sold to

11      other people as well.

12      Q     Okay.     So you didn't -- who -- how did you package

13      the drugs that were sold to you in bulk?

14      A     Put them in bags.

15      Q     And who did that?

16      A     I did.

17      Q     You did it yourself?

18      A     Yeah.     A lot of times.

19      Q     So of all --

20      A     I didn't --

21      Q     I apologize.

22            Of all those witnesses who testified about the

23      bagging parties that you were in charge of, that was all

24      false?

25      A     Yeah.     Nobody said I was in charge of parties.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 157 of 270
                                                                     157



 1      They said I was there.

 2      Q     No, they said you were in charge.

 3      A     No.     I believe they said I was there.

 4      Q     Okay.     Irrespective, you are saying you were not in

 5      charge?

 6      A     Yes.

 7      Q     You were just hanging out?

 8      A     I was there.

 9      Q     And you --

10      A     I was definitely there.

11      Q     Okay.     Now, where did you live in late 2015?

12      A     I lived in Winooski.

13      Q     Okay.     Was there any drug trafficking or

14      prostitution operating out of there?

15      A     Absolutely not.

16      Q     Okay.     That only went on in the other places?

17      A     What happened in other places when I'm not there is

18      not my business.

19      Q     Well, you knew that was happening at the Spring --

20      A     I knew a lot things that what happening, but that

21      don't mean it's my business.

22      Q     So that was -- the drug trafficking and the

23      prostitution out of Lori Crawford's house on Spring

24      Street had nothing to do with you?

25      A     No.     I mediated some of the people because I
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 158 of 270
                                                                     158



 1      introduced everybody to each other.         And I made it

 2      possible so this person can meet that person.

 3      Q     You testified about Marty's place?

 4      A     Yes.     Uncle Marty.

 5      Q     Don't need to show you a picture of that place?

 6      A     No.     I know where it is.

 7      Q     Okay.     You said that -- I think, if memory serves,

 8      on direct that you are familiar with the apartment at

 9      103 North Union?

10      A     Yes.

11      Q     Because that's where the group that was dealing

12      drugs and prostituting out of Spring Street -- they

13      moved out of there after Lori got back from drug rehab?

14      A     No.     Only --

15      Q     They didn't?

16      A     No.     Only person that moved over there was Mandy

17      Latulippe.      Mandy and, um -- as a matter of fact, Mandy

18      and Hannah moved over there, and then shortly after --

19      later on, I moved over there.

20      Q     Right.     And Mandy and Hannah were delivering drugs

21      out of there?

22      A     Yeah, they were.

23      Q     And the floor plan of the apartment that was showed

24      to Mary, was that your floor plan?

25      A     Yeah.     I drew it.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 159 of 270
                                                                      159



 1      Q     Okay.   So you are pretty familiar with that

 2      apartment?

 3      A     Yes.

 4      Q     Is there a red apron in that apartment?

 5      A     Yes, there is.

 6      Q     Did you ever make women wear it to punish or

 7      violate them?

 8      A     Absolutely not.

 9      Q     You had Lori Crawford register your Durango for

10      you --

11      A     Yes.

12      Q     -- under her name?

13      A     Yes.

14      Q     And you had -- your Facebook account was under Moet

15      Hart, correct?

16      A     Yes.

17      Q     And you had multiple forms of identification under

18      the name Jimmy Porter?

19      A     No.

20      Q     You didn't?

21      A     No.

22      Q     You don't remember seeing the pictures of those IDs

23      from your computer?

24      A     That was a computer program.        Each of those IDs

25      boldly says fake.      They're souvenirs.     You order the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 160 of 270
                                                                     160



 1      souvenir program, and whatever picture you put in it, it

 2      goes on every one of the cards.

 3      Q     Okay.     Did you use a false name when you were --

 4      that police incident you testified about on direct?

 5      A     What police incident?

 6      Q     You testified that the reason why someone thought

 7      you were involved in something was because there was an

 8      arrest, you had helped bring someone to the police

 9      station, then your name -- or your picture was in the

10      paper?

11      A     I didn't bring nobody to no police station.

12      Q     Okay.     You don't know what I am talking about?

13      A     No.     I never brung nobody to no police station.

14      Q     Did you ever give a false name to police?

15      A     Yes, I did.

16      Q     In Burlington?

17      A     Yes.

18      Q     Do you remember what name you gave then?

19      A     Yes.

20      Q     What name you gave them?

21      A     Yes.

22      Q     What name?

23      A     Brady.

24      Q     So you used the name Brady?

25      A     Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 161 of 270
                                                                       161



 1      Q       You didn't -- the name Jimmy Porter was the

 2      subscriber of one of your cell phones, wasn't it?

 3      A       That's my cousin.

 4      Q       Okay.     Wasn't that the -- one of the cell phones

 5      you used was subscribed to Jimmy Porter?

 6      A       I'm not sure.     If it was, it was.   If it wasn't, I

 7      don't know.        I didn't set 'em up.

 8      Q       Do you recall Detective Merchand's testimony about

 9      the things that were seized from the apartment at 96

10      Ethan Allen Parkway when the search warrant was arrested

11      [sic] there in July 2016 and you were arrested?

12      A       I believe so, yes.

13      Q       Okay.     You remember that?

14      A       I believe so, yes.

15      Q       You were staying at that apartment at the time?

16      A       Yes.

17      Q       Okay.     You don't need to see a picture of the

18      apartment?

19      A       No.     I know the apartment.

20      Q       Okay.

21                      MR. DARROW:   Can we see Exhibit 61, please.

22              Actually, hold on just a moment, your Honor.

23                      (Brief pause.)

24                      MR. DARROW:   Why don't we do this with the

25      ELMO.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 162 of 270
                                                                     162



 1      BY MR. DARROW:

 2      Q       And, Mr. Folks, drawing your attention to the first

 3      photo.     Do you recognize the Aveda bag?

 4      A       I see it.    I recognize it from these pictures,

 5      yeah.

 6      Q       Do you know what's in the bag?

 7      A       I believe so.

 8      Q       What was that?

 9      A       I think it was drug paraphernalia.

10      Q       Yeah.   A couple bags of glassine baggies like used

11      to package heroin?

12      A       Yes.

13      Q       And this picture is taken of the top of the hutch

14      in the living room.       Does that look familiar?

15      A       Yes.

16      Q       And do you see up there is a plastic bag, says

17      rue21 on it, a shopping bag?

18      A       Yes.

19      Q       Do you remember that shopping bag?

20      A       Do I remember it?

21      Q       Do you remember what was in it?

22      A       From these pictures, I think so, yeah.

23      Q       That's looking down into the contents of the

24      shopping bag.       Does that look familiar?

25      A       Yeah, I seen that before.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 163 of 270
                                                                     163



 1      Q     Okay.     Is that a cardboard box full of glassine

 2      folds like used to package heroin?

 3      A     I believe so.

 4      Q     Okay.     And a bunch of rubber bands here?

 5      A     Yes.

 6      Q     Okay.     Ever seen that blue cookie tin before?

 7      A     I have seen a couple of 'em.

 8      Q     A couple of what?

 9      A     Those blue cookie tins.       If you look in the videos,

10      there's a bunch of them in that house.

11      Q     Okay.     Here's more from inside the rue21 bag

12      showing the cardboard box of heroin tickets opened up?

13      A     Okay.

14      Q     And these items were recovered from the house.

15      A     No.

16      Q     No?

17      A     No.

18      Q     Oh, those were recovered from you when you were

19      arrested, right?

20      A     Yes.

21      Q     All right.     That was the cash -- some of the cash

22      in the house?

23      A     I don't even know what that is.

24      Q     You don't recognize that?

25      A     No.     What is it?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 164 of 270
                                                                      164



 1      Q       Well, it's a bag with a bunch of currency in it.

 2      A       Okay.

 3      Q       Doesn't look familiar?

 4      A       No.     It's not mine.   It's not one of mine.

 5      Q       But most of your stuff was seized from the house,

 6      right?

 7      A       Yes.

 8      Q       You've got receipts and --

 9      A       The plastic bags were mine because I had moved out

10      of North Union, and I was going through some problems

11      with my wife, so I had a lot of my -- that's my son's

12      mom's house, so I had a lot of plastic bags stored in

13      her closet.

14      Q       Okay.     And how about the contents of some of the

15      bags?     Like that rue21 bag, was that --

16      A       Not mine.

17      Q       That was not yours?

18      A       No.

19      Q       Okay.     Well, is your -- the woman that stayed there

20      is the mother of one of your sons?

21      A       Yes.

22      Q       Danielle Degenhardt?

23      A       Yes.

24      Q       You think they were hers?

25      A       I don't know.     Her boyfriend was staying there
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 165 of 270
                                                                     165



 1      before me.

 2      Q       Ah.     So it might have been the boyfriend's?

 3      A       I am not going to put it on anybody, but it wasn't

 4      mine.     I can say that for a fact.

 5      Q       So would your testimony be that, yes, a lot of your

 6      things were taken out of the house and were found in the

 7      house, but is it your testimony that all of the drug

 8      paraphernalia must have been somebody else's because

 9      that wasn't yours?

10      A       To my knowledge, the only thing of mine that was

11      taken out of the house was a computer and a book.

12      Q       Okay.     So your answer to my question is?

13      A       To my knowledge, the only thing taken out of the

14      house that belonged to me was a computer and a book.

15      Q       I apologize.     I will ask it again.

16              Is it your testimony that all the drug

17      paraphernalia found in the house -- the rue21 bag with

18      the packaging paraphernalia, the Aveda paper bag from

19      the kitchen with the two additional boxes of glassine

20      envelopes, the grinder, the bottle of inositol cut --

21      none of those were yours?

22      A       None of it.

23      Q       And you recall Mandy and Mary P. both testifying

24      that the contents of that rue21 bag with the blue cookie

25      tin and all the packaging, the cards, the straws,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 166 of 270
                                                                     166



 1      glassine envelopes, the little crack baggies -- that you

 2      recall them testifying that all those were things that

 3      they used to bag drugs for you?

 4      A      They said that's stuff they used to bag drugs with.

 5      That stuff everybody out there used to bag the drugs

 6      with, so anybody that was dealing with any type of drugs

 7      would have the same paraphernalia.

 8      Q      Okay.     My question was, do you remember their

 9      testimony that they used those things to bag drugs for

10      you, Brian Folks?

11      A      I don't specifically meaning -- hear -- remember

12      hearing 'em saying they used it to bag me -- I heard --

13      remember hearing 'em say they used that stuff to bag

14      drugs, but not saying they used it for me.

15      Q      Okay.     During 2012 to 2016, did you photograph the

16      women that we have heard testify?

17      A      Did I photograph the women?

18      Q      Do you want me to repeat the question?

19      A      Please.

20      Q      Okay.

21             During 2012 through early 2016, did you photograph

22      the women who came in and testified against you?

23      A      Some of them.

24      Q      Okay.     Well, Mandy testified that you photographed

25      her.    Did you?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 167 of 270
                                                                        167



 1      A      I photographed her before.

 2      Q      I'm sorry.     So you did photograph her?

 3      A      Yes.     Before, yes.

 4      Q      Before what?

 5      A      There's hundreds of pictures in there of Mandy.          I

 6      didn't take all those pictures.

 7      Q      All right.     I am just asking if you photographed

 8      her.

 9      A      And I said I photographed her before.

10      Q      Okay.     During 2012 to 2016?

11      A      2000 -- no, absolutely not.      I didn't even know

12      Mandy in 2012.

13      Q      Mr. Folks, I am talking about a time period of

14      about four years, from 2012 to 2016.

15      A      Um hum.

16      Q      During that time period, did you photograph Mandy?

17      A      No.     I photographed Mandy -- I met Mandy in 2015.

18      Q      Okay.     2015 actually falls between 2012 and 2016.

19      A      You are saying between 2- -- correct me if I am

20      wrong.       You are saying did I photograph Mandy between

21      2012 and 2015.       In my mind that says from 2012 to 2016,

22      straight through I photographed Mandy.         No.   I didn't

23      know Mandy in 2012.

24      Q      Okay.

25      A      Now, did I photograph Mandy between 2015 and 2016?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 168 of 270
                                                                         168



 1      Yes, I have taken photos of her.

 2      Q     Okay.    How about Keisha; did you photograph her?

 3      A     Yes.    I have taken photographs of her as well.

 4      Q     And Katelynn; did you photograph her?

 5      A     Yes, I have taken photographs of her as well.

 6      Q     And Lori; did you photograph her?

 7      A     No, absolutely not.

 8      Q     She testified you did; was that false?

 9      A     And she never showed any of those pictures.            I

10      never photographed her.

11      Q     She testified that you did; is that false?

12      A     I am testifying that she didn't.        That was false.

13      I never photographed her.

14      Q     Okay.    And Jasmine testified you photographed her?

15      A     Yes.

16      Q     You did?

17      A     Yes.

18      Q     Okay.    And Jasmine testified you photographed

19      Hannah?

20      A     Yes, she did.

21      Q     Did you?

22      A     Yes.

23      Q     All right.    And Danielle testified that you

24      photographed her?

25      A     Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 169 of 270
                                                                        169



 1      Q       You did?

 2      A       Yes.

 3      Q       Okay.     And did Ayla testify that you photographed

 4      her?

 5      A       Yes.

 6      Q       You did?

 7      A       Yes.

 8      Q       All right.     Did you tell those women in photo

 9      sessions how to pose for photographs?

10      A       No.     Sometimes I did.    Not always.

11      Q       Well, Keisha testified that you told her how to

12      pose.     Is that true?

13      A       I could have.     I don't --

14      Q       You don't remember?

15      A       -- particularly remember --

16      Q       Okay.

17      A       -- but I could have.       I told someone else

18      sometimes, yeah.

19      Q       Well, you testified earlier on direct that because

20      you knew what men liked, that you might have done that

21      sometimes?        Is that what I heard?

22      A       That's what I just said, yeah.       I said some -- I

23      done it sometimes.

24      Q         Okay.     Katelynn testified that you told her how

25      to pose.        Is that true?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 170 of 270
                                                                         170



 1      A      I could have, yes.

 2      Q      Danielle testified that you told her how to pose.

 3      Is that true?

 4      A      I could have, yes.

 5      Q      Okay.   And Jasmine testified that you told Hannah

 6      how to pose.     Is that true?

 7      A      I could've.

 8      Q      So you are saying you just don't remember.            In all

 9      of those cases, you might have?

10      A      Yeah.   I telling people how to pose on different

11      occasions, but I'm sure I didn't do it every time.

12      Q      Okay.   Now, during 2012 to 2016 -- that's that

13      four-year time period we are talking about --

14      A      Yes.

15      Q      -- did you post any women on Backpage?

16      A      No.

17      Q      All right.    So Katelynn testified that you posted

18      her.     Is that false?

19      A      Yes.

20      Q      Mandy testified that you posted her.        Is that

21      false?

22      A      Yes.

23      Q      Keisha testified that you posted her.        Is that

24      false?

25      A      Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 171 of 270
                                                                         171



 1      Q     Jasmine testified that you posted her.         Is that

 2      false?

 3      A     Yes.

 4      Q     Danielle testified that you posted her.          Is that

 5      false?

 6      A     Yes.

 7      Q     Ayla testified that you posted her.         Is that false?

 8      A     Yes.

 9      Q     So they all lied?

10      A     Yes.

11      Q     Did you ask any of those women to prostitute?

12      A     No.

13      Q     Okay.   Well, Mandy testified that you taught her to

14      prostitute.     Was that false?

15      A     She also testified that --

16      Q     You can just answer the question.

17      A     Yeah, that was false.

18      Q     That was false?

19      A     Yes, it was false.

20      Q     All right.    And Keisha testified that you taught

21      her to prostitute.      Is that false?

22      A     Yes.

23      Q     Katelynn testified that you taught her to

24      prostitute on Backpage.       Was that false?

25      A     Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 172 of 270
                                                                     172



 1      Q      Jasmine testified that you took over prostituting

 2      her.    Is that false?

 3      A      That I took over?

 4      Q      Yeah.    In other words, that she was working as a

 5      prostitute before, but she started working with you when

 6      you took over the prostitution activities.

 7      A      I wouldn't say I took over.

 8      Q      All right.    Let's not quibble.

 9             Danielle testified that you taught her how to

10      prostitute.      Is that false?

11      A      False.

12      Q      False.    And Ayla testified that you taught her how

13      to prostitute?

14      A      I think you said Ayla already, but false.

15      Q      All right.    All right.   You testified that you did

16      have some involvement with these women who were

17      prostituting, right?

18      A      Yes.

19      Q      I think you testified that the usual rate on the

20      street was a 50-50 split between the woman doing the sex

21      work and the man assisting her, right?

22      A      Yes.

23      Q      But you testified that wasn't your deal?

24      A      Yes.

25      Q      Okay.    You just wanted a little gas money and --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 173 of 270
                                                                     173



 1      A     Yes.

 2      Q     Right?

 3      A     And whatever they saw fit, yes.

 4      Q     Okay.     So tell me if the following women testified

 5      falsely, then:      Mandy testified that when she started

 6      you took 50 percent of all her earnings.

 7      A     False.

 8      Q     Keisha testified that when she started you took 50

 9      percent of all her earnings.

10      A     Well, Keisha, it would start out as 50 percent, but

11      she didn't actually do anything, so --

12      Q     So she was right; the deal was 50 percent?

13      A     That was the deal, but she didn't make any money,

14      so it was no taking anything.

15      Q     Katelynn testified that when she started you took

16      50 percent of her earnings.       Is that false?

17      A     Yeah, that's false.

18      Q     Jasmine testified that you got all of her earnings.

19      Is that false?

20      A     Definitely false.

21      Q     Danielle testified that you got 50 percent of her

22      earnings.      Is that false?

23      A     No.     Danielle was giving me half at a point.

24      Q     Okay.     Ayla testified that you got her earnings.

25      A     No.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 174 of 270
                                                                         174



 1      Q     False?

 2      A     False.     Yeah.

 3      Q     All right.     And your own witness, Brittany Barber,

 4      yesterday testified that you got all of her earnings.

 5      A     No.     That's not what she said.

 6                    MR. KAPLAN:    Objection.

 7      Q     Well, she said it --

 8                    MR. KAPLAN:    Objection.

 9      Q     -- started out 50/50.

10                    MR. KAPLAN:    Objection, your Honor.     That's

11      not what she said.       That was not the testimony.

12                    THE COURT:    The jury can determine whether, in

13      fact, she said that.        On good faith in the question, it

14      can be asked on cross.        Go ahead.

15                    MR. DARROW:    Thank you.

16      BY MR. DARROW:

17      Q     Did Brittany Barber not testify, when the defense

18      called her, that she started out 50/50 with you but she

19      ended up spending her 50 percent on drugs that she

20      bought from you so you got all her money?

21      A     That's not me getting all her money.         That's her

22      buying something off me with her half of the money.

23      Q     Okay.     So she did get -- you did get a hundred

24      percent of her earnings?

25      A     No.     I got --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 175 of 270
                                                                     175



 1      Q       You just sold her more?

 2      A       -- 50 percent of her earnings, which is what she

 3      promised me, and then she bought something off me after

 4      that.

 5      Q       Now, you knew that Katelynn, Hannah, Chrissy, Lori,

 6      Mary, Keisha, Danielle, Ayla, and Brittany were all drug

 7      addicts, didn't you?

 8      A       Run the names down again.

 9      Q       Katelynn, Hannah, Chrissy, Lori, Mary P., Keisha --

10      A       Yes.

11      Q       -- Danielle --

12      A       Yes.

13      Q       -- Ayla --

14      A       Yes.

15      Q       -- and Brittany --

16      A       Yes.

17      Q       -- you knew they were all drug addicts?

18      A       Yes.

19      Q       And you know what it looks like when a drug addict

20      is in withdrawal or sick, right?

21      A       Yes.

22      Q       Because you had some personal experience with that?

23      A       Yes.

24      Q       They're constantly looking for drugs?

25      A       Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 176 of 270
                                                                        176



 1      Q      And you know that heroin addicts and crack addicts

 2      need a regular supply of drugs to keep from feeling --

 3      going into withdrawal and feeling incredible pain?

 4      A      Heroin addicts, yes.     Not crack addicts.

 5      Q      No?

 6             Now, you supplied all those women with drugs,

 7      didn't you?

 8      A      Small amounts, yes, I did.

 9      Q      So that's a yes?

10      A      In small amounts, yes.

11      Q      Okay.    So if Chrissy testified that she was a crack

12      addict and you supplied her with crack?

13      A      I didn't have too much crack, but she -- well, we

14      found ways to get her some.

15      Q      So is that a yes or no?

16      A      I didn't personally supply it to her.         We found

17      ways to get her some.      We went out and got some from

18      people.

19      Q      Keisha testified that she was a heroin addict and

20      you supplied her with heroin.        Is that true?

21      A      Yes.    When she needed maintenance, yes.

22      Q      Katelynn testified that she was a crack addict and

23      you supplied her with crack.        Is that true?

24      A      She's another one that we went out and got it for

25      her.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 177 of 270
                                                                     177



 1      Q     Okay.     Lori testified she was a heroin addict and

 2      you supplied her with heroin.        Is that true?

 3      A     Yes.    Small amounts.

 4      Q     Mary testified that she was a heroin addict and

 5      supplied her with heroin.       Is that true?

 6      A     Yes.

 7      Q     Danielle testified that she was a heroin addict and

 8      you supplied her with heroin.        True?

 9      A     Yes.

10      Q     And Ayla testified that she was a heroin addict and

11      you supplied her with heroin?

12      A     Yes.

13      Q     Now, you testified earlier that with Brittany you

14      had the 50/50 deal, and from her prostitution earnings

15      you'd take 50 percent off the top, she'd get 50 percent,

16      but then she'd use her 50 percent to buy heroin from

17      you, right?

18      A     Yes.

19      Q     Isn't that the way it all worked with many of those

20      females?

21      A     Not all -- not many of them.        Some of them, yeah.

22      Q     Okay.     Well, let's just look at specific ones.

23      A     Um hum.

24      Q     Keisha testified that she started out 50/50 but you

25      ended up getting all the money?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 178 of 270
                                                                     178



 1      A     That's not true.

 2      Q     Okay.     Katelynn testified that she started out

 3      50/50 but soon you got all the money?

 4      A     Not true.

 5      Q     Ayla testified that she started out 50/50 but soon

 6      you got all the money?

 7      A     Not true.

 8      Q     Okay.     Now, multiple witnesses also testified that

 9      you paid for rooms at motels in which they prostituted.

10      Is that true?

11      A     Yes.

12      Q     Multiple witnesses testified that you provided cell

13      phones and cell phone minutes to them for use during

14      prostitution.      Is that true?

15      A     Yes.

16      Q     Multiple witnesses testified that when the

17      operation was based out of Lori Crawford's house on

18      Spring Street, that you drove women to prostitution

19      dates or directed others to do so.         Is that true?

20      A     No.

21      Q     You didn't do that?

22      A     No.

23      Q     Okay.     I thought you testified on direct that

24      sometimes you did that.

25      A     No.     Before we went to Mary -- Lori's house, that's
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 179 of 270
                                                                     179



 1      what I was doing.        At Lori's house, no, that's not what

 2      I was doing.

 3      Q       Well, before Lori's house, a lot of it was out in

 4      motels, right?        Like Motel 6 and the North Star?

 5      A       Yes.

 6      Q       But at Lori's house on Spring Street, they weren't

 7      doing outdates, outcalls?

 8      A       Yes.

 9      Q       Okay.     You weren't driving them to any of the

10      outcalls?

11      A       No.

12      Q       And you didn't direct anyone else to do it?

13      A       No.     That was the purpose for me buying a car for

14      them.

15      Q       Okay.     Let's talk about a few of the women a little

16      more closely.

17              You know Katelynn, right?

18      A       Yes.

19      Q       She was using the name Pinky?

20      A       Yes.

21                      MR. DARROW:   Can we put up 51A.

22      BY MR. DARROW:

23      Q       Is that Katelynn?

24      A       Yes, it is.

25      Q       You recall she came into court and testified?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 180 of 270
                                                                     180



 1      A     Yes, I do.

 2      Q     Did you help her prostitute?

 3      A     Yes, I did.

 4      Q     You knew she was a drug addict?

 5      A     Yes.

 6      Q     Or she became one at some point?

 7      A     She was when I met her.

 8      Q     Did you ever -- you did transfer drugs to Katelynn?

 9      You said that?

10      A     I took her to buy drugs.       She showed me where the

11      drugs was at, and I bought 'em.

12      Q     All right.    Now, you testified earlier that when

13      Katelynn left her work with you, that you were the one

14      that drove her to New York, right?

15      A     Yes.

16      Q     And that was a little different from Katelynn's

17      testimony, because she testified that you were off the

18      scene and elsewhere so that she felt safe enough to go

19      to New York.

20      A     Yes.

21      Q     Was that false?

22      A     Yes, that was.

23      Q     You know Mandy?

24      A     Yes, I do.

25      Q     Did you help her post the ad reflected in 48D?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 181 of 270
                                                                      181



 1                      MR. DARROW:   Let's pull that up.

 2      A       No.

 3      BY MR. DARROW:

 4      Q       Now, you testified on direct that sometimes you'd

 5      help the sex workers pose correctly so they would be

 6      appealing, and sometimes you'd help them write the

 7      narrative in the ad so that they'd know what to say.

 8      But you didn't do any of that with this, did you?

 9      A       Yeah.    They were writing.   They would write past

10      me, and I would tell them if it was good enough or not.

11      Q       Okay.    But did you have any involvement in this

12      post?

13      A       No.

14      Q       She testified that you did.     That was false?

15      A       Yeah.

16      Q       And -- well --

17              Multiple witnesses testified about other women that

18      prostituted for you besides the one that we have talked

19      about, including Delaney, Shorty, Jerricka, Ashley,

20      Amanda, Brittany and Victoria.        You know those women?

21      A       Yes, I know them.

22      Q       Did they all do prostitution work?

23      A       Yes, they did.

24      Q       Were you involved in that prostitution work?

25      A       No.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 182 of 270
                                                                     182



 1      Q     You had nothing to do with it?

 2      A     No.     I just know them.

 3      Q     Okay.     Do you know if they were also drug addicts?

 4      A     Shorty wasn't.     I believe Delaney used crack,

 5      and -- who else did you say?

 6      Q     Delaney, Shorty, Jerricka.

 7      A     Jerricka was.

 8      Q     She was a drug addict.

 9            Ashley?

10      A     There was three different females on the name

11      Ashley.

12      Q     Really.     You knew three of them?

13      A     Yes.

14      Q     All right.     How about Amanda?

15      A     Amanda was a drug addict.

16      Q     Brittany?

17      A     Brittany used drugs, yes.

18      Q     She was a drug addict?

19      A     Yes.

20      Q     Victoria?

21      A     Victoria -- yes.

22      Q     There were two Victorias, right?

23      A     Yes.

24      Q     Were they both drug addicts?

25      A     Yes, they were.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 183 of 270
                                                                     183



 1      Q     As part of your involvement in their prostitution

 2      activities, did you sometimes supply cell phones to

 3      those women?

 4      A     Yes.

 5      Q     And I think you said you -- well, let me ask you,

 6      as part of your help, did you sometimes pay for motel

 7      rooms?

 8      A     Yes.

 9      Q     Did you sometimes drive them between motels, moving

10      from one to another when one motel got hot?

11      A     Yes.

12      Q     And you spent a fair amount of time at the hotels?

13      A     I wouldn't say that, no.

14      Q     Well, you were -- didn't you say you were helping

15      with security, making sure they were safe?

16      A     Yes.

17      Q     Wouldn't you have to be at the motel to do that?

18      A     No.

19      Q     Okay.    Now, Mandy testified that she fell in love

20      with you.

21      A     Yes.

22      Q     Do you recall that?

23      A     Yes, I recall that.

24      Q     All right.    Do you think that testimony's credible?

25      A     Yeah, I think she did at one point.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 184 of 270
                                                                     184



 1      Q     All right.    And she testified that you sort of

 2      romanced her, and that -- told her that you were going

 3      to be together and that you loved her?

 4      A     Absolutely not.

 5      Q     That never happened?

 6      A     No.

 7      Q     Did you ever put together a -- sort of a love video

 8      with Mandy, showing pictures of the two of you together,

 9      captioned "We Ride Together"?

10      A     A love video?

11      Q     Well, let's set aside that characterization of it.

12      A video of you and her and lots of pictures of you two

13      together and pictures of her, and at the beginning it's

14      set to music, and at the beginning it says "We Ride

15      Together"?

16      A     I don't recall it, but I used to make a lot of

17      videos.

18      Q     So you are --

19      A     I don't recall that particular video.

20      Q     -- saying you don't recall?

21      A     I don't recall making that type of video with her.

22      I know I made one with my wife, but I don't recall

23      making one for her.

24      Q     Okay.   Mandy testified that she worked with you

25      from mid-2015 to mid-2016.       Is that true?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 185 of 270
                                                                      185



 1      A       No.

 2      Q       Now, Katelynn also testified that she fell in love

 3      with you.        Do you think that testimony was credible?

 4      A       No.     She didn't fall in love with me.

 5      Q       And she also testified that you told her that you

 6      loved her.        Did you tell her that?

 7      A       No.

 8      Q       That didn't happen?

 9      A       No.

10      Q       All right.     Katelynn testified that when she met

11      you she was 17 years old, homeless, and carried all her

12      possessions in a couple pillow cases.         Do you remember

13      that?

14      A       Actually she said she lived with her mom when she

15      met me.

16      Q       Well, how about then a month in?      At some point did

17      you realize she was -- everything she had she carried in

18      two pillow cases?

19      A       No.     She stayed in hotels.   She didn't -- never

20      carried two pillow cases.

21      Q       Okay.     Do you remember that you knew she was 17

22      years old?

23      A       When I found out she was 17 years old, that was way

24      after we had met.

25      Q       Okay.     Because she testified that she gave you her
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 186 of 270
                                                                         186



 1      birth certificate and that you found out -- Cassandra

 2      came and told you, "You know she's 17?"

 3      A     That was false.

 4      Q     Okay.     Katelynn testified that back at that time,

 5      when she was working with you, you called her your main

 6      bitch.      Did you call her that?

 7      A     No.

 8      Q     Now, you testified that -- on direct that you were

 9      working on a photo business?

10      A     Um hum.

11      Q     Right?

12      A     Yes.

13      Q     It was part of the pornography industry?

14      A     Yes.

15      Q     And it sounded like you were saying, "Hey, I was in

16      the photo business trying to get photos.          I wasn't in

17      the pimping or prostitution business"?

18      A     That's not -- I don't like pimp.

19      Q     I'm sorry?

20      A     I don't like the phrase "pimps."

21      Q     And what phrase do you like?

22      A     Hey, you can call it whatever you want.          I'm not

23      one of those.

24      Q     Okay.     Well, let me try and rephrase the question

25      in a different way.      I don't want to offend your
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 187 of 270
                                                                      187



 1      sensibilities.

 2              It sounded like you were distinguishing between,

 3      you know, selling photographs on the one hand and the

 4      sex business on the other hand.

 5      A       Um-hum.     There was a --

 6      Q       Fair to say?

 7      A       There was a distinguished -- there was a separate

 8      thing.

 9      Q       Yeah.     And you were in the photo business?

10      A       Yeah, I was.

11      Q       Okay.     You were helping out a little bit, maybe,

12      with some sex workers, but you weren't in that line of

13      work?

14      A       Yes.

15      Q       That was not your business?

16      A       That's not -- my main business was porn.

17      Q       Okay.     So you were or were not in the commercial

18      sex business?

19      A       I helped them out.

20      Q       So is that a yes?

21      A       Yes, I helped them out.

22      Q       Okay.     Let me show you -- I'll put an

23      exhibit sticker on it -- something we have marked as

24      141, which is a single page, handwritten page.           See if

25      you recognize that.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 188 of 270
                                                                        188



 1      A     Yes.

 2      Q     Is that your handwriting?

 3      A     Yes, it is.

 4      Q     Okay.    And is that a list of sex acts with prices?

 5      A     Yes, it is.

 6                    MR. DARROW:    Okay.   Your Honor, I move for

 7      admission of this.

 8                    THE COURT:    Any objection?

 9                    MR. KAPLAN:    If I could voir dire?

10                    THE COURT:    Yes.

11                           VOIR DIRE EXAMINATION

12      BY MR. KAPLAN:

13      Q     Brian, can you explain where this came from?

14      A     Yes.

15            That's scrap paper from my business portfolio.

16      When I started creating the business called Dirty Little

17      Secrets, it was -- I had -- I actually had investors for

18      that business, and that's scrap paper from it.           They

19      took the whole portfolio full of paperwork that I did on

20      it.   I spent months creating that.        And that's a price

21      list that I did from a -- the Dirty Little Secrets had a

22      porn company, and in the porn company, I figured out a

23      way to sell porn without paying porn -- porn stars to

24      star in it.

25            Instead, the people that wanted to star in it, they
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 189 of 270
                                                                     189



 1      would pay and co-produce the videos, and those were the

 2      prices, depending on what they wanted to do.

 3      Q     So this had nothing to do with the prostitution

 4      business?

 5      A     No.    If he brought up all the stuff that was taken

 6      of that --

 7                   MR. DARROW:    Your Honor, I apologize for

 8      interrupting.

 9      A     -- you will see the business production.

10                   MR. DARROW:    I thought voir dire was going to

11      be limited to just foundation of the exhibit, not --

12                   THE COURT:    For the authenticity and --

13                   MR. DARROW:    Yeah.

14                   THE COURT:    Yes.

15                   MR. KAPLAN:    I mean, I think when you voir

16      dire, the jury should understand where this came from.

17                   THE COURT:    Well, you are not -- you can do

18      that on cross examination.         The question is whether it's

19      to be admitted at this point.         So --

20                   MR. KAPLAN:    No objection.

21                   THE COURT:    Okay.    It is admitted.

22                   (Government's Exhibit 141 was received in

23      evidence.)

24                   MR. DARROW:    May I publish it, your Honor?

25                   THE COURT:    Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 190 of 270
                                                                      190



 1                       CONTINUED CROSS EXAMINATION

 2      BY MR. DARROW:

 3      Q      So this is your handwriting, Mr. Folks?

 4      A      Yes, it is.

 5      Q      And it looks like a -- you got blow job, a hundred

 6      dollars; pussy, 150; anal, 200 -- and it goes up from

 7      there -- down to the no-limit soldier for 500?

 8      A      Yes.

 9      Q      You are saying this had nothing to do with the

10      prostitution that's involved in this case?

11      A      Absolutely not.

12      Q      This was something completely separate?

13      A      Yeah.   It says Dirty Little Secrets Startup on the

14      top.

15      Q      Okay.   So you -- okay.

16             Now, do you recall testimony about this still in

17      443?    Do you recognize that woman?

18      A      Yes.

19      Q      Now, this video, which you recall, you posted on

20      YouTube?

21      A      Yes.

22      Q      Okay.   And that's Katelynn?

23      A      Yes.

24      Q      She's advertising her body there.       Isn't she?    It's

25      not an advertisement for pictures.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 191 of 270
                                                                        191



 1      A      She is advertising a date.

 2      Q      A date?

 3      A      Yes.

 4      Q      In other words, a date to sell her body?

 5      A      No.    That's part of my Dirty Little Secrets setup.

 6      I was making commercials preparing for Dirty Little

 7      Secrets because there's a computer part.          There's an

 8      actual building like in a -- pictures I took.           There was

 9      actual floor plans that I drew for the license --

10      Q      So at most she is advertising photos here, or is

11      she advertising for someone to engage in oral sex with

12      her?

13      A      She is advertising Dirty Little Secret dates.           If

14      you read the beginning of that proposal, it explains

15      what a Dirty Little Secret date is.

16      Q      I'm sorry.    Let me try the question again.

17             In this video which you took and posted -- right --

18      of Katelynn --

19      A      Yes.

20      Q      -- is she talking about selling her body or is she

21      talking about selling photographs?

22      A      She is talking about a Dirty Little Secret date.

23      It's neither photographs nor her body.

24                    MR. DARROW:   Okay.   Can we play the tape, the

25      video, please, and shift to the digital.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 192 of 270
                                                                        192



 1                    (A digital recording was played in open

 2      court.)

 3                    MR. DARROW:   Cut.

 4      BY MR. DARROW:

 5      Q     So you took that video?

 6      A     Yes.

 7      Q     And you posted the video on YouTube?

 8      A     Yes.

 9      Q     Did you tell Katelynn what to say in the video?

10      A     Yes.

11      Q     And did you tell her how to move and how to pose?

12      A     I scripted it, yes.

13      Q     You scripted it?

14      A     Yes.

15      Q     Okay.    Do you recall being interviewed after your

16      arrest in July 2016?

17      A     Yes.

18      Q     And do you recall the DEA agent telling you that

19      they had recorded calls of you talking about dope deals

20      and undercover drug buys?

21      A     I don't recall that part.

22      Q     Okay.    So you don't recall saying that that was

23      impossible and those dope deals didn't actually go down?

24      A     I could have said it.        I don't recall it.    That

25      was --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 193 of 270
                                                                     193



 1      Q     You don't remember being asked?

 2      A     This is what, 2019?      That was 2016.     I don't recall

 3      exactly what I said.

 4      Q     You remembered a lot of details going way back to

 5      2012 on direct.

 6      A     Because y'all was discussing them and y'all was

 7      showing them already.      Nobody showed me that.

 8      Q     Okay.   Would it refresh your memory if I showed you

 9      the transcript of your statement?

10      A     Sure.

11      Q     I'm approaching you with a transcript of your

12      post-arrest statement, and drawing your attention to

13      pages 19 and 20.

14      A     Which part you want me to read?

15      Q     Probably just those two pages.

16      A     Just those two pages?

17      Q     Whatever it takes to refresh your memory.

18      A     Yes, I remember this.

19      Q     Great, thanks.

20            Does that refresh your memory?

21      A     Yes, it does.

22      Q     Do you recall the DEA agent who was questioning you

23      asking you about the -- what we now know are the

24      undercover buys and saying that they had recorded phone

25      calls of you talking about the dope deals?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 194 of 270
                                                                     194



 1      A     Yes.

 2      Q     And do you remember that you were -- replied that

 3      that was impossible?      The deals didn't actually go down?

 4      A     I didn't know what they's was talking about at that

 5      time, but yes, that's what I said.

 6      Q     Okay.   But you didn't say that you didn't know what

 7      they were talking about.       You told them that didn't

 8      happen.

 9      A     Yeah, because I didn't know what they were talking

10      about.

11      Q     Do you recall, when being pressed about that, you

12      said, "I'm not the drug dealer.        I'm the violent one"?

13      A     Yes, I remember that too.

14      Q     Okay.   Were you the violent one?

15      A     I'm the fighter.

16      Q     Okay.   They were talking about in connection with

17      the drug trafficking at the time.

18      A     They were talking about in general on the street.

19      Q     Okay.

20      A     My connection to everybody on the street.

21      Q     So are you the violent one?

22      A     I'm the fighter.

23      Q     Okay.   And then they pressed you whether that meant

24      that you were the muscle, the problem solver, and I

25      think you indicated yeah?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 195 of 270
                                                                     195



 1      A     Right.    At first I said something different, and

 2      then I said -- I agreed with them.

 3      Q     Okay.    Now, do you remember telling the agents,

 4      "I'm not a stupid person.       I study people"?

 5      A     Yes.

 6      Q     Okay.    And that's true, wasn't it?

 7      A     Yes.

 8      Q     Because before you get involved with someone, you

 9      study them, size them up, correct?

10      A     No.

11      Q     Oh, you don't?

12      A     No.

13      Q     Okay.    Well, then what did you mean when you said,

14      "I study people"?

15      A     I am a chess player.      I watch movements on the

16      chess board, and I anticipate what's going to happen.         I

17      like to play chess.

18      Q     You didn't mention chess at the time, but let me

19      move on to a different question.

20            Fair to say, Mr. Folks, that you are smart enough

21      and attentive enough to know that the young women who

22      worked for you that we have been talking about were

23      desperate and needy?

24      A     No, I wouldn't say that.       I wouldn't say any of

25      them women were desperate and needy.         They were needy in
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 196 of 270
                                                                      196



 1      a sense of their drug habits, but they -- the picture

 2      they gave here is totally different from the picture in

 3      the streets.

 4      Q       You figured out that many of them were abused,

 5      homeless drug addicts; fair enough?

 6      A       I didn't know anything about anybody being abused

 7      until I heard it in here.

 8      Q       Okay.     What about when Danielle showed you her

 9      arms?

10      A       Danielle never showed me her arms.       I was looking

11      through pictures to see that myself.         Danielle never

12      showed me her arms like that.

13      Q       So she testified falsely?

14      A       Yes.

15      Q       You didn't know that Katelynn was homeless and

16      addicted to drugs?

17      A       No.

18      Q       You didn't know that Keisha's father was a heroin

19      addict and he brought Keisha to you?

20      A       Yes, I knew that.

21      Q       You did know that?

22              And you knew about Mandy's history of abuse and

23      losing her kids?

24      A       No.     I know Mandy had a situation which she had

25      just lost her kids not too long ago, but I didn't know
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 197 of 270
                                                                     197



 1      the whole situation.

 2      Q     Okay.    You knew that Mary was a heroin addict?

 3      A     Yes.

 4      Q     And she was in withdrawal when you first

 5      interviewed her, correct?

 6      A     No, she wasn't.

 7      Q     She testified she was, so that was false then?

 8      A     Yes, that was false.

 9      Q     All right.    You knew that Ayla was a homeless

10      addict living out of a pickup truck?

11      A     Yes.    That I knew.

12      Q     Okay.    Mr. Folks, isn't it true that you recruited

13      young, addicted females to work for you because you

14      could control them?

15      A     No.

16      Q     Do you recall testimony from several witnesses that

17      Ayla, during the time she worked with you, went from

18      her -- her appearance deteriorated?

19      A     Her appearance deteriorated not while she was

20      working with me.      While she was running the streets.

21      When she get bad, she'll come back to me to help her

22      pick herself back up.

23      Q     So you do remember that?

24            I apologize.     Let me ask you again.

25            Do you remember that Ayla, during the time that she
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 198 of 270
                                                                     198



 1      worked with you -- her appearance deteriorated?

 2      A     Her appearance didn't deteriorate when she worked

 3      with me.      Her appearance deteriorated when she started

 4      running the streets on her own.

 5      Q     Okay.

 6      A     And when she would get bad, she will come back to

 7      me to help her pick herself back up.

 8      Q     So it wasn't anything to do with her work with you

 9      that she started looking bad?

10      A     No.

11      Q     You were trying to help her and make her look

12      better?

13      A     Yeah.     Every time she came back, I washed her.      I

14      gave her a place to sleep.       I fed her.    I gave her

15      whatever she needed.      I gave her clothes and everything.

16      Q     And do you recall Danielle testifying that after

17      prostituting for you and getting drugs from you her

18      appearance became so bad that clients started turning

19      her down and she had to leave?

20      A     You asking me did that really happen or do I recall

21      her saying?

22      Q     That's a smart distinction.       Do you recall her

23      testifying to that?

24      A     Yeah, I recall her saying that.

25      Q     Was that dishonest?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 199 of 270
                                                                      199



 1      A      Yes, it was.

 2      Q      Do you recall Katelynn testifying that she never

 3      said no to you?

 4      A      I don't remember her saying that.

 5      Q      Did she ever say no to you?

 6      A      For --

 7      Q      About when you asked her to do something.

 8      A      Depends on what I asked her to do.        Like everybody

 9      says no at some point.

10      Q      So you don't remember?

11      A      I don't remember her saying that, no.

12      Q      Okay.    Do you remember Mandy doing whatever you

13      asked?

14      A      Do I remember her doing whatever I -- absolutely

15      not.

16      Q      No?

17      A      No.

18      Q      But you do remember she was in love with you?

19      A      Yes, I do.

20      Q      And you know she has your name tatooed on her?

21      A      Against my wishes, yeah.

22      Q      Did you ever tell Mandy that she had to undress and

23      put the red apron on?

24      A      I didn't tell her she had to.       It was a game we

25      played that involved that red apron.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 200 of 270
                                                                     200



 1      Q      Okay.     Was it a game that involved Mandy getting

 2      undressed and walking around naked except for the red

 3      apron?

 4      A      It was a game that involved Mandy, me and Hannah,

 5      all three of us walking around in that apron.

 6      Q      Oh.     So you got undressed and put the red apron on?

 7      A      Yes.

 8      Q      Okay.     Now, do you recall Mandy testifying that a

 9      couple times when you got angry at her when she -- well,

10      one time she had -- you had started packaging heroin

11      instead of in 10 separate ticket bundles, you had put

12      a -- the same amount of heroin in a single baggie and

13      that she had gotten that wrong and you reprimanded her?

14      A      I don't recall again.     I recall that incident, but

15      I didn't get angry at her.

16      Q      Okay.     So you didn't have to reprimand her?

17      A      No, there were -- not to reprimand.

18      Q      Okay.     Keisha also did whatever you asked, didn't

19      she?

20      A      No.

21      Q      Okay.     Well, wouldn't she do some pretty remarkable

22      things if you gave her heroin?

23      A      Like?

24      Q      Well, isn't it -- will you concede that you

25      sexually and physically abused her?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 201 of 270
                                                                     201



 1      A     No.     Absolutely not.

 2      Q     All right.     And Chrissy agreed to do pretty much

 3      anything you asked or told you in texts that she would

 4      do that, didn't she?

 5      A     Yes, she did.

 6      Q     But she's the one you called Alpo?

 7      A     Say that again.

 8      Q     Did you call Chrissy "Alpo"?

 9      A     Not in a sense that you putting it.

10      Q     Well, did you or didn't you?

11      A     Not in a sense that you putting it.

12      Q     So you called her Alpo in some sense?

13      A     Yeah, in total different sense.        Yes.

14      Q     Okay.     And was that because she'd do whatever you

15      told her to do like a dog?

16      A     Absolutely not.

17      Q     All right.     Now, you recall at the end of her

18      testimony yesterday when she came -- she was called by

19      your team, she had a lot of trouble talking about

20      something that happened once, something that she'd never

21      talked about before?

22      A     Yes.

23      Q     And she said that it involved a sexual assault by

24      you in which she was left with bruises?

25      A     Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 202 of 270
                                                                     202



 1      Q     You think she was lying about that?

 2      A     I know she was lying about that.

 3      Q     Mr. Folks, do you understand that when you have

 4      people that will do anything for you and they're under

 5      your control, that you have to be careful with that

 6      control?

 7      A     I don't put nobody under my control, so I don't

 8      understand that.      I don't want anybody under my control.

 9      Q     Well, let's think about that for a sec.

10            Didn't you shoot these women with a BB gun?

11      A     Say that again.

12      Q     Didn't you shoot some of these women with a BB gun?

13      A     No.

14      Q     You didn't shoot Keisha with a BB gun?

15      A     No.

16      Q     You didn't shoot Chrissy with a BB gun?

17      A     No.

18      Q     They both testified falsely about that?

19      A     I don't remember Chrissy even saying that, but -- I

20      remember Keisha saying that, but not Chrissy.

21      Q     Okay.   Was Keisha testifying falsely about that?

22      A     Yes.

23      Q     Okay.   Do you recall Keisha and Mary testifying

24      that you urinated on them?

25      A     Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 203 of 270
                                                                     203



 1      Q       Was that true?

 2      A       Yes.

 3      Q       And the pictures that were introduced into

 4      evidence, that's you urinating on those two women?

 5      A       Yes.

 6      Q       All right.     And do you recall testimony that

 7      Keisha, Victoria and Ayla all allowed you to put walnuts

 8      up their anuses?

 9      A       Victoria and Ayla -- actually Ayla put them up

10      there herself.        And Victoria, I helped, yeah.

11      Q       And how about Keisha?

12      A       Keisha wasn't a part of that.

13      Q       Really?

14      A       Yeah.

15      Q       Because she testified that she was and she found it

16      so upsetting that she was crying and you criticized her

17      for being upset about it.

18      A       Well, you have the video.     She's not in it.

19      Q       Okay.     Do you remember her testimony?

20      A       Yes, I remember her testimony.

21      Q       And you think she got on the stand and lied about

22      that?

23      A       Among other things, yes.

24      Q       Isn't it fair to say that you amused yourself by

25      seeing how far you could degrade and humiliate those
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 204 of 270
                                                                     204



 1      women?

 2      A     No.

 3      Q     Did you call yourself a walnut man?

 4      A     Yes, I did.

 5      Q     And didn't you say in Exhibit 128, "I'm just

 6      pissing on bitches, man.       I'm gonna see how far I can

 7      go," and giggle?

 8      A     Yes.

 9      Q     Okay.     So you weren't amused by that?

10      A     I was amused by the concept.

11      Q     But it wasn't just a concept.        You did it.

12      A     It was an R. Kelly concept.

13      Q     You did it, didn't you?

14      A     Yes, I did it.     I wasn't amused though.

15      Q     Do you want to play the video?

16      A     You can.

17                    MR. DARROW:   Okay.   Let's play 128.

18                    (A digital recording was played in open

19      court.)

20                    MR. DARROW:   Stop that.

21      BY MR. DARROW:

22      Q     You're not amused there?

23      A     No.     "Pee on You" is a video that Dave Chappelle

24      made, and R. Kelly did --

25      Q     I apologize.     Are you --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 205 of 270
                                                                      205



 1                  MR. KAPLAN:    Objection, your Honor.       I think

 2      the witness should be allowed to answer the question.

 3                  THE COURT:    The question called for a yes or

 4      no, so let's go back to the original question.

 5                  MR. DARROW:    Okay.

 6      BY MR. DARROW:

 7      Q     The question --

 8                  THE COURT:    You can -- you can ask further

 9      questions when you get a chance to ask him.

10                  MR. DARROW:    Thanks.

11      BY MR. DARROW:

12      Q     And I apologize.     Maybe we're going around in a

13      circle here, but the question was, didn't you find it

14      amusing to be doing this video about peeing on bitches,

15      as you put it?

16      A     No.

17      Q     In addition to subjecting those women to the

18      degrading and humiliating acts we have been talking

19      about, you also videotaped yourself doing that stuff,

20      didn't you?

21      A     Say that again.

22      Q     Well, in other words, you didn't just urinate on

23      Keisha and Mary.      You videotaped yourself doing it,

24      right?

25      A     That was the purpose of it.       It was part of the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 206 of 270
                                                                      206



 1      thing.

 2      Q     Right.    And then you video'd yourself describing it

 3      and talking about it?

 4      A     It's part of the porn video.

 5      Q     Okay.    And you also video'd yourself introducing

 6      the so-called Walnut Challenge?

 7      A     Part of the video series.

 8      Q     Now, your attorney said in selecting the jury that

 9      you and the young women that worked for you -- for you

10      benefit equally.      Do you believe that?

11      A     Depends on what you consider equally.

12      Q     Yeah, I guess it does.

13      A     Yeah.

14      Q     Did Keisha benefit equally from what you did to her

15      near the site depicted in Exhibit 42?

16      A     Again it depends on what you mean.         What is that?

17      Q     That's the dumpster that Keisha said you raped her

18      behind.

19      A     That didn't happen.

20      Q     That never happened?

21      A     No.

22      Q     Okay.    And how about 47B?     Was Hannah benefiting

23      equally in this picture?

24      A     Benefit equally to what?

25      Q     To what the benefit that you got out of it.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 207 of 270
                                                                      207



 1      A       The benefit that I got out of it?      I got pictures

 2      to add to my business; what she got out of it, she got

 3      paid for the pictures.        So in that sense, yeah, it was

 4      equal.     She wanted to get paid for the pictures; I

 5      wanted the pictures.

 6      Q       Okay.     And how about Mandy, did she benefit equally

 7      in your relationship with her?

 8      A       Benefit?     I don't think she -- I think Mandy

 9      benefited more.

10      Q       Really.

11      A       Yeah.

12      Q       She's now facing a drug charge for conspiring with

13      you to distribute drugs and is looking forward to a

14      federal sentencing.        You think she benefited equally?

15      A       Well, I think she benefited more again because

16      Mandy's the only one that's only been locked up for six

17      days.     Everybody else was locked up.      Mandy was

18      released, so she had benefited more.

19      Q       Well, you don't know what her sentence is going to

20      be, do you?

21      A       I know she hasn't been in jail in the past three

22      years, so that's benefit enough.

23      Q       I apologize.     This is a yes or no to my question.

24      A       Excuse me?

25      Q       She hasn't been sentenced yet, has she?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 208 of 270
                                                                      208



 1      A       I don't know.

 2      Q       And pulling up 127C, was Mary benefiting equally

 3      here?

 4      A       Yes.

 5      Q       You're urinating on her, and you think she is

 6      benefiting equally?

 7      A       She got paid for that.     That's what she wanted.

 8      Q       And how about here in 49B?     If you look at the next

 9      page.     And the next page.     Do you know what all those

10      are?

11      A       Yes.

12      Q       Those are pictures that you took of her naked butt

13      in exchange for a cigarette, right?

14      A       Yes.

15      Q       And you think that was benefiting equally?

16      A       Yes.

17      Q       And how about 126C?     Is Keisha benefiting equally

18      here?

19      A       Again, she got paid for that.

20      Q       So you are peeing on her, and she's benefiting

21      equally?

22      A       She wanted to get paid, and I wanted to do a video,

23      a specific series.      She volunteered to do it.

24      Q       All right, Mr. Folks.     Now, how about Danielle?

25      She testified that during a -- a couple episodes of
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 209 of 270
                                                                     209



 1      unwanted sex with her, you forced her, during fellatio

 2      until she was gagging and crying.         Did she benefit

 3      equally?

 4      A     That never happened.

 5      Q     Oh, it didn't happen.      So she was testifying

 6      falsely?

 7      A     Like videos on the computer that you all have.

 8      Q     Okay.    And do you remember Mandy testifying that

 9      Danielle came to her and asked if there anything she

10      could do to reduce the pain of oral sex with you?

11      A     I remember Mandy saying that.

12      Q     Was that false testimony?

13      A     Exactly.

14      Q     Did you keep a list of your sexual acts with these

15      young women?

16      A     A list of my sexual acts?

17      Q     Yeah.

18      A     I don't -- no.     I don't even understand what

19      that -- like a list of everything --

20      Q     Well, let's take a look at this --

21                    MR. DARROW:   136 in evidence?     No?

22      BY MR. DARROW:

23      Q     I'm showing you copies of one of the items that was

24      taken out of the apartment you were in, you lived in

25      when you were arrested.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 210 of 270
                                                                      210



 1      A     Can I open it?

 2      Q     Go ahead.

 3      A     You want me to look at it?         Can I look through it?

 4      Q     You can go ahead and look through it.

 5      A     Okay.    Yes.

 6      Q     Does that look familiar?

 7      A     Yes, all of these.

 8      Q     Are these notes that you took at the time about

 9      your activities?

10      A     That's -- these are videos.

11      Q     Videos --

12      A     Yes.

13      Q     -- of things, but these are notes that you took of

14      what was happening in the videos?

15      A     They are quick -- I was trying to organize them.

16      As you can see, they a time frame on the side, and

17      there's a note of what's going on in the video.

18                    MR. DARROW:    Your Honor, we move for admission

19      of this.

20                    THE COURT:    And what's the number?

21                    MR. DARROW:    136.

22                    THE COURT:    All right.     Any objection to 136?

23                    MR. KAPLAN:    No, your Honor.

24                    THE COURT:    So admitted.

25                    (Government's Exhibit 136 was received in
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 211 of 270
                                                                         211



 1      evidence.)

 2                      MR. DARROW:    Okay, can we publicize on the

 3      ELMO.

 4      BY MR. DARROW:

 5      Q       So "Good Things Come to Those Who Hustle."           Is this

 6      a cover of a -- of a journal or booklet that you kept?

 7      A       Yeah.    I bought it like that.    I didn't write that.

 8      Q       Oh, I know.    Of course.    But this was yours?

 9      A       Yes.

10      Q       Yes.    And looking at this page here, so you are

11      saying that these were videos that you made?

12      A       Actually, they're videos that -- there was cameras

13      in my house.

14      Q       I'm sorry.    It's just a yes-or-no question.

15      A       Okay, ask me again.

16      Q       Okay.    Is it your testimony that these -- these

17      are -- you made videos of these things you are

18      describing here?

19      A       I didn't make anything, no.

20      Q       You did not make videos?

21      A       There were cameras in my house --

22                      MR. KAPLAN:    Your Honor, I mean, it's fine to

23      say it's a yes-or-no answer, but if it can't be answered

24      in a yes or no, then it's a problem.

25                      THE COURT:    Well, no, I appreciate that, but
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 212 of 270
                                                                      212



 1      the questions have been yes or no.         So let's go back to

 2      the initial question in this series.

 3                   MR. DARROW:     Okay.

 4      BY MR. DARROW:

 5      Q     And I apologize.      I was trying to understand what

 6      these notations were.       And I thought you said that they

 7      were videos that you had made.

 8                   MR. KAPLAN:     Judge, the reason the prosecutor

 9      can't understand them is because he asks a question,

10      doesn't allow the witness to answer it so he can

11      understand it.

12                   THE COURT:     Well, you are able to question the

13      witness when it's your turn.         So the question -- did you

14      hear the question?

15                   THE WITNESS:     Yes.    Ask -- ask me again,

16      please.

17                   MR. DARROW:     Okay.

18                   THE COURT:     Okay.    You want to ask it again?

19      BY MR. DARROW:

20      Q     Let me try and do this a different way.          Mr. Folks,

21      is this your handwriting?

22      A     Yes.

23      Q     And the third one down there, it says, "5:31,

24      fucking in kitchen; 5:33, fucking Tori's friend; 24:26,

25      fucking; 2:56, talking about fucking; 1:18, fucking
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 213 of 270
                                                                     213



 1      Brianna; 0:35, fucking Brittany; 1:02, getting head from

 2      Amber; 0:26, fucking Jess in the ass; 5:02, getting head

 3      from Jess."

 4            Why don't you tell us what you are talking about.

 5      A     Those are videos.      There were cameras in my house,

 6      and all of those are not me.

 7      Q     Oh.

 8      A     Those are what's going on in the video.

 9      Q     So these are other people doing these things?

10      A     This -- I am in some of 'em, but these are a

11      whole -- everybody that came in and out of my house.

12      Q     Okay.     Which house was this?

13      A     103 North Union.

14      Q     That's the really small place you are talking

15      about?

16      A     Yes.

17      Q     Okay.     So who were the other people that were doing

18      these things besides the females?

19      A     Everybody that was in there.

20      Q     Really.     Everybody was doing it?

21      A     Everybody that came in there.        When I'm not

22      there --

23      Q     They were all allowed to do all these things with

24      the women working for you?

25      A     These are not the women that's working with me.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 214 of 270
                                                                     214



 1      These are just women, and when I looked at the videos, I

 2      see what's on the video, and I write it down.

 3      Q     Okay.     They're not the women working with you;

 4      they're just women.        Didn't Brittany come in and testify

 5      yesterday?

 6      A     Who?     Brittany?    Yeah, Brittany came in here.

 7      That's not the same Brittany.

 8      Q     It's a different Brittany?

 9      A     That's Brittany Love.       That's a total different

10      person.

11      Q     Okay.     Let's look at another page here.

12            There's a 1:12, pissing on Mary.        Was that a

13      different person?

14      A     No.     That's the same Mary.    That's the picture you

15      just showed.

16      Q     Okay.     And Brittany sucking dick; is that the same

17      Brittany that testified yesterday?

18      A     Where?

19      Q     Down at --

20      A     No.

21      Q     That's a different Brittany?

22      A     Yeah.

23      Q     Quite a household.       Seen enough.

24            And it goes on for several pages, right?

25      A     Yeah.     And you have all those videos too.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 215 of 270
                                                                     215



 1      Q     All right.

 2                    THE COURT:    All right.   It is quarter of.

 3      This is usually our time for a break.         Let's take a

 4      15-minute recess.

 5                    MR. DARROW:    Thank you, Judge.

 6      (Court was in recess at 2:44 p.m.)

 7      (The following was held in open court with the jury

 8      present at 3:04 p.m.)

 9                    THE COURT:    Okay, Mr. Darrow?

10                    MR. DARROW:    Thank you, your Honor.

11                        CONTINUED CROSS EXAMINATION

12      BY MR. DARROW:

13      Q     Mr. Folks, I wanted to drop back and ask you a

14      couple isolated questions before we jump back into the

15      mainstream of the cross.

16            Starting out, we talked a little bit about this, I

17      think, earlier.     Do you recognize that?

18      A     Yes.

19      Q     Okay.    Those are the -- that's the contents of the

20      rue21 bag, and you recall that Mary P. and Mandy both

21      testified that these were the things they used to bag

22      drugs during bagging-up sessions for you.          Do you

23      remember that testimony?

24      A     Yes, I remember.

25      Q     And you are telling the jury today that that was
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 216 of 270
                                                                         216



 1      false.      They never bagged drugs for you, right?

 2      A     They bagged drugs with me, but this wasn't the

 3      stuff that they were using.

 4      Q     Okay.     But we may be making progress then.          So you

 5      are now saying that they did bag drugs with you?

 6      A     Yeah, I said that before.       I was there when the

 7      drugs were being bagged up.

 8      Q     Were they bagging drugs that were your drugs?

 9      A     No.     They was bagging drugs that -- everybody that

10      had drugs in that house, they were bagging 'em.

11      Q     Were some of those drugs yours?

12      A     Yeah.     I had a portion.

13      Q     Okay.     So they were bagging drugs for you then too?

14      A     No.     I was mainly controlling my own.

15      Q     Okay.     And I'm confused now.     Were Mary and Mandy

16      bagging drugs for you or not?

17      A     No.     I didn't have enough drugs or enough money to

18      pay them to bag for me.

19      Q     Okay.     So was it your testimony that the packaging

20      of your drugs you did yourself?

21      A     For the most part.      Not always.    I didn't like

22      doing it.

23      Q     Okay.     So let me just ask one more time.       Did Mary

24      and Mandy bag drugs for you or not?

25      A     Not.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 217 of 270
                                                                      217



 1      Q     Okay.     So who bagged your drugs?

 2      A     At one point I had -- what's her name? -- Chelsea.

 3      She would help me, because me and Chelsea was kind of

 4      dating, so she would help me.        Who else helped me?     Um,

 5      Amber helped me.      Um, basically anybody that -- if I was

 6      dating somebody, I'll ask them to help me.

 7      Q     Okay.     So you had young women bagging for you.       It

 8      just wasn't Mary and Mandy.

 9      A     Yeah.

10      Q     Okay.     Let me ask you a couple follow-up questions

11      from your direct.

12            Do you recall testifying that later in your

13      relationship with Keisha, that she'd call you once in a

14      while when she needed something but it was pretty

15      sporadic?

16      A     Yes.

17      Q     Okay.     Do you remember the phone call chart that

18      counsel showed you showing how many calls you had with

19      Keisha during a two-week period in 2016?

20      A     I believe so, yes.

21      Q     It was 65 calls.

22      A     Okay.

23      Q     Sounds like quite a bit of contact.         No?

24      A     That wasn't always with me, though.

25      Q     Oh.     Because other people had your phone sometimes?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 218 of 270
                                                                     218



 1      A     That was the house phone.       If you look at that

 2      list, my name is on that list too that got phone calls.

 3      Me too.

 4      Q     Okay.   That's the phone that you had on your person

 5      when you were arrested --

 6      A     Yes.

 7      Q     -- and all four of the undercover buys were

 8      negotiated through?

 9      A     I believe so.

10      Q     Okay.   And do you remember testifying about the

11      time that the gun was seized from the Durango and you

12      were stopped?

13      A     Yes.

14      Q     Were you trying to say that you were framed?

15      A     I don't know what you want to call it.         I'm trying

16      to say that I never saw that gun; I never touched that

17      gun; I never handled that gun, anything.

18      Q     And I apologize.     I thought you -- I was unclear as

19      to how you were describing what happened.          You said that

20      they were following, that you got in front, and then you

21      were followed, and all these cars came in --

22      A     And converged in --

23      Q     -- and it sounded like you thought you were framed

24      somehow.

25      A     In a way I do feel like that.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 219 of 270
                                                                     219



 1      Q       Okay.   How were you framed?

 2      A       Somebody obviously put a gun in there if they found

 3      a gun in there and told the police, and they came to get

 4      me for it, and that's the first thing he asked me, not

 5      my name, not "do you know what I am pulling you over

 6      for."     Just, "Hey, Brian, got your gun on you today?"

 7      That's not normal.      And we had a hearing on that, and he

 8      agreed that that's what he did.

 9      Q       Well, I can't agree with that, but you did have a

10      hearing on it.      But let me ask a different question.

11              You told the police at the time that night that

12      they weren't going to find any of your fingerprints on

13      the gun, right?

14      A       Yes.

15      Q       But you also said that you didn't know there was a

16      gun in the car.

17      A       Yes.

18      Q       Okay.   They didn't find the gun until they

19      exercised the search warrant later.

20      A       I don't know at what point they found it, but they

21      eventually found it, you see.

22      Q       Yeah, they found it when they exercised the search

23      warrant to search the car.

24      A       Yes.

25      Q       They seized the car, right?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 220 of 270
                                                                       220



 1      A     Yes.

 2      Q     All right.     But you told them that your prints

 3      wouldn't be on the gun that same night that they stopped

 4      the car.

 5      A     No.     I told them that after I got charged for the

 6      gun two years later.

 7      Q     Ah, okay.

 8            All right, let's move along.         Several witnesses --

 9      let me strike that.

10            Did you ever use sex for revenge against these

11      women working for you, or punishment?

12      A     No.

13      Q     So did you have a video on your hard drive

14      depicting you and a young woman captioned "Fucking

15      Jessica for Revenge"?

16      A     Yeah.

17      Q     Okay.     But you weren't using sex for revenge?

18      A     No.     That was what we were doing.

19      Q     All right.     Several witnesses testified that you

20      told them, "If you violate me, I'll violate you."            Did

21      you tell them that?

22      A     No, not in that context.       No.

23      Q     Well, did you tell them that in any context?

24      A     No.     I've made statements about if somebody violate

25      me, I'm going to violate back.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 221 of 270
                                                                        221



 1      Q     Okay.     So it sounds like it's a yes to my question?

 2      A     No, it's not a yes to your question.

 3      Q     When you talk about violating a woman, you mean

 4      punishing, correct?

 5      A     No.

 6      Q     Did you ever threaten to expose people as part

 7      of -- a woman as part of a violation?

 8      A     Not to my knowledge, no.

 9      Q     Let me see if I can refresh your memory, okay?

10      A     Um hum.

11      Q     I am approaching you with an exhibit marked 107B.9

12      reflecting a Facebook communication.

13      A     Which part?

14      Q     Just read the whole thing.

15      A     Okay.

16      Q     Between you and another woman.

17                    MR. KAPLAN:    Judge, could I look at that,

18      please?     I don't know if -- if it's refreshing his

19      memory, I don't know what document it is that he is

20      looking at.

21                    THE COURT:    Well, if he is going to testify

22      from the document, at that point you can see it.             But he

23      is just looking and refreshing recollection, which means

24      he will testify from his own memory at this point.             So

25      at this stage, you don't necessarily get to see the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 222 of 270
                                                                     222



 1      exhibit.

 2            So does that refresh any recollection that you may

 3      have now about --

 4                  THE WITNESS:     This conversation, yes.

 5                  MR. KAPLAN:     Judge, may we --

 6                  THE COURT:     -- the subject matter?

 7                  MR. KAPLAN:     Judge, may we approach, please?

 8                  THE COURT:     Okay.

 9      (The following was held at the bench.)

10                  MR. KAPLAN:     My problem with not knowing what

11      it is, I don't know if it's been excluded before or not

12      or it's been admitted into evidence, and if it's been

13      excluded, I don't think it should be refreshing his

14      memory with it.

15                  THE COURT:     You can refresh memory with

16      anything.

17                  MR. KAPLAN:     No, I know, but --

18                  THE COURT:     Right?    With a telephone.

19                  MR. KAPLAN:     But I don't know if that's the

20      subject matter that the Court has said you cannot get

21      into, I guess is my point.

22                  THE COURT:     Okay.    What's the subject matter?

23                  MR. DARROW:     It's a -- it's the Facebook

24      communication exchange with a woman named Jen Francis in

25      which she -- she says -- she's basically saying, "Please
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 223 of 270
                                                                       223



 1      don't violate me," and he says, "You want to see

 2      violation, say no more.       Now I will put your ass on full

 3      blast."

 4                  MR. KAPLAN:    I think this was --

 5                  MR. DARROW:    And this was -- if I can just

 6      finish?

 7                  MR. KAPLAN:    Yes.

 8                  MR. DARROW:    It was excluded as part of the

 9      government's case as I understood it because Jen Francis

10      wasn't a witness or otherwise involved.          However, on

11      cross, I believe he just testified that he never

12      threatened to violate anyone like that.          So I wanted to

13      say, Well, didn't you do it here?

14                  THE COURT:    Okay?

15                  MR. KAPLAN:    Well --

16                  THE COURT:    It was excluded because Jen

17      Francis was not called as a witness.         He then was asked

18      an open-ended question, did he ever react in that kind

19      of way, and it seems to me that he can be shown that

20      exhibit and --

21                  MR. KAPLAN:    All right.

22                  THE COURT:    -- testify from his current

23      memory.    If not, I don't think that you get it in.

24                  MR. DARROW:    Yes.

25                  THE COURT:    Okay?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 224 of 270
                                                                      224



 1                    MR. DARROW:    Thanks.

 2      (The following was held in open court.)

 3      BY MR. DARROW:

 4      Q     Mr. Folks, does that document refresh your memory

 5      as to whether you ever threatened to violate a woman by

 6      exposing her?

 7      A     The document refreshed my memory of that

 8      conversation, but it's not what you insinuated.

 9      Q     Okay.    Well, let me ask you about it.       Did the

10      woman in this conversation say --

11                    MR. KAPLAN:    Objection, your Honor.

12                    THE COURT:    Well, he has now said that he

13      remembers this conversation, so he can testify about the

14      conversation.

15            So go ahead.     You can ask the question.

16                    MR. DARROW:    Thank you.

17      BY MR. DARROW:

18      Q     Is it correct that the woman, in a communication

19      with you, said, "I swear to God, Moe, you better not

20      violate me.     I'm not no Backpage where you better keep

21      those" --

22                    MR. KAPLAN:    Judge, I don't think he can read

23      from the document unless he is reading something that my

24      client actually said.

25                    THE COURT:    No, he --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 225 of 270
                                                                      225



 1                    MR. KAPLAN:    Maybe he is.

 2                    THE COURT:    He can read from the document to

 3      ask the question, because the witness has said that

 4      he -- his memory has been refreshed about this

 5      particular exchange.

 6            So go ahead.     You can ask the question.

 7                    MR. DARROW:    Thank you.

 8      BY MR. DARROW:

 9      Q     The woman's saying, "Don't violate me," and you

10      respond -- is this correct -- "Fuck you, Jen.           Get the

11      fuck off my page.      You're starting to really piss me the

12      fuck off.     You want to see violation, say no more.        Now

13      I will put your ass on full blast."

14            Aren't you threatening to violate her?

15      A     Can I put that on here so I --

16      Q     Sure.

17      A     -- can see that's what it says?

18            Thank you.

19            Okay, now what's your question?

20                    THE COURT:    This is just to him.    It's not --

21      it has not been introduced into evidence, so --

22                    MR. DARROW:    Should I just show it to him,

23      your Honor, instead?

24                    THE COURT:    Pardon me?

25                    MR. DARROW:    Should I just show it to him
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 226 of 270
                                                                       226



 1      instead?

 2                    THE COURT:     You should just show it to him.

 3                    MR. DARROW:     All right.   Sorry.

 4                    THE WITNESS:     What's your question?

 5      BY MR. DARROW:

 6      Q     I was asking if that doesn't indicate that you did,

 7      in fact, threaten to violate a woman by exposing her

 8      with pictures?

 9      A     No.     Actually it was -- what I said is, "You want

10      to see violation, say no more.        I will put your ass on

11      full blast."

12      Q     Okay.     And what did you mean by putting her ass on

13      full blast?

14      A     I was going to tell everybody about this situation

15      because the situation that we're talking about, we spoke

16      about.      It's about Victoria.

17      Q     Okay.     Let's -- let me take that back.

18            Mr. Folks, after you received the government's

19      witness list in this case, didn't you send it to your

20      wife and direct that it be posted on the internet?

21      A     At one point --

22      Q     I'm sorry.     It's just a yes-or-no question.

23      A     No.

24      Q     You did not do that?

25            Okay.     So you didn't tell your wife in a recorded
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 227 of 270
                                                                          227



 1      phone call that you were going to send her the

 2      government's papers and you wanted, quote, every fucking

 3      page, close quote, posted?

 4      A       That's a piece of what I said.

 5      Q       So you did say that, but you are saying there's

 6      more to it?

 7      A       Yes, because I told her not to do it.

 8      Q       Okay.    Let's follow this along.    So you did say

 9      that, "I want you to post every fucking page"?

10      A       After they -- she told me they threatened her,

11      yeah.

12                      MR. KAPLAN:    Your Honor, objection.

13                      THE COURT:    What's the objection?

14                      MR. KAPLAN:    On the relevancy.

15                      THE COURT:    Objection overruled.    Go ahead.

16      BY MR. DARROW:

17      Q       Now, let's see if we can agree on the chronology

18      here.     You instructed your wife to post it, right?

19      A       After she told me she was threatened.

20      Q       It's just a yes-or-no question.

21      A       I can't answer it yes or no positively.

22                      THE COURT:    Okay.

23                      MR. DARROW:    Okay.

24                      THE COURT:    If you can't answer a question yes

25      or no, you should say, "I can't answer that."
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 228 of 270
                                                                     228



 1                   THE WITNESS:     Okay.

 2                   THE COURT:     Okay.     Go ahead.

 3                   MR. DARROW:     All right.

 4      BY MR. DARROW:

 5      Q     Do you admit that the government's witness list,

 6      including the first and last names of the various women

 7      that tested here -- testified here, was posted?

 8      A     I don't know if it was posted or not.

 9      Q     Did you ever retaliate against Hannah for

10      something?

11      A     Retaliate?     No.

12      Q     Violate?

13      A     Violate, no.     We had an argument, though.

14      Q     You didn't violate Hannah, Mr. Folks?

15      A     No.    What does "violate" mean in your sense?

16      Q     Well, why don't you tell us.         You are the one that

17      used the word.

18      A     It's slang.     You violate, you do something wrong to

19      me.   If we playing basketball and you go up for a shot

20      and I block it, I violated you because I blocked your

21      shot, and if your shot goes way back there, I violated

22      you with extreme prejudicy [sic].

23      Q     Well, we are not in a basketball game.         How would

24      you use the term when you are talking about your

25      relations with the woman you know as Hannah?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 229 of 270
                                                                      229



 1      A     It depends -- oh, with Hannah?

 2      Q     Yeah.

 3      A     Well, with Hannah, it was, "You violating me.          You

 4      talk about me; I talk about you."

 5      Q     Okay.    Do you remember the video that you made of

 6      Hannah?

 7      A     Yes, I do.

 8      Q     We played it earlier in the case when Mandy was on

 9      the stand, right?

10      A     Yes, you did.

11                    MR. DARROW:   Could we please put up 47A.

12      BY MR. DARROW:

13      Q     Recognize that woman?

14      A     Yes, I do.

15      Q     Who is that?

16      A     That's Hannah.

17      Q     And in the video you made of her, did you call her

18      a little bird ass bitch, a dope fiend bitch that you

19      pulled up off the streets?

20      A     The bird part, yeah.      I don't think I called her

21      dope fiend.     I don't think I called her that.

22      Q     Well, we may need to take a look at it again, but

23      let me ask you a couple other questions.

24            Did you ask her -- did you call her a little fake

25      ass mermaid slut?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 230 of 270
                                                                         230



 1      A     Yes.

 2      Q     And did you brag that "I had to make the bitch walk

 3      around in a fucking apron"?

 4      A     Yes, I said that.

 5      Q     And you showed a picture of her naked in an apron?

 6      A     Yes, I showed a picture of her, one of many

 7      pictures of her in an apron.

 8      Q     Okay.

 9      A     The best one.

10      Q     Did you say -- did you say, "My whole team thinks

11      about her like this?" and show her with her legs spread?

12      A     Yes.

13      Q     And did you say that "Some of the bigger homies,

14      they know her more like this," and show her -- a picture

15      from her butt, showing her behind?

16      A     Yes.

17      Q     When you called Hannah a slut and a dope fiend in

18      that video, you don't think you were punishing and

19      humiliating her?

20      A     No.     Actually, I didn't call her dope fiend.        I

21      remember now.      I made the gesture as -- as like a needle

22      gesture, I believe.

23      Q     You didn't call her a fiend?

24      A     I don't think -- I don't think I did, but I know I

25      made the gesture as -- as if she was using the needle.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 231 of 270
                                                                      231



 1      Q     Right.    And she was using a needle?

 2      A     Yes, she was.

 3      Q     When you posted that video on Facebook, you know

 4      that -- you knew that other people would see it?

 5      A     Yes.

 6      Q     All right.    Now, you also sent a picture of Hannah

 7      giving you oral sex to Keisha, didn't you?

 8      A     No.

 9      Q     You never did that?

10      A     No.

11      Q     Okay.    Did you ever send that picture to Hannah

12      with a message about you threatening to violate her?

13      A     I believe I sent Hannah a couple of pictures.

14      Q     Well, the picture of her giving you oral sex?

15      A     I could have, if she had it.        I'm not sure if I

16      sent it to her or not.

17      Q     Okay.    Do you know -- do you recall whether or not

18      you sent her the text, a threatening text?

19      A     I don't re- -- I don't recall no threatening text.

20      Q     Would it refresh your memory to look at your text

21      exchange?

22      A     Sure.

23      Q     Okay.

24                    MR. DARROW:   Can we get 47C.    Excuse me, your

25      Honor.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 232 of 270
                                                                     232



 1                   THE COURT:    Has 47B been introduced into

 2      evidence?

 3                   MR. DARROW:    I apologize.    It's 47C,

 4      your Honor.

 5                   THE COURT:    C?   Okay.

 6                   MR. DARROW:    And if memory serves, the picture

 7      is in but not the accompanying texts.

 8      BY MR. DARROW:

 9      Q       Mr. Folks, I am asking you about 47C and drawing

10      your attention to the last page.        Or you can look at any

11      of it, of course.

12                   MR. KAPLAN:    Your Honor, I believe when this

13      was admitted, the last page was excluded.

14                   THE COURT:    Well, he is actually -- he has

15      indicated that this has not been introduced at all.          It

16      has not been admitted as evidence, so it's not going to

17      be shown to the jury.

18                   MR. KAPLAN:    I thought the first two pages

19      were.

20                   THE COURT:    Asking him to refresh his

21      recollection as to what he said?        Is that what you are

22      asking?

23                   MR. DARROW:    Yes.

24                   THE COURT:    Okay.

25                   MR. DARROW:    And just to clarify, the photo
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 233 of 270
                                                                     233



 1      accompanying this text I think was admitted.

 2                    THE COURT:     Right.

 3                    MR. DARROW:     But the text that accompanied the

 4      photo, as part of the government's case, was excluded,

 5      but now we are on cross.

 6                    THE COURT:     Okay.

 7                    MR. DARROW:     Thank you.

 8                    THE COURT:     All right.

 9                    THE WITNESS:     What's the question?

10      BY MR. DARROW:

11      Q     Do you remember the text that you sent to Hannah

12      along with the photograph of what we are talking about?

13      A     No, I don't.

14      Q     So this did not refresh your memory?

15      A     That text came from me, but I don't know if that's

16      a text that I sent her with that picture you are talking

17      about.

18      Q     All right.     You know the picture that we are

19      talking about?

20      A     The one you showed in here?

21      Q     You don't think that text accompanied it?

22      A     No.     That's talking about a video.

23      Q     Okay.     Mr. Folks, you remember the Walnut

24      Challenge?

25      A     Yes, I do.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 234 of 270
                                                                     234



 1      Q     And you remember your introduction to the Walnut

 2      Challenge when you are standing there sipping and

 3      talking about what you are about to do?

 4      A     I think you got the videos screwed up.

 5      Q     Let's just call it the Walnut Challenge video.         You

 6      remember that?

 7      A     I wasn't drinking in that video.

 8      Q     Okay.    Do you remember the Walnut Challenge video?

 9      A     Yes.

10      Q     All right.    Do you remember you have V with you?

11      A     Yes.

12      Q     And at one point you bend her over?

13      A     Yes.

14      Q     And a little while later she tries to stand up, and

15      you bend her back down, and you say, "I didn't tell you

16      to stand up yet"?

17      A     Yes.

18                    MR. DARROW:    Could I have one moment,

19      your Honor?

20                    THE COURT:    Yes.

21                    MR. DARROW:    Thank you, your Honor.

22                    THE COURT:    Okay.   Redirect?

23                    MR. KAPLAN:    Thank you, Judge.

24                            REDIRECT EXAMINATION

25      BY MR. KAPLAN:
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 235 of 270
                                                                     235



 1      Q     Brian, you recall the prosecutor asked you a series

 2      of questions about what women had said and acted

 3      surprised when you said that they weren't telling the

 4      truth?

 5      A     Yes.

 6      Q     And do you recall when these same women testified

 7      in court they admitted that they had lied on numerous

 8      occasions?

 9      A     Yes.

10      Q     And that didn't seem to be as surprising?

11      A     Not to the government.

12      Q     So, for example, he asked you about Danielle saying

13      something when you two were together, and you said no,

14      that didn't happen, and he acted surprised?

15      A     Yes.

16      Q     But do you recall, when Danielle testified on

17      direct examination, she never said that she had sent you

18      nude pictures before you went to the hotel?

19                   MR. DARROW:    Your Honor --

20      A     Yes.

21                   MR. DARROW:    -- we held off on objections for

22      leading earlier, but we interpose them now.

23                   THE COURT:    Well, can you open -- I know that

24      you need to ask a leading question to identify the

25      subject matter, but then can you follow that up with an
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 236 of 270
                                                                     236



 1      open-ended question?      Because it is your witness.

 2      BY MR. KAPLAN:

 3      Q     Do you recall discussion about her sending you nude

 4      photographs?

 5      A     Yes.

 6      Q     And do you recall whether or not the prosecutor

 7      brought that out on direct examination?

 8      A     No, he didn't.

 9      Q     And do you recall that I asked her about that?

10      A     Yes, I do.

11      Q     And what did she say initially when I asked her?

12      A     That she didn't send me any pictures.

13      Q     And then I showed her the seven or eight pictures

14      she had sent you.      Do you recall what she said?

15      A     Yeah.    She said, "I could've sent them when I send

16      a lot of pictures to a lot of people," something to that

17      effect.

18      Q     And do you recall that I asked Danielle -- do you

19      recall that she talked about some text messages that the

20      prosecutor showed her after the motel incident?

21      A     Yes.

22      Q     And do you recall I asked her if she had sent you

23      any Facebook messages prior to going to the motel?

24      A     I believe so, yes.

25      Q     And do you recall what she said?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 237 of 270
                                                                     237



 1      A       Um, I believe she said she did.

 2      Q       And that wasn't true, was it?

 3      A       That she sent me messages?

 4      Q       It wasn't true that she said she didn't.

 5      A       Oh, but she did.

 6      Q       In fact, do you remember that I showed her the

 7      messages?

 8      A       Yes.

 9      Q       And she admitted it at that point?

10      A       Yes.

11      Q       Okay.   Do you recall when she sent you a Facebook

12      message in September of 2015 saying she wanted to come

13      back to work?

14      A       Yes.

15      Q       And do you recall what her explanation for that

16      was?

17      A       Um, not at the moment.    I just know she said she

18      wanted to come back to work as of tomorrow.

19      Q       Do you recall she testified that she wanted to sell

20      drugs?

21      A       Yes, I remember she said that up here.

22      Q       And had she ever sold drugs for you?

23      A       No.

24      Q       So what was your understanding of what she meant by

25      that?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 238 of 270
                                                                     238



 1      A     She wanted to do Backpage.

 2      Q     Okay.   And was there any question in your mind

 3      about that?

 4      A     Not at all.

 5      Q     Do you recall the prosecutor a few moments ago

 6      being surprised that you said Katelynn had lied about

 7      something?

 8      A     Yes.

 9      Q     And do you remember hearing Katelynn testify in

10      court?

11      A     Yes.

12      Q     And do you recall what she said about how she --

13      how she met you to the grand jury?

14      A     She gave three different stories.

15      Q     What did she tell the grand jury under oath?

16      A     She -- one -- one, she says she met me -- I'm not

17      sure which one she told to the grand jury, but I know

18      there was three different stories.         One, she met me in

19      the street and she thought I was cute.         Another one, she

20      met me at a store, I think.       And then she met me as a

21      trick.

22      Q     Do you recall that she told the grand jury that she

23      had never worked as a prostitute before?

24      A     Yeah.

25      Q     And do you know if that's true or not?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 239 of 270
                                                                     239



 1      A     That was false.

 2      Q     And do you know, has she said that under oath to

 3      the grand jury?

 4      A     She said under oath that she didn't, but she also

 5      testified here that she did.

 6      Q     And, in fact, isn't that how you met her?

 7      A     Yes.

 8      Q     She was working as a prostitute?

 9      A     Yes.

10      Q     Okay.   Do you recall what Ayla said about -- for

11      example, when she came into court and testified in this

12      case, do you recall what she said about her reaction

13      when you asked her if she wanted to prostitute?

14      A     Um, I can't remember what she said exactly, no.

15      Q     But did she -- did she indicate under oath in court

16      that she had never prostituted before she met you?

17      A     Yes, she did.

18      Q     And do you recall, did she say that on numerous

19      occasions during this trial?

20      A     I believe, yes, she did.

21      Q     And is it fair to say you now know she was lying

22      about that?

23      A     Well, I know she was lying when she first said it.

24      Q     But you have heard evidence introduced in this

25      trial that tells you it's not true?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 240 of 270
                                                                     240



 1      A     Yes.

 2      Q     Okay.    And did you hear her talk about other times

 3      that she lied?

 4      A     Yeah.

 5      Q     Do you recall any of them?

 6      A     I know she lied about her name.        I think she said

 7      she lied about her name to police; she didn't want to

 8      get in trouble.     Um, was it her that lied about the

 9      check?

10      Q     And what about -- do you recall a conversation she

11      had with the victims' advocate in the U.S. Attorney's

12      Office?

13      A     Oh, about her brain cancer.       She --

14      Q     She told her she had brain cancer?

15      A     Yeah.    She lied about having brain cancer.

16      Q     And did you hear her testify that -- in fact, that

17      you had hit her and she went to the hospital?

18      A     Yes.

19      Q     And did you hear what was said about hospital

20      records?

21      A     Yes.    She said she don't know why the hospital

22      didn't have the records.

23      Q     There were no hospital records?

24      A     No.

25      Q     Did you ever tell any of these women that you loved
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 241 of 270
                                                                     241



 1      them?

 2      A       No.

 3      Q       Okay.   Did you love any of them?

 4      A       No, not in the -- like the man/woman-type love, no.

 5      As a friend, I love all my friends, but no.

 6      Q       How would you describe your relationship with

 7      Katelynn in terms of how you guys got along when you

 8      did?

 9      A       Me and Katelynn -- like, Katelynn was -- like, she

10      was a real bubbly person.       She liked to laugh and have

11      fun, and that's me.      I like to laugh.     I like to clown

12      around and have fun too.       We got along good with that,

13      like there's nothing to do, we sit around, we crack

14      jokes and we laugh and do stupid stuff and run around.

15      Q       And did you hear Danielle say that, in the five

16      days or so she was with you, her face changed?

17      A       I don't remember that part.

18      Q       Did it change in the five days that she --

19      A       Not to my knowledge.    She already looked -- well,

20      she looked different now.       I haven't seen her in years,

21      but at that point, no.

22      Q       And did you hear Danielle testify that her father

23      gave her the drugs when she overdosed?

24      A       Yes.

25      Q       Was that true?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 242 of 270
                                                                     242



 1      A       No.

 2      Q       Did she -- she lied under oath about that?

 3      A       Yes.

 4      Q       What did happen?

 5      A       She went with a group of guys, and I don't know

 6      what they did over -- who gave her the drugs or what,

 7      but I know she went with a group of guys, and next thing

 8      I know she called saying she overdosed, and when I took

 9      her back from the hospital, she wanted to go back with

10      that same group of guys.

11      Q       So I want to ask you about your involvement with

12      respect to prostitution.       Do you remember several of the

13      women -- like Katelynn and Ayla -- saying that you lived

14      up to your promise with them?

15      A       Yes.

16      Q       So are you saying you weren't involved with them at

17      all?

18      A       No.

19      Q       So do you know what Katelynn and Ayla meant when

20      they said you lived up to the promise that you made

21      them?

22      A       Yeah.

23      Q       What was it?

24      A       Basically when we spoke about the whole Backpage

25      thing, I said I would be able to do certain things for
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 243 of 270
                                                                       243



 1      them, and I did.      And they said they was going to do

 2      certain things, and they did it.

 3      Q     And what were those things?

 4      A     Well, they -- they said they were going to make

 5      sure I kept gas in the car, and they was going to give

 6      me some money here and there to make sure I was okay.           I

 7      said I would make sure that nobody was taking advantage

 8      of you, nobody was robbing you, and that you had

 9      everything that you needed.       So anything you needed,

10      they just call me.      I need some food; I bring it over.

11      Or I need some shirts; I bring them over.          No matter

12      what it was.     I need a phone; I bring it over.

13      Q     In fact, is it fair to say that Keisha did that

14      even in January of 2016, even when you weren't with her?

15      A     Yes.

16      Q     And how many times were you associated with Keisha

17      in the prostitution business?

18      A     Directly associated with her?

19      Q     Yes.

20      A     I want to say twice that we were directly

21      associated.

22      Q     One in 2013?

23      A     Yeah.

24      Q     And how did that come about?

25      A     She was -- she was hanging out at a house that I
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 244 of 270
                                                                         244



 1      used to hang out with Katelynn, and her and Katelynn

 2      became buddies, and they started talking about it

 3      because that's what Katelynn was doing already.

 4      Q     Do you feel like you took advantage of Keisha?

 5      A     No, absolutely not.

 6      Q     And why did -- how did Keisha end up trying to work

 7      as a prostitute?

 8      A     I don't understand the question.

 9      Q     Well, you said she was talking with Katelynn.             What

10      happened next?

11      A     Oh.   I guess they discussed what Katelynn was doing

12      and how Katelynn was making money, and she wanted to be

13      a part of that, and so she brought it to me.           They

14      both --

15      Q     So the first time around, did Keisha do that longer

16      than a day?

17      A     No.   She -- well, she took pictures -- see, the

18      thing is she took pictures on one day and then she did

19      it -- like, tried to do it, like, the next day.              So it

20      wasn't like --

21      Q     And what happened after?

22      A     -- she did it all in one -- one time.

23      Q     What happened?

24      A     It didn't happen.      It didn't work.     She didn't

25      appear to be into it really, like she was -- she wasn't
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 245 of 270
                                                                     245



 1      really sure that's what she wanted to do.          She said it,

 2      but she wasn't really sure, in my opinion.          She wasn't

 3      really sure --

 4      Q     So what happened?

 5      A     -- and it didn't work.

 6      Q     So what happened?

 7      A     She wanted to leave.      I asked her where she want to

 8      go.   She said home, and that was to her grandmother's

 9      house in Winooski, and I drove her home.

10      Q     Do you feel like you took unfair advantage of her

11      and forced her into prostitution?

12      A     No, absolutely not.

13      Q     And I think you testified about -- she was with you

14      for, like you said, a day or two in June of 2015?

15      A     Um-hum.

16      Q     And why did she leave then?

17      A     Because she was getting customers and getting

18      money, and she was using the hotel room that I had, and

19      she would use my car and drive, and she didn't even want

20      to put gas in the car, and she kept telling me to wait,

21      wait, wait, wait.      And I was telling her it's not part

22      of the deal, so go ahead, do your own thing.

23      Q     So you -- did you try and force her to stay?

24      A     No.   I asked her to leave.      I believe I left that

25      time, though.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 246 of 270
                                                                         246



 1      Q     And a lot of the women that the prosecutor read to

 2      you over and over again, you were associated with them

 3      in the prostitution business?

 4      A     Yeah.

 5      Q     And would you do the same things with them that you

 6      did with, like, Ayla and Keisha and Katelynn?

 7      A     Yeah.     I felt like one hand washes the other.       I

 8      help you, you help me.       You know I do these pictures.        I

 9      need these pictures.      You giving me all these free

10      pictures, I help you when you need something.           Like, you

11      need a phone or whatever -- I have six kids, and all my

12      kids have phones, so when we upgrade our phones, I keep

13      the phones.      Like, I been on my phone contract for about

14      five years.      I keep the phones, so I get up -- I keep

15      the phones, and then when I get a phone, I'll just give

16      it to one of 'em.      Here, take this one.      I'll turn it on

17      for you.      And take this one.

18      Q     You said something about the fact that you asked

19      Ayla to leave because she was stealing drugs?

20      A     Yeah.     She was causing too many problems, and every

21      time they caused problems over there, they start calling

22      me at home, and my wife got tired of it, so it was

23      causing problems with me and my wife.

24      Q     Is that when you let her sleep in the car?

25      A     Yes.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 247 of 270
                                                                       247



 1      Q     And did she keep coming back and talking to you

 2      about that?

 3      A     Yeah.   Me and Ayla was always cool.        Like, I

 4      wasn't -- I didn't have no bad        -- no bad intentions

 5      with none of them.      The only one that we, like, had a

 6      little -- a bad fallout would be Hannah, and that's when

 7      we just started talking about each other a lot, and I

 8      wouldn't even consider that a real bad fallout, because

 9      I knew where she was at; she knew where I was at.            And

10      it was nothing physical or anything like that.           It was

11      just -- for the most part, everybody that was involved,

12      we were all all right.

13      Q     And did it matter to you if a particular woman

14      wanted to engage in prostitution or not?

15      A     I mean, it didn't matter to me because the way that

16      I viewed it, like, whether -- whether I helped them or

17      not, they are going to do what they do.

18            So I -- the way I put it to them was I rather do it

19      with you and you do it for yourself and gain what you

20      set out to do it for as opposed to not getting it.

21            Because most of them set out to do Backpage to

22      supply a drug habit, whereas if they went with these

23      guys out here, not only was they not going to be able to

24      supply their drug habit, but they were going to get

25      disrespected and beaten.       All types of other stuff was
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 248 of 270
                                                                     248



 1      going to happen to them.

 2            So I said if this is going to happen to you, if

 3      you're going to be out there and chance get in trouble,

 4      at least get what you get in trouble for, so I'll go

 5      with you and I'll make sure you get what you're supposed

 6      to get, and then what you do with it after that is your

 7      business, but I am going to make sure you get what you

 8      supposed to get.      You're not going to be out here doing

 9      this for nothing.

10      Q     So when Keisha wanted to leave, that wasn't a

11      problem for you?

12      A     No.

13      Q     And when anyone wanted to leave, that wasn't a

14      problem for you?

15      A     No.     Actually I was quick to tell somebody to

16      leave.      I wasn't trying to hold nobody there, because I

17      felt like I'm doing you a favor.        I'm helping you be

18      safe and do what you supposed to do, so if you want to

19      do whatever, go ahead, leave.        I had no problem with

20      telling people to leave.

21      Q     And you didn't have a problem with Katelynn staying

22      in New York?

23      A     No.

24      Q     In fact, she stayed with your mother?

25      A     Yeah, she stayed with my mom.        Like, my mom would
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 249 of 270
                                                                         249



 1      ask me, say -- okay, at that time my mom was going

 2      through some things.      Like, um, I wouldn't say I'm my

 3      mom's favorite, but there's reason why my mom favors me

 4      so much, and I'm -- you know, I'm the guy -- I call my

 5      mom every day of my life, like, to check on, so me and

 6      my mom is close.

 7            So she was going through something at that

 8      particular point in time, and I felt it was okay if

 9      Katelynn stayed over there with her and wouldn't, you

10      know, mess up her things too much.         And eventually my

11      mom got through what she was going through.

12      Q     So all of these videos that you did, like -- I am

13      kind of tired of hearing the Walnut Challenge -- the

14      Walnut Challenge and all of those videos, what were you

15      trying -- first of all, did you force anyone to do any

16      of that?

17      A     No.   I came up with --

18      Q     What were you trying to accomplish?

19      A     I was trying to set up for my business.          Like, I

20      had this business.      Like, it would be better explained

21      if I could show you the blue -- the business plan that I

22      put together.     It's like 200 pages.      It's like I drew --

23      I drew the building.      I drew out everything for -- that

24      business can work for 10 years straight based on what I

25      wrote and that printup, and -- and like with any
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 250 of 270
                                                                       250



 1      business, if I'm going to sell something, if I am going

 2      to sell these cups, I can't go into business selling

 3      these cups if I don't have no cups made already.

 4      Q       And with the porn videos that you were trying to

 5      make sort of duplicate what goes on in the real world by

 6      the porn fashion?

 7      A       Right.     Whatever's popular in the street,

 8      whatever's going on in the street -- as they say in the

 9      street, whatever's hitting in the street, you duplicate

10      that.

11      Q       Who is Chappelle?

12      A       Dave Chappelle is a comedian.

13      Q       He is an African-American?

14      A       Yes.     He did a skit called "Pee on You," and it was

15      about R. Kelly, because R. Kelly was in the news for

16      urinating on a female.        And he did a skit.    It was a

17      funny skit.        It went -- well, it went all over the

18      place.     They actually put it on -- it started on the

19      internet, but they actually put it on TV, on one of

20      his -- he has a show, and it was like a music video, and

21      it was "Pee on You."

22      Q       So that's what gave you the idea to do that?

23      A       Yeah.     And that's what -- that's what it meant.

24      That's why every time I said "pee on you," I start

25      laughing, because if you ever seen it, it's a real funny
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 251 of 270
                                                                      251



 1      video.

 2      Q       All right.     And Dave Chappelle's a comedian, right?

 3      A       Yeah.

 4      Q       Did you ever see Ghost use that BB gun to shoot --

 5      shoot the women?        Not Ghost, but anyone else?

 6      A       Um --

 7      Q       All right.     I will withdraw the question.

 8      A       Yeah.

 9      Q       There was some discussion about Alpo.

10      A       Ah.

11      Q       Can you explain that?

12      A       When I said Alpo to her, I don't know what she --

13      we laughed actually, because I believe she said, "I'm

14      not a dog," and we bust out laughing.         Because I'm from

15      Harlem, New York, and when you -- again, it goes back to

16      slang.        Slang up here is different from slang in the

17      city.

18              But when you call somebody Alpo, you not referring

19      to the dog food.        It's referring to a famous dude.     His

20      name is Alpo Alonzo something -- Alfonso something.

21      Anyway, he is a famous rat, and he is from Harlem, and

22      he -- a lot of the slang that we use now, they come

23      from -- like, when people say, "Imma do me," that's a

24      Alpo slang, 'cuz that's what he said in the magazines.

25      Q       So Chrissy was using slang at some point?
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 252 of 270
                                                                      252



 1      A      No.     I was using slang, but I was talking to her.

 2      Q      Okay.

 3      A      We was talking about her phone, and I was like,

 4      "Why you keep texting people?"        And I was like, "She no

 5      Alpo bullshit," and everybody picked up on it except

 6      her.    She was like, "I'm not a dog," and we bust out

 7      laughing.       We found it funny, and she quickly associated

 8      with being a dog.

 9      Q      So can you tell the jury again, please, this thing

10      about violate.       Does it mean, like, to sexually assault

11      someone or beat them up or --

12      A      No.     Violate means basically, like, if you -- if

13      you disrespect me, I'm gonna disrespect you.           So if you

14      violate me, I'm gonna violate you.         Like I gave the

15      analogy about the basketball.

16             It can -- it depends on which context you are using

17      it in, but that's basically what it means.          It means if

18      you disrespect me, I'll disrespect you.          If you violate

19      me, I'll violate you.       Don't violate me, meaning don't

20      disrespect me.

21      Q      So let me ask you this, Brian.       You have lived in

22      several different worlds, right?

23      A      Yeah.

24      Q      Is it fair to say that -- let me ask you this --

25      that the world you lived in with these women is
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 253 of 270
                                                                       253



 1      different than maybe other people of the world they live

 2      in?

 3      A     Extremely different.

 4      Q     Can you explain the difference?        Some of it's

 5      obvious.

 6      A     I mean, aside from the obvious, like it's just the

 7      things you go through out here with these people is --

 8      like, it's not something -- like, it's not an experience

 9      that, like, let's say my mom would go through or, you

10      know, my sister or something like that.          It's -- you

11      have to be street oriented to go into.         When you

12      become -- when you live in the streets, you -- you

13      become subjected to the street rules and the street way

14      of doing different -- doing everything.          You know,

15      like --

16      Q     Is that the way that you interacted with the

17      women --

18      A     Yeah.

19      Q     -- on the street rules?

20      A     We were all in the streets.       It was -- well, we

21      termed it hustling.      Everybody was on a hustle.

22      Q     So you don't mean you are necessarily living on the

23      streets, but it's a different environment?

24      A     Yeah.   It's a different -- like they say, it's a

25      different world, like --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 254 of 270
                                                                         254



 1      Q     So --

 2      A     -- you seeing 'em do things you wouldn't do in

 3      normal, regular society.

 4      Q     So you said you wore the red apron too?

 5      A     Yeah.

 6      Q     I am hoping you didn't take a picture of it.

 7      A     Unfortunately.       They have pictures of it.     What it

 8      was is that only my computer got confiscated, so you

 9      only seen the pictures that I took.           Of course I am not

10      going to take pictures of myself.

11                    MR. KAPLAN:     I have nothing further,

12      your Honor.

13                    THE COURT:     Okay.   Any recross, Mr. Darrow?

14                    MR. DARROW:     No, your Honor.

15                    THE COURT:     All right.     Thank you, Mr. Folks.

16                    THE WITNESS:     Thank you.

17                    (Witness excused.)

18                    THE COURT:     All right.     Let's take a brief

19      recess.    I want to talk with the lawyers, so you can go

20      in the jury room.      You will be coming back in a few

21      minutes.

22      (The jury left the courtroom, after which the following

23      was held in open court at 3:44 p.m.)

24                    THE COURT:     Okay.   I removed the jury so that

25      you can go back to your room, if you can just hold on
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 255 of 270
                                                                        255



 1      for a second.

 2                    DEFENDANT FOLKS:      To my room?

 3                    THE COURT:    Do you have any additional

 4      witnesses?

 5                    MR. KAPLAN:    None, your Honor.      We would rest

 6      when the jury comes back.

 7                    THE COURT:    Okay.    All right?

 8                    MR. DARROW:    No, your Honor.

 9                    THE COURT:    Okay.    So we will rest today,

10      and -- the government's going to rest?            And --

11                    MR. DARROW:    Yes.

12                    THE COURT:    -- that will be it.

13            Okay.    So you can go back.       I will actually

14      take a -- take a little bit of a break, and -- okay.

15      (Court was in recess at 3:45 p.m.)

16      (The following was held in open court without the jury

17      present at 3:50 p.m.)

18                    THE COURT:    Okay.    Is everybody ready?     Okay.

19      Let's bring the jury back.

20      (The following was held in open court with the jury

21      present at 3:51 p.m.)

22                    THE COURT:    All right.    Mr. Kaplan, does the

23      defense have any more witnesses?

24                    MR. KAPLAN:    The defendant rests, your Honor.

25                    THE COURT:    Okay.    Is there any rebuttal to be
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 256 of 270
                                                                            256



 1      called by the government?

 2                   MR. DARROW:     There is not, your Honor.        The

 3      government rests.

 4                   THE COURT:    Okay.      All right.   Essentially

 5      that means the evidence is closed.          That means that we

 6      follow this with summations.          They will be early

 7      tomorrow morning.      Then the charge will be given to you,

 8      and then the jury will retire to deliberate.

 9            So we will start at nine o'clock with the

10      summations, and I assume by early in the afternoon you

11      will have the charge and beginning deliberations.

12            Now, in regard to deliberations, essentially

13      tomorrow that means that you can go as late as you want

14      to go.    I want to tell you that I have a conflict on

15      Friday.    It's my decision not to have court on Friday,

16      and as a result, if you need more time, then you have

17      tomorrow in regard to deliberations, you would be coming

18      back on Monday, and I know -- is it Mr. Boesch?              Did you

19      have a conflict on Monday?         Is that right?

20                   JUROR NO. 14:     Yes.

21                   THE COURT:    Right.      You are an alternate, so

22      assuming that 12 jurors remain, you will be free to take

23      your trip.    If for any reason you are brought into the

24      pool of 12, then we will talk about that.           Okay?

25            I bring that up only because I know that that's of
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 257 of 270
                                                                     257



 1      concern for you.

 2                   JUROR NO. 14:     Appreciate it.

 3                   THE COURT:     All right.   It is very important

 4      now that the evidence has been closed.          You still have

 5      not heard the charge, which is the definition part --

 6      definition of the offenses.       You still have not heard

 7      arguments of counsel.       Again, arguments of counsel are

 8      not evidence, but they may help you in really evaluating

 9      the evidence which has been submitted here.

10            So please don't make up your mind.         Don't talk with

11      anyone.     You will be asked the same question tomorrow

12      morning, and we should be starting the summations early.

13            I am going to actually stay and speak with the

14      lawyers, so have a good night, and we will see you

15      tomorrow.

16      (The jury was excused, after which the following was

17      held in open court at 3:53 p.m.)

18                   THE COURT:     All right.   Does the defense have

19      motions?

20                   MS. SEN:     Your Honor, we would renew our

21      motion under Rule 29.

22                   THE COURT:     All right.   Do you want to renew

23      the motions that were submitted --

24                   MS. SEN:     Exactly, your Honor.

25                   THE COURT:     -- at the close of the
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 258 of 270
                                                                      258



 1      government's case?

 2                  MS. SEN:     Yes, your Honor.

 3                  THE COURT:     Okay.   And any other motions from

 4      the defense or the government?

 5                  MS. SAVNER:     No, your Honor.

 6                  THE COURT:     Okay.   All right.    Let me address

 7      the issues.

 8            First, in regard to 11 and 12, it seems to me

 9      there's sufficient evidence to go to the jury.

10            And then in looking at 15, I have thought long and

11      hard about that.      I have also asked both sides to submit

12      memoranda, which they did last night and this morning.

13      I have also done extensive memoranda on how advertising

14      was considered.

15            So first I am going to write an opinion -- or we

16      are going to write an opinion and I am going to sign the

17      opinion in regard to Count 15, because I will state on

18      the record this is a very close call.

19            It is very true that there were no witnesses who

20      described Hannah as being engaged in prostitution.           The

21      complex question is whether the taking of the

22      photographs of Hannah, with three other individuals, and

23      the taking of photographs herself, alone, those four

24      photographs that were shown a number of times during the

25      course of the trial, was sufficient to allow this case
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 259 of 270
                                                                        259



 1      to be submitted to the jury.

 2              So you look at the statute.     I looked at the cases.

 3      I'm convinced that the change in the law in 2015 really

 4      did not have any purpose in changing the law.           There

 5      were no cases which said that participation in

 6      advertisement could not constitute this particular

 7      offense.

 8              Actually, the legislative history is fairly clear

 9      on the change in that it is seeking to address what

10      Congress felt was an injustice, that's these companies

11      making a lot of money like the people at Backpage in

12      advertising for prostitution, and they wanted to stop

13      that.

14              So then the fundamental question in my mind is,

15      taking the evidence which has been submitted -- again,

16      no outside commercial sex acts by way of prostitution --

17      can a jury reasonably conclude that the photographing of

18      Hannah, both individually and also as a part of another

19      group -- can that constitute enticing her into

20      participation in prostitution?

21              That would, in fact, satisfy the statute.        Of

22      course she doesn't have to participate in prostitution.

23      The question is whether there is a -- an act.           In this

24      case, the act is the photographing of her, the requiring

25      her to disrobe, the getting her to participate in those
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 260 of 270
                                                                      260



 1      photographs.     Is that enough to determine for a jury

 2      that the defendant is enticing her to participate in

 3      commercial sex acts?

 4            And then secondarily, there's another issue in

 5      regard to aiding and abetting.        There are a number of

 6      theories in which aiding and abetting may apply in this

 7      particular case.      For instance, she's with various other

 8      persons whose images are all going to be shown on

 9      Backpage, and is she being used in that way to aid and

10      abet in the prostitution business or enterprise by

11      providing her image?

12            And that -- you know, that argument is, in fact,

13      enhanced by the testimony of the defendant here when

14      he's suggested that the image of her would be used in a

15      bait and switch because she's very attractive, and as a

16      result, she is being encouraged to participate in the

17      prostitution by sharing her image and then using it as a

18      substitute for somebody else.

19            And the government did, in fact, charge aiding and

20      abetting.    The question is whether that's aiding and

21      abetting.

22            I really appreciate that this is a close call, but

23      I am trying to determine whether a jury reasonably at

24      this stage could determine that -- from all of the

25      evidence here that she was being enticed in -- to
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 261 of 270
                                                                     261



 1      participate in the prostitution or that she is being

 2      encouraged to aid and abet in the prostitution ring, and

 3      as a result, it becomes confusing as to what is the --

 4      what is the commercial act.       In fact, the photographing

 5      could be the commercial act, as well as encouraging her

 6      to participate in prostitution, and the prostitution

 7      would be the commercial act.

 8            In my view, a reasonable jury could conclude, based

 9      upon all the evidence, that there was an effort to

10      entice her to participate in prostitution or there was

11      an effort to get her to share her image to aid in the

12      business enterprise of prostitution.

13            It's a close question, but I think a reasonable

14      jury could conclude that; and as a result, I am going to

15      submit Count 15 to the jury, deny the motion at this

16      particular point.

17            Clearly this is going to be raised at a later time

18      if the defendant is convicted of Count 15, but that's

19      what the Court's ruling is at this point.

20                  MS. SEN:    Your Honor, I must have -- I just

21      wanted to bring to the Court's attention that in the

22      memorandum that I submitted, the other issue is the

23      element of age, and I did -- which the government has to

24      prove that the defendant -- and it can prove it in one

25      of three ways.     There is no evidence that he knew her
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 262 of 270
                                                                       262



 1      birth date.     There is no evidence that -- I mean, I

 2      don't understand what the evidence is with respect to

 3      age and how the government can meet that element.

 4                  THE COURT:    Well, actually, I did anticipate

 5      that particular issue as well.         First, it goes back to

 6      the conjunctive/disjunctive statement that the

 7      government has made.      It's "or."     And we're going to be

 8      talking about what's the instruction here.

 9            There is no evidence that somebody told the

10      defendant that she was under the age of 18, clearly.

11      There is, I suppose, some evidence to suggest that he

12      might be in reckless disregard, but I looked at the law

13      in regard to this very interesting element of sufficient

14      opportunity to evaluate her age, and the courts have --

15      the court has suggested that this is a wide-open element

16      and that all you have to show is that the defendant had

17      an opportunity to look at her, to work with her

18      sufficient for a determination as to her age.

19            Now, I mean, obviously he had a lot to deal -- to

20      do with Hannah.     A jury could conclude that he had a lot

21      to do with Hannah.      The question is whether a jury could

22      conclude that that is a sufficient opportunity to

23      inspect her and to evaluate her.         And in light of the

24      fact that this element, which is so unique, is very wide

25      open, it seems to me that that becomes a jury question
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 263 of 270
                                                                     263



 1      as well.

 2                  MS. SEN:     Well, your Honor, I think the

 3      problem with that is that the way that Count 15 is

 4      charged, it's charged for one day, and the problem is

 5      that a lot of the testimony regarding Hannah and drugs

 6      is from much later on when she actually is above the age

 7      of 18.

 8            So the issue becomes, you know, there's no

 9      testimony -- there's not a stitch of evidence in this

10      case about her age except for her birth certificate.

11            The idea that the jury -- and that the government

12      can meet its burden -- and I understand.          I am aware of

13      the case law, your Honor, that this kind of evidence can

14      go to the jury, and I think that yesterday the

15      government was arguing and suggesting that because he

16      took the photograph, that was enough to give him a

17      reasonable opportunity to observe.

18            There is no evidence in this record how long he had

19      the opportunity to observe her, how much time he spent

20      with her.     It is complete -- there is just no evidence

21      whatsoever.     I just don't understand how the government

22      can meet its burden beyond a reasonable doubt to meet

23      that element on this record.

24                  THE COURT:     Okay.

25                  MS. SEN:     And the cases that I have seen,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 264 of 270
                                                                          264



 1      your Honor, the witness has testified on the stand.

 2      They have seen pictures of when the person is before the

 3      age of 18 versus after the age of 18.         There is

 4      testimony about the interaction of what was occurring

 5      and the amount of time that the defendant spent with the

 6      person.    There is just none of that here, and we can't

 7      call that witness to talk about that.

 8                   THE COURT:     Well, I --

 9                   MS. SEN:     You know, the jury, I mean --

10                   THE COURT:     I appreciate that.

11                   MS. SEN:     I know that, your Honor.

12                   THE COURT:     And I have read the same cases you

13      have read.     I have really been concerned about that

14      particular element, because it seems so loose, but the

15      interpretation by the courts has been consistent:            As

16      long as you have an opportunity to look at a person and

17      to make an evaluation, that's generally enough to get it

18      to the jury.

19            I -- I am not suggesting that I agree with that as

20      an element or don't agree with that as an element, but

21      if, in fact, you have case law which suggests just an

22      opportunity to look and talk with somebody and look at

23      the person and make an evaluation as to what age they

24      may be, that is enough to get to the jury as to whether

25      that is a reasonable interpretation of her age.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 265 of 270
                                                                     265



 1            Anyway, I, you know, respect your -- you know, your

 2      candid interpretation of the case law, because the case

 3      law seems to suggest that you don't have to see much,

 4      and it's a thing that's submitted to a jury.

 5            So is there anything that the government wishes to

 6      put on the record in response to that particular

 7      question?

 8                  MS. SAVNER:    Well, the government agrees with

 9      your interpretation, your Honor, that it is very

10      open-ended, and we are obviously relying on that prong

11      of that element.

12                  THE COURT:    So are you seeking an instruction

13      just on that prong?      You are not going to seek an

14      instruction on the knowledge and reckless disregard?

15                  MS. SAVNER:    May I consult with my co-counsel

16      before answering?

17                  THE COURT:    Well, you don't have to consult at

18      this point.     We are going to have a bit of a charge

19      conference, unless you don't think a charge conference

20      is needed, in which case you should consult.

21                  (Brief pause.)

22                  MS. SAVNER:    We are comfortable with just

23      charging on reasonable opportunity to observe.

24                  THE COURT:    Okay.

25                  MS. SAVNER:    And I would note that Jasmine L.
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 266 of 270
                                                                     266



 1      testified that the defendant met Hannah on a certain

 2      day, I believe also at the Motel 6, and it was on a

 3      later occasion, days later -- I don't know how long

 4      later -- that he met her again, a second time, and

 5      that's when the pictures happened.

 6            He was obviously in her presence for a sufficient

 7      amount of time for multiple photographs to be taken of

 8      her alone and with others, and it's -- both in various

 9      states of dress and undress, and it's our belief that

10      that's sufficient.

11                   THE COURT:    And those photographs, as I

12      recall, were taken of her prior to her turning 18, which

13      was in November.

14                   MS. SAVNER:    Correct.

15                   THE COURT:    Right?    Of 2013?

16                   MS. SAVNER:    Yes.    And we obviously --

17                   THE COURT:    Is that right?

18                   MS. SAVNER:    Yes.

19                   THE COURT:    And all of those photographs and

20      all of the meetings happened before she had, in fact,

21      turned 18.

22                   MS. SAVNER:    That is the testimony and the

23      evidence from the data from images and in the Backpage

24      ad itself.

25                   THE COURT:    Okay.    All right.   So tell me if
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 267 of 270
                                                                        267



 1      we need to meet over the charge.         You needed some time

 2      to look at the charge as well?

 3                   MS. SEN:     We would appreciate time to look at

 4      the charge, your Honor.

 5                   THE COURT:     Okay.    Do you want to meet

 6      tomorrow morning early?

 7                   MS. SEN:     That would be fine, your Honor.

 8                   THE COURT:     Or do you want to meet this

 9      afternoon?

10                   MS. SEN:     Either way.    Whatever the government

11      would like.

12                   MR. DARROW:     Either is fine with us.       I would

13      think it would be a fairly short charge conference,

14      given the history --

15                   THE COURT:     So we'll meet tomorrow morning at

16      8:30?

17                   MR. DARROW:     Done.

18                   THE COURT:     Okay.

19                   MS. SEN:     Your Honor, can I, just for purposes

20      of the record, state our objection to the ruling on --

21      the denial of the motion.

22              And then there's just one other point I wanted to

23      bring up, which our client would like to raise, is that,

24      you know, it's one thing when you have an opportunity to

25      observe and you can see someone who is -- for example,
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 268 of 270
                                                                          268



 1      who is clearly under the age of 18, but we are talking

 2      about someone who is, you know -- well, I won't do the

 3      math, but like within six months of being 18.

 4            So the question of opportunity to observe in that

 5      situation I think becomes all that much trickier.            It

 6      also becomes tricky because there was a lot of

 7      discussion about Hannah obviously when she was over the

 8      age of 18 versus below.       So I think we would just state

 9      our objection to that.

10                  THE COURT:    Well -- and I appreciate that.          I

11      think it's a really close call.        You also add her

12      appearance, which is -- you know, she seems to be quite

13      mature, at least based upon the images that I have seen.

14      But isn't this just -- in light of the case law, isn't

15      this an issue for the jury?

16            I am not making a determination as to how the jury

17      should, you know, find on this count in all regards,

18      frankly, and I appreciate that if the jury were to

19      convict, that this issue is going to be coming up, and I

20      will be taking another review of it.         But in both --

21      both of these issues, you know, ultimately you have to

22      ask, could a reasonable jury determine, one, that that

23      element about under 18 could be established; and, two,

24      to the participation or enticement, or providing, which

25      is the -- another case that I reviewed, could a
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 269 of 270
                                                                      269



 1      reasonable jury determine, based upon all of the

 2      evidence, that it's established, the conviction is

 3      established.

 4            So at this particular point, it seems to me it

 5      should go to a jury, so.

 6                  MS. SEN:     Thank you, your Honor.

 7                  THE COURT:     Okay.

 8                  MR. DARROW:     Thanks.

 9            Judge, I can't remember whether there's a pattern

10      instruction when a defendant testifies at a criminal

11      trial.

12                  THE COURT:     Is there a pattern?      No.

13                  MR. DARROW:     There isn't one?

14                  THE COURT:     Not that I know of.

15                  MR. DARROW:     Okay.

16                  THE COURT:     I think perhaps I'll --

17                  MR. DARROW:     Because I know there is --

18                  THE COURT:     The defendant-not-testifying

19      instruction?

20                  MR. DARROW:     Yeah.     Yeah.   I just -- I didn't

21      know if there was -- as there's an instruction for so

22      many other different types of interests, whether there

23      was one saying a defendant has an obvious interest in

24      the outcome.

25                  THE COURT:     I would not --
Case 2:16-cr-00094-wks Document 472 Filed 06/14/19 Page 270 of 270
                                                                      270



 1                    MR. DARROW:    Don't think so.

 2                    THE COURT:    -- instruct that way.

 3                    MR. DARROW:    All right.

 4                    THE COURT:    I mean -- yeah, I wouldn't

 5      instruct that way.

 6                    MR. DARROW:    Okay.

 7                    THE COURT:    Okay.    All right?   Anything else?

 8            Okay.    All right, thank you.

 9                     (Court was in recess at 4:15 p.m.)

10                                   *** ** ***

11

12

13                         C E R T I F I C A T I O N

14           I certify that the foregoing is a correct
        transcript from the record of proceedings in the
15      above-entitled matter.

16

17      June 12, 2019                _______________________
        Date                         Anne Nichols Pierce
18

19

20

21

22

23

24

25
